Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14244 Page 1 of 72




                               EXHIBIT D




 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 761
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14245 Page 2 of 72




                    Expert Report of Lisa A. Rodenburg, Ph.D.
                                                                                             I




                                                                                             I
                                                                                             k
                                                                                             I'




                                  City of Spokane v.
                               Monsanto Company, et al.



                                                                                             I
                                                                                             I




                        Submitted by Lisa A. Rodenburg, Ph.D.
                                  Octobert 11, 2019




 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 762
Case 2:15-cv-00201-SMJ        ECF No. 373-4        filed 01/28/20   PageID.14246 Page 3 of 72


       Fingerprinting of PCB congener patterns in samples from the Spokane, WA area

                                      Lisa A. Rodenburg

Qualifications

I am a Professor of Environmental Science at Rutgers, the State University of New Jersey. I have
a BA in chemistry from Wittenberg University and a PhD in Environmental Engineering from the
Johns Hopkins University. I have been studying PCBs since 1998 when I began a post-doctoral
fellowship at Rutgers with Dr. Steven Eisenreich, a noted PCB expert. I have extensive
experience measuring PCBs in environmental samples in an academic laboratory using methods
similar to EPA methods 8082 and 1668, and in interpreting PCB data from these two methods.

I have pioneered the use of factor analysis, specifically Positive Matrix Factorization, to
understand the sources of PCBs to complex ecosystems that may have multiple potentially
responsible parties (PRPs) and display a variety of PCB weathering processes. I used the
methods described here (analysis of data sets with the PMF2 software) to investigate several
systems resulting in multiple peer-reviewed publications and reports, including:

          The Delaware River (air, water, sediment, and permitted discharges) with funding
           from the Delaware River Basin Commission and the New Jersey Department of
           Environmental Protection (Du and Rodenburg, 2007a; Du et al., 2008; Du et al.,
           2009; Rodenburg et al., 2010a; Praipipat et al., 2013; Praipipat et al., 2017).

          The New York/New Jersey Harbor (air, water, sediment, and permitted discharges)
           with funding from the Hudson River Foundation (Rodenburg et al., 2011; Rodenburg
           et al., 2012; Rodenburg and Ralston, 2017).

          The Green-Duwamish River (atmospheric deposition, water, sediment, biota, and
           storm water) with funding from the State of Washington in a project overseen by
           the US EPA (Rodenburg and Leidos, 2017b, a).

          The Portland Harbor Superfund Site (water and sediment) (Rodenburg et al., 2015c).

          The city of Chicago (atmospheric deposition) (Rodenburg and Meng, 2013).

          The Hanford Site in Hanford, Washington (biota) (Rodenburg et al., 2015a).

In these studies, I have identified PCB sources that are not related to Aroclors or other
intentionally–produced commercial PCB formulations, including PCBs generated inadvertently
during various chemical processes such as the production of pigments, as well as the
dechlorination of parent PCB congeners (most likely arising originally from commercial
formulations) by bacteria. As a result, I am recognized as an international expert in non-
commercial PCB sources, having published several peer-reviewed papers on this subject

                                               1



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 763
Case 2:15-cv-00201-SMJ        ECF No. 373-4         filed 01/28/20   PageID.14247 Page 4 of 72


(Rodenburg et al., 2010b; Guo et al., 2014; Rodenburg et al., 2015b). I served as an expert
witness on this subject for the State of Washington (Department of Ecology) at the August 2012
meeting of the Environmental Council of States. My research on this subject led to my
appearances on Good Morning America in 2014 and news coverage in outlets such as Scientific
American, Environmental Health Perspectives, Environmental Health News, and Yahoo! News.

My expertise on the subject of PCB sources and fate has been recognized by the Hudson River
Foundation, where I serve as a member of their Science and Technical Advisory Committee for
the New York/New Jersey Harbor & Estuary Program. I am currently an advisor to the Spokane
River Regional Toxics Task Force (SRRTTF). I have also served on the Expert Panel advising the
Delaware River Basin Commission on establishment of a Total Maximum Daily Load (TMDL) for
PCBs in the Delaware River.

For additional qualification information, see my CV attached as Exhibit A.

Compensation

My general billing rate is $200 per hour. My rate for testimony is $300 per hour.

Testimony in Past 4 Years

City of Hartford, et al. v. Monsanto Company, et al. – February 7, 2018

City of San Diego, et al. v. Monsanto Company, et al. – June 14, 2019

Summary of opinions

In my expert opinion, commercial PCBs (Aroclors), and not byproduct PCBs, are the main
sources of PCBs to all of the environmental compartments in and around the Spokane River and
associated watershed for which we have data.

Through my analysis, as discussed throughout this report, I have developed the following
opinions, discussed here by environmental compartment. In all compartments, Aroclors are
the dominant source of PCBs. The following compartments were investigated using PMF
(Positive Matrix Factorization):

      In surface water samples collected by the SRRTTF, commercial PCBs make up about 90%
       of the total PCBs present.
      In samples from the sewer system of the Spokane City WWTP, which includes both plant
       influent and CSOs, commercial PCBs on average make up over 95% of the total PCBs
       detected.
      In the water column, commercial PCBs make up about 90% of the total PCB mass on
       average.


                                                2



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 764
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20    PageID.14248 Page 5 of 72


       In tissue from fish caught in the Spokane River in the vicinity of the city of Spokane,
        commercial PCBs account for virtually all of the PCBs detected. Non-commercial PCBs
        make up less than 1% of the total PCBs detected.
       In stormwater samples from the city of Spokane, commercial PCBs comprise over 95%
        of total PCBs, on average.
       In groundwater at the Kaiser facility, commercial PCBs account for virtually all of the
        PCBs detected.
       In outfalls at the Kaiser facility, commercial PCBs make up about 98% of total PCBs.

 The following compartments were investigated using MLR (Multiple Linear Regression):

       Two CSO samples were collected using a different method than other CSO samples and
        must be analyzed separately. In those samples, commercial PCBs made up over 99% of
        the total PCBs present.
       Twenty-three stormwater samples were collected using a different method than other
        stormwater samples and must be analyzed separately. In those samples, commercial
        PCBs made up over 95% of the total PCBs present.
       In eight samples of solids from storm drains and collection basins, commercial PCBs
        make up more than 95% of total PCBs on average.
       In treated effluent from the City of Spokane’s WWTP, commercial PCBs made up more
        than 90% on average of total PCBs.
       In bulk atmospheric deposition samples collected in and near Spokane, Aroclors were
        the dominant sources of PCBs. The contribution of non-commercial PCBs to the
        atmospheric deposition was difficult to quantify due to probable blank contamination,
        but is certainly less than 50%.
       In samples of biofilm and caddis and mayfly larvae collected in the Spokane River,
        commercial PCBs make up about 90%, on average, of total PCBs.
       In river sediment from the Spokane River near Spokane, commercial PCBs were more
        than 95%, on average, of total PCBs.
       In groundwater from the GE facility, commercial PCBs account for virtually all PCBs
        detected.
       In samples from the Inland Empire Paper wastewater treatment facility, commercial
        PCBs comprised more than 80% of total PCBs on average.
       In surface water sampled using the CLAM device, commercial PCBs comprised about
        90% of total PCBs.

 In municipal products tested by the City of Spokane, Aroclor PCBs were sometimes present,
 indicating that not all PCBs detected in consumer products can be assumed to arise from non-
 commercial sources.




                                                3



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 765
Case 2:15-cv-00201-SMJ        ECF No. 373-4         filed 01/28/20   PageID.14249 Page 6 of 72


Introduction
Samples of a wide variety of environmental compartments in the Spokane, WA area were
analyzed for this report. The purpose of this work was to examine the congener patterns in
these samples in an attempt to determine whether the PCBs in these samples arose from
Aroclors produced by Monsanto, and if so to quantify the fraction of the total PCBs in each
sample that is attributable to Aroclors versus the fraction attributable to non-Aroclor sources.

As explained in more detail below, I used two types of analysis for this project: Positive Matrix
Factorization (PMF) and Multiple Linear Regression (MLR). PMF is the primary technique used
here, but for certain samples insufficient data required MLR analysis. For the following
environmental compartments, I conducted a PMF analysis:

       Surface water
       Spokane City WWTP influent and CSOs
       Fish
       Stormwater
       Kaiser groundwater
       Kaiser outfalls

For the following environmental compartments, the quantity of data was not sufficient for PMF
analysis, so these compartments were analyzed using Multiple Linear Regression (MLR):

       Two samples from CSOs measured using a DB5 column
       Twenty-three samples of stormwater measured using an SPB-octyl column
       Spokane City WWTP treated effluent
       Bulk Atmospheric Deposition
       Biofilm
       Sediment (including suspended particulates)
       Surface water CLAM (Continuous low-level aquatic monitoring) samples
       Groundwater from the GE plant
       Inland Empire Paper outfalls
       Storm drain solids
       Municipal products

These data have been collected under various Quality Assurance Project Plans (QAPPs). Data
was obtained from two main sources. The first was the database provided by Baron and Budd.
Version 20 was used for all analyses in this report. Data were blank corrected before being
entered into this database. The second source was the SRRTTF, which provided various data in
the form of Excel spreadsheets. This data underwent Quality Assurance checks. In each of the
SRRTTF data sets, data was provided as “MEL amended” results, which were blank corrected.
These MEL amended results were used for all analyses.



                                                4



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 766
Case 2:15-cv-00201-SMJ        ECF No. 373-4         filed 01/28/20   PageID.14250 Page 7 of 72


Background on PMF
The primary technique used here is factor analysis using Positive Matrix Factorization (PMF)
(Paatero and Tapper, 1994). This approach has been used extensively in the environmental
literature to investigate PCB sources by the author of this report (Du and Rodenburg, 2007b; Du
et al., 2008; Rodenburg et al., 2010a; Rodenburg et al., 2011; Rodenburg et al., 2012; Praipipat
et al., 2013; Rodenburg and Meng, 2013; Rodenburg et al., 2015a; Rodenburg et al., 2015c;
Praipipat et al., 2017; Rodenburg and Ralston, 2017) and many other researchers (Magar et al.,
2005; Bzdusek et al., 2006a; Bzdusek et al., 2006b; Soonthornnonda et al., 2011; Uchimiya et
al., 2011; Saba and Su, 2013; Karakas et al., 2017).

PMF defines the sample matrix as product of two unknown factor matrices with a residue
matrix:

 X  GF  E                                                                       (1)

The sample matrix (X) is composed of n observed samples and m chemical species. F is a matrix
of chemical profiles of p factors or sources. The G matrix describes the contribution of each
factor to any given sample, while E is the matrix of residuals. The PMF solution, i.e. G and F
matrices, are obtained by minimizing the objective function Q through the iterative algorithm:

      n   m            2

Q   ( eij / sij )                                                              (2)
     i 1 j 1


Q is the sum of the squares of the difference (i.e. eij) between the observations (X) and the
model (GF), weighted by the measurement uncertainties (sij). Here we have used the PMF2
software of Paatero and Tapper (1994).

The advantage of the PMF approach is that it can quantify the fraction of a given congener that
comes from Aroclor versus non-Aroclor sources, and it does not make the assumption that no
weathering of the PCB fingerprints has taken place. Instead it produces fingerprints of
congeners that co-vary and have been found to be present in most of the samples. The user
can then compare these fingerprints to the Aroclor patterns to determine whether they are
similar to the Aroclors. In the PCB source evaluation project in the Green-Duwamish River
system in Washington State (Rodenburg and Leidos, 2017a), the Washington State Department
of Ecology accepted the interpretation that when the agreement (R2) between the fingerprint
produced by the PMF program and a single Aroclor is greater than approximately 0.8, the factor
was considered to represent an unweathered single Aroclor. When the agreement was not as
good (i.e., R2 between approximately 0.4 and 0.8), the factor was interpreted as representing a
weathered Aroclor. US EPA oversaw this project and did not object to this interpretation.

There are two main disadvantages of the PMF approach. First, the PMF program cannot find a
stable solution when the input data contains too many values that are below detection limit
(BDL). For this reason, congeners (or chromatographic peaks) that are frequently not detected

                                                5



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 767
Case 2:15-cv-00201-SMJ        ECF No. 373-4         filed 01/28/20   PageID.14251 Page 8 of 72


are removed from the data set prior to analysis. Second, the PMF program performs best when
there are at least as many samples as PCB congeners (or peaks) in the input data set. As a
result, the PMF approach requires a large number of samples to be effective. It is possible to
include more congeners (peaks) than samples in the input, but if the number of peaks exceeds
the number of samples by too wide a margin, the PMF program will be unable to find a stable
solution. As a result of these two limitations, not all of the 209 PCB congeners will be
considered in the PMF analysis, and therefore some of the PCB mass will not be considered. In
addition, all of the samples included in a single PMF model must have the same coelution
pattern. (This issue is described in more detail in the section on Measurement of PCBs below.)
This means that data collected on one GC column (such as the SPB-octyl column) can only be
combined with data collected using another column (such as the SGE-HT8) by pre-processing
the data to sum some congeners so that both data sets will use a common co-elution pattern.
Information is lost in the process. Also, all of the samples in a single PMF analysis should come
from a set of samples collected in the same region and environmental compartment (i.e. water,
sediment, etc.) so that they will have congener patterns in common. For example, in this
report, fish samples are not combined with storm water samples for PMF analysis.

All data analysis approaches require that the input data be processed in some way. As noted
above, the PMF approach requires that some congeners be discarded from the PMF input. In
the sections below, I have indicated how much of the PCB mass had to be discarded when
constructing the PMF inputs. Typically the fraction discarded is much less than 10%.
Construction of the PMF inputs also requires that a proxy value be used in place of a zero for a
value that is below detection limit. To do so, the operator must have some knowledge of the
detection limits for each measurement. For all data sets analyzed using PMF in this report, non-
detect values were replaced with a random number between zero and the LOD. Further, the
PMF approach requires the user to estimate the uncertainty associated with each
measurement. Usually the uncertainties for concentrations that are detected are calculated on
a congener-by-congener basis from the relative standard deviation of the surrogate recoveries
for each congener. When surrogate recovery information is not available, we have used
uncertainties from a different but similar data set. For example, surrogate recoveries were not
available for water and sediment data from the Portland Harbor Superfund Site, so the
uncertainty matrices from the Delaware River water and sediment were substituted,
respectively (Rodenburg et al., 2015c). Concentrations that were not detected were assigned
three times the base uncertainty.

Non-commercial fingerprints from other data sets
The approach of using PMF2 analysis to identify PCB sources has been used in many previous
studies that can be used to estimate the minimum contribution of non-commercial PCB sources
that can be detected using the PMF approach. Table 1 summarizes the contribution of non-
commercial PCB sources to various data sets investigated by the author of this report. In all
cases, fingerprints identified in these studies as ‘non-commercial’ met the criteria enumerated
above.



                                                6



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 768
Case 2:15-cv-00201-SMJ        ECF No. 373-4          filed 01/28/20   PageID.14252 Page 9 of 72


Table 2 suggests that the PMF analysis approach is capable of detecting a non-commercial
fingerprint when it contributes as little as 1.1% of the PCB mass in the data set. To the extent
that the data set is representative of the compartment (water, sediment) as a whole, this
percentage can be interpreted as the contribution of the non-commercial source to all the PCB
sources for that compartment. In five of the sixteen cases in which a non-commercial PCB
factor was identified, the contribution of the non-commercial factor was equal to or less than
2%, suggesting that this approach can routinely identify contributions at this level.

For the present analysis, we conclude that for compartments in which a non-commercial factor
was not isolated by the PMF analysis (i.e. fish tissue and Kaiser outfall), the contribution of non-
commercial PCBs to that compartment is less than the contribution detected for the Spokane
city storm water (6.5%) with a high degree of certainty, and is 2% or less with a reasonable
degree of certainty.




                                                 7



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 769
Case 2:15-cv-00201-SMJ         ECF No. 373-4       filed 01/28/20      PageID.14253 Page 10 of 72


 Table 1: Non-commercial PCB factors isolated in other studies and their contribution to the mass
 in the data set.
                                           Contribution of factor
  Location           Matrix                   associated with:                   Reference
                                            PCB 11          PCB 209
                     Water                    5%              19%             (Du et al., 2008)
                     Sediment                1.4%             61%         (Praipipat et al., 2013)
  Delaware River
                     permitted                                               (Rodenburg et al.,
                     discharges*             6.7%             1.5%                2010a)
  NY/NJ Harbor       Water                   2.4%             none       (Rodenburg et al., 2011)
  Portland Harbor Water                      6.3%             none           (Rodenburg et al.,
  Superfund Site     sediment                1.1%             none                 2015c)
                     atmospheric
                     deposition               9%               4%
  Green-             sediment                1.5%             none       (Rodenburg and Leidos,
  Duwamish River stormwater                                                       2017a)
                     solids                   2%               8%
                     stormwater               4%               6%
 *For permitted discharges, the contribution represents the contribution to the total load of
 PCBs discharged from all facilities in the data set to the river. Load is calculated as
 concentration times flow, so facilities with larger flows will represent a larger contribution to
 the total load.



 Background on MLR
 The second technique used in this report is Multiple Linear Regression (MLR), sometimes also
 called Partial Least Squares (PLS) regression. I compared the PCB congener fingerprints in the
 samples with those in the Aroclors as measured either by Rushneck et al. (2004) on an SPB-
 octyl gas chromatography column or by Pacific Rim Laboratories on an SGE-HT8 gas
 chromatography column. This technique conducts a MLR of the congener fingerprint of the
 sample (y) versus the Aroclor fingerprints (x’s). A multiple linear regression was performed in
 which a congener pattern was calculated that represented a linear combination of the five main
 Aroclors:
           𝐶𝑓 = 𝑎𝐶1016 + 𝑏𝐶1242 + 𝑐𝐶1248 + 𝑑𝐶1254 + 𝑒𝐶1260                           (4)
 where
 C = concentration of the resolved factor (f) or individual Aroclor,
 a, b, c, d and e = partial regression coefficients.
 When any of the coefficients was zero or negative, that Aroclor was removed from the
 regression and the MLF was rerun. This approach follows the scheme outlined by Burkhard and

                                                  8



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 770
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20    PageID.14254 Page 11 of 72


 Weininger (1987) and more recently by Zhang and Harrington (2015). This approach has been
 widely used to determine PCB sources (Swackhamer and Armstrong, 1988; Verbrugge et al.,
 1991). MLR was conducted using the LINEST feature of Excel and/or via python code. Congener
 fingerprints were normalized such as that each congener/peak was expressed as a percent of
 the total fingerprint, with the sum of all congeners equal to 100%. For purposes of MLR, non-
 detects were set to zero, because in their measurements of the fingerprints of the Aroclors
 performed by Rushneck et al. (2004) via method 1668 and by Frame (1997) and Frame et al.
 (1996), non-detects were likewise set to zero and no information about detection limits was
 available.
 In the PCB source evaluation project in the Green-Duwamish River system in Washington State
 (Rodenburg and Leidos, 2017a), the Washington State Department of Ecology accepted the
 interpretation that when the agreement (R2) between a fingerprint and a single Aroclor is
 greater than approximately 0.8, the factor was considered to represent an unweathered single
 Aroclor. When the agreement was between approximately 0.4 and 0.8, the fingerprint was
 interpreted as representing a weathered Aroclor.



 Measurement of PCBs
 The congener-specific PCB data evaluated here were collected using U.S. Environmental
 Protection Agency (EPA) Method 1668, which was first published in 1999 and has undergone
 several revisions since then (EPA, 1999). The first version was Method 1668A, and subsequent
 minor revisions are denoted as 1668B, 1668C, and 1668D. There is relatively little difference
 between the various revisions, and data collected under different revisions are highly
 comparable and can generally be pooled and used together. Method 1668 uses a high-
 resolution mass spectrometer (MS) coupled with high-resolution gas chromatography (GC) to
 measure PCBs in any matrix. Chromatography is the science of separating a mixture into its
 individual components by injecting the mixture into a mobile phase, which then passes through
 a stationary phase. Some compounds in the mixture spend more time sorbed onto the
 stationary phase. Because these compounds spend more time not moving, they will emerge
 (elute) from the chromatographic system later. The amount of time a compound takes to travel
 through the chromatographic system is its retention time. In GC, the mobile phase is a gas
 (usually helium), and the stationary phase can be any one of a number of organic compounds
 chemically bonded to a stationary support. There are hundreds of GC columns commercially
 available. The primary mechanism causing some PCB congeners to be retained longer on any of
 these columns is their condensation on the stationary phase; therefore, the primary chemical
 property that determines the retention time is the compound’s vapor pressure. The type of
 stationary phase has a lesser, but still important, impact on the compound’s retention time.

 There are 209 PCB congeners. A homologue group is a set of congeners that have the same
 number of chlorines. The MS used in Method 1668 can discern between different masses of the
 PCB molecule; therefore, congeners that have the same retention time but different masses
 (i.e., different homologues) can be quantified separately. The key difficulty in measuring PCBs is
 that, within a homologue group, there are often several congeners that are so similar in their
                                                 9



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 771
Case 2:15-cv-00201-SMJ         ECF No. 373-4       filed 01/28/20    PageID.14255 Page 12 of 72


 vapor pressure that they have essentially the same retention time; therefore, they cannot be
 quantified separately and can only be reported as the sum of multiple congeners. One of the
 primary goals when developing Method 1668 was to find a column that would resolve the 12
 dioxin-like PCB congeners into 12 separate peaks, each with its own unique retention time,
 such that none of the 12 coelute with any other PCB congener. This would allow the results to
 be used to calculate a toxic equivalency quotient (TEQ) by multiplying the concentration of each
 dioxin-like congener by its corresponding toxic equivalency factor (TEF).

 Separating the 12 dioxin-like congeners from all the others is difficult. Even after much effort,
 Method 1668 could only separate 10 of the 12 completely, with the 2 remaining dioxin-like
 congeners (PCB-156 and PCB-157) coeluting with each other using an SPB-octyl column.
 Fortunately, PCB-156 and PCB-157 have the same TEF; therefore, the calculation of the TEQ was
 not affected. However, the column that had been most commonly used for PCB analysis since
 the 1980s could separate PCB-156 and PCB-157 into 2 separate peaks, but it could not resolve
 all of the other 10 dioxin-like congeners. This column is referred to as DB-1 in Method 1668, but
 it is also referred to as DB-5, as well as a number of other names. The authors of Method 1668
 allowed this column as an alternate. As written, Method 1668 requires the use of “[a]ny GC
 column or column system (2 or more columns) that provides unique resolution and
 identification of the Toxics for determination of a TEQPCB using TEFs...Isomers may be
 unresolved so long as they have the same TEF and response factor and so long as these
 unresolved isomers are uniquely resolved from all other congeners. For example, the SPB-octyl
 column…achieves unique GC resolution of all Toxics except congeners with IUPAC numbers 156
 and 157. This isomeric pair is uniquely resolved from all other congeners and these congeners
 have the same TEF and response factor…The DB-1 column is optional and is capable of uniquely
 resolving the congener pair with IUPAC 156 and 157” (EPA, 1999).

 To complicate matters further, SGE Analytical Science produces a column called the SGE-HT8,
 which is capable of resolving more congeners than the DB-5 and is more rugged than the SPB-
 octyl. This column is often used for PCB analysis by Method 1668, especially in the Spokane
 area.

 As noted, there is no column that can separate all 209 congeners into 209 separate peaks.
 Some congeners will always coelute. The problem is that the coelution patterns are very
 different on the SPB-octyl, SGE-HT8, and DB-5 equivalent columns. Table 1 summarizes the
 most common coelution patterns, but differences can be observed depending on the lot and
 age of the GC column. These differences are usually minor for the SPB-octyl and DB-5 columns,
 but the coelution patterns can vary substantially on the SGE-HT8 column.

 As Table 2 demonstrates, if the goal is to mix data collected on the different types of columns
 into a single data set for analysis, the concentrations reported for a variety of congeners must
 sometimes be summed. One example is PCB-85. On the DB-5 column, six separate reported
 concentrations must be summed to equal the sum of three reported concentrations from the
 SPB-octyl column, which yields a single concentration representing the sum of PCB congeners
 85, 86, 87, 97, 108, 112, 116, 117, 119, and 125. Information is lost. As a result, while the DB-5

                                                 10



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 772
Case 2:15-cv-00201-SMJ       ECF No. 373-4       filed 01/28/20   PageID.14256 Page 13 of 72


 column reports the 209 PCBs in about 168 chromatographic peaks, and the SPB-octyl column
 reports the 209 congeners in about 159 peaks, a data set in which SPB-octyl and DB-5 data have
 been combined will contain only about 128 peaks. A data set in which all three types of
 columns have been used will contain only about 122 peaks after they are composited. For
 these reasons, I avoided compositing data whenever possible.



 Table 2. PCB Congener Coelution Patterns on the DB-5 (or equivalent), SGE-HT8, and SPB-octyl GC
                   Columns. Reproduced from (Rodenburg and Leidos, 2017b).

                       DB-5            SGE-HT8             SPB-octyl
                     PCB-4+10           PCB-4                PCB-4
                                        PCB-10              PCB-10
                     PCB-5+8           PCB-5+8               PCB-5
                                                             PCB-8
                     PCB-7+9            PCB-7                PCB-7
                                        PCB-9                PCB-9
                    PCB-12+13         PCB-12+13           PCB-12+13
                    PCB-16+32          PCB-16               PCB-16
                                       PCB-32               PCB-32
                     PCB-18            PCB-18             PCB-18+30
                     PCB-30            PCB-30
                  PCB-20+21+33        PCB-20+33           PCB-20+28
                     PCB-28            PCB-21             PCB-21+33
                                       PCB-28
                    PCB-24+27          PCB-24              PCB-24
                                       PCB-27              PCB-27
                     PCB-26            PCB-26             PCB-26+29
                     PCB-29            PCB-29
                     PCB-40           PCB-40+57         PCB-40+41+71
                PCB-41+64+71+72        PCB-41              PCB-57
                     PCB-57           PCB-64+72            PCB-64
                                       PCB-71              PCB-72
                    PCB-42+59          PCB-42              PCB-42
                    PCB-43+49         PCB-43+49            PCB-43
                     PCB-44            PCB-44           PCB-44+47+65
                     PCB-47           PCB-47+48            PCB-48
                    PCB-48+75         PCB-52+69          PCB-49+69
                    PCB-52+69          PCB-49              PCB-52
                     PCB-62            PCB-62           PCB-59+62+75
                     PCB-65           PCB-65+75
                     PCB-45            PCB-45             PCB-45+51
                     PCB-51            PCB-51

                                               11



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 773
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14257 Page 14 of 72


                              DB-5             SGE-HT8             SPB-octyl
                             PCB-50             PCB-50            PCB-50+53
                             PCB-53             PCB-53
                            PCB-56+60           PCB-56             PCB-56
                                                PCB-60             PCB-60
                            PCB-61+70           PCB-61        PCB-61+70+74+76
                            PCB-66+76           PCB-66             PCB-66
                             PCB-74             PCB-70
                                                PCB-74
                                                PCB-76
                              PCB-83          PCB-83+109         PCB-83+99
                            PCB-85+116          PCB-85        PCB-85+116+117
                              PCB-86             PCB-              PCB-
                                              86+97+117      86+87+97+108+119
                         PCB-87+117+125       PCB-87+115           +125
                             PCB-97
                             PCB-99             PCB-99
                          PCB-107+109            PCB-            PCB-107+124
                                               107+108
                           PCB-108+112                             PCB-109
                             PCB-110           PCB-110           PCB-110+115
                           PCB-111+115         PCB-111             PCB-111
                             PCB-119             PCB-              PCB-112
                                               112+119
                                                 PCB-
                                               116+125
                             PCB-124           PCB-124
                            PCB-84+92           PCB-84             PCB-84
                                                PCB-92             PCB-92
                            PCB-88+91           PCB-88            PCB-88+91
                                                PCB-91
                              PCB-93             PCB-              PCB-
                                              93+98+102      93+95+98+100+102
                          PCB-95+98+102         PCB-95
                             PCB-100           PCB-100
                           PCB-90+101           PCB-90          PCB-90+101+113
                             PCB-113           PCB-101
                                               PCB-113
                              PCB-105            PCB-              PCB-105
                                               105+127
                             PCB-127                               PCB-127
                           PCB-106+118         PCB-106             PCB-106
                                               PCB-118             PCB-118
                           PCB-128+162         PCB-128           PCB-128+166

                                                       12



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 774
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14258 Page 15 of 72


                               DB-5            SGE-HT8            SPB-octyl
                              PCB-166          PCB-162             PCB-162
                                               PCB-166
                              PCB-129          PCB-129              PCB-
                                                              129+138+160+163
                         PCB-138+163+164       PCB-138            PCB-158
                           PCB-158+160         PCB-158            PCB-164
                                               PCB-160
                                                 PCB-
                                               163+164
                           PCB-132+161           PCB-              PCB-132
                                               132+161
                                                                  PCB-161
                           PCB-133+142         PCB-133            PCB-133
                                               PCB-142            PCB-142
                              PCB-135          PCB-135        PCB-135+151+154
                              PCB-151          PCB-151
                              PCB-154          PCB-154
                              PCB-136            PCB-              PCB-136
                                               136+148
                             PCB-148                              PCB-148
                           PCB-134+143         PCB-134          PCB-134+143
                           PCB-139+149           PCB-           PCB -139+140
                                               139+149
                             PCB-140           PCB-140            PCB-146
                           PCB-146+165         PCB-143          PCB-147+149
                             PCB-147           PCB-146            PCB-165
                                               PCB-147
                                               PCB-165
                             PCB-153           PCB-153          PCB-153+168
                             PCB-168           PCB-168
                             PCB-156           PCB-156          PCB-156+157
                             PCB-157           PCB-157
                             PCB-171           PCB-171          PCB-171+173
                             PCB-173           PCB-173
                             PCB-180           PCB-180          PCB-180+193
                             PCB-193           PCB-193
                           PCB-182+187           PCB-              PCB-182
                                               182+187
                                                                  PCB-187
                             PCB-183           PCB-183          PCB-183+185
                             PCB-185           PCB-185
                           PCB-196+203         PCB-196             PCB-196
                                               PCB-203             PCB-203
                                                       13



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 775
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20    PageID.14259 Page 16 of 72


                      DB-5             SGE-HT8           SPB-octyl
                    PCB-197            PCB-197         PCB-197+200
                    PCB-200            PCB-200
                    PCB-198            PCB-198         PCB-198+199
                    PCB-199            PCB-199
        Congeners that do not coelute on any column are not shown.

        GC = Gas chromatography.

        PCB = Polychlorinated biphenyl.




 Non-Aroclor PCB congeners
 The primary focus of this analysis is to identify PCBs that arise from sources other than Aroclors
 (or other commercial PCB formulations). How can this be accomplished using PMF? In order for
 a factor that is isolated by PMF to be identified as a “non-Aroclor” source, it must fulfill three
 criteria. First, it should not resemble any of the Aroclors. As noted above, in the PCB source
 evaluation project in the Green-Duwamish River system in Washington State (Rodenburg and
 Leidos, 2017a), the Washington State Department of Ecology accepted the interpretation that
 when the agreement (R2) between the fingerprint produced by the PMF program and a single
 Aroclor is greater than approximately 0.8, the factor was considered to represent an
 unweathered single Aroclor. When the agreement was not as good (i.e., R2 between
 approximately 0.4 and 0.8), the factor was interpreted as representing a weathered Aroclor.

 The second criteria is that when the agreement between the Aroclor and the factor (R2) is less
 than 0.4, the differences between the Aroclor and the factor cannot be explained by any known
 weathering phenomenon. Weathering processes include partitioning between air, water, or
 sediment as well as metabolism by biota or bacteria. Often PMF generates factors from biota
 that are not similar to the Aroclors, but the differences conform with current knowledge about
 the metabolism of PCB congeners via the cytochrome P-450 pathway (Boon et al., 1997).
 Similarly, in anaerobic environments, bacteria are able to remove one or more of the chlorines
 from the PCB molecule, turning one PCB congener into another. This process is well
 understood, and produces a characteristic congener pattern (Bedard, 2003; Rodenburg et al.,
 2010a; Rodenburg et al., 2012; Rodenburg et al., 2015c).

 The third criteria is that non-Aroclor source fingerprints will probably contain congeners that
 are known to be associated with non-Aroclor sources. For this reason, in order to identify non-
 Aroclor PCB sources, it is important to include PCB congeners in the PMF input data sets that
 are known to be associated with non-Aroclor sources.



                                                14



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 776
Case 2:15-cv-00201-SMJ          ECF No. 373-4       filed 01/28/20     PageID.14260 Page 17 of 72


 The sources of PCBs that are not associated with commercial formulations that have been
 identified in environmental samples include pigments (Du et al., 2008; Rodenburg et al., 2010a;
 Rodenburg et al., 2010b; Rodenburg et al., 2011; Rodenburg et al., 2015c) and silicone products
 (Rodenburg and Leidos, 2017a). A variety of PCB congeners that occur in the Aroclors are also
 sometimes found in non-Aroclor sources such as pigments. For example, (Hu and Hornbuckle,
 2009) using an SPB-octyl column identified 47 peaks containing 67 PCB congeners in
 commercial paint pigments. Note that this does not necessarily imply that all 67 congeners
 were present in the pigments. When congeners coelute (such as, for example, the coeluting
 group of PCBs 86+87+97+109+125) it is possible that only one of the congeners is actually
 contained in the pigment. Nevertheless, in these pigments, (Hu and Hornbuckle, 2009) found
 congeners such as PCB 52, which is present in all of the Aroclors tested by Rushneck et al.
 (2004) and is most abundant in Aroclor 1248, where it constitutes about 7.1% of the Aroclor by
 weight.

 The congeners known to arise only from non-Aroclor sources are PCBs 11 (from pigments) and
 68 (from silicone rubber). PCB 11 is virtually absent in the Aroclors, but has been shown to be
 produced in advertently during the synthesis of some organic pigments (King et al., 2002; Litten
 et al., 2002; Hu and Hornbuckle, 2009; Rodenburg et al., 2010b). As a result, PCB 11 is present
 in various consumer products that have printed designs on them or their packaging (Rodenburg
 et al., 2010b; Guo et al., 2014; Stone, 2014; Rodenburg et al., 2015b), and can be released from
 these products into environmental compartments including air, storm water, surface water,
 sediment, and fish tissue (King et al., 2002; Litten et al., 2002; Choi et al., 2008; Du et al., 2008;
 Du et al., 2009; Rodenburg et al., 2010b; Rodenburg et al., 2011; Praipipat et al., 2013;
 Rodenburg et al., 2015a; Rodenburg and Ralston, 2017). PCB 11 was included in all of the data
 sets analyzed in this report.

 PCB 68 is also virtually absent in the Aroclors but is present in silicone rubber that used 2,4-
 dichlorobenzoyl peroxide as a curing agent (Perdih and Jan, 1994; Anezaki and Nakano, 2015;
 Herkert et al., 2018). As a result, it can be present in environmental samples as an artifact
 (contamination) when silicone rubber tubing is used to collect the sample (Greyell and
 Williston, 2018). Herkert et al. (2018) have argued that PCB 68 can be present in polyester
 resins which have been cured using 2,4-dichlorobenzoyl peroxide. Use of 2,4-dichlorobenzoyl
 peroxide is typically associated with PCBs 44+47+65 and 45+51 along with PCB 68.
 Unfortunately, 44+47+65 and 45+51 are also found in the Aroclors (Rushneck et al., 2004), and
 they can also be markers for dechlorination of Aroclor PCBs by bacteria (Bedard and May, 1996;
 Magar et al., 2005; Bedard et al., 2006; Bzdusek et al., 2006a; Fagervold et al., 2007; Rodenburg
 et al., 2010a).

 Other congeners are almost always associated with non-Aroclor sources. PCBs 206, 208, and
 209 can be produced during the synthesis of some organic (Hu and Hornbuckle, 2009) and
 inorganic pigments (Gamboa et al., 1999; Du et al., 2008; Praipipat et al., 2013; Rodenburg and
 Ralston, 2017). Although these three congeners are mostly absent in the five main Aroclors
 (1016, 1242, 1248, 1254, and 1260), comprising a maximum of 0.9% of PCBs in Aroclor 1260,
 they are present in some of the rare Aroclors. In Aroclor 1268, they comprise 51% of total PCBs

                                                   15



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 777
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20   PageID.14261 Page 18 of 72


 (Rushneck et al., 2004). PCB 209 was reportedly present in Aroclors 1270 and 1271
 (Hermanson et al., 2016), although Rushneck et al. (2004) did not measure the congener
 fingerprints of these Aroclors. In some locations, PCB 209 is clearly associated with commercial
 PCB production. For example, PCB 209 was found to be the dominant congener in some
 samples of soil, tree bark, and house dust collected near the former Monsanto PCB
 manufacturing facility in Sauget, IL (Stratton and Sosebee, 1976; Gonzalez et al., 2011;
 Hermanson et al., 2016). In contrast, in some places, the presence of PCB 209 is clearly
 associated with pigments. For example, in the Delaware River, a PMF-generated factor
 dominated by PCBs 206, 208, and 209 comprises 61% of the PCB mass in the sediment
 (Praipipat et al., 2013) and we are reasonably certain that it arose primarily from a facility in
 Edgemoor, Delaware that manufactured titanium dioxide via a process that is known to
 produce PCBs (Gamboa et al., 1999).

 PMF results
 Surface water
 Summary: About 90% of PCBs in the surface water of the Spokane River come from Aroclors.
 The PMF-generated factor that is dominated by PCB 11 accounts for about 10% of the PCBs in
 the Spokane River.

 Matrix analyzed: 191 samples, 68 peaks. About 10% of the PCB mass is lost during the blank
 correction process (see below). These 68 peaks represent 92.4% of the PCB mass remaining
 after blank correction, i.e. 7.6% of the mass is lost when congeners are discarded because they
 were not detected in enough samples to be included in the PMF input. This data was collected
 by the SRRTTF during 2014-2018 and provided by the SRRTTF via multiple spreadsheets.

 Blank correction: Because the concentrations of PCBs in the surface waters of the Spokane
 River are relatively low (around 200-400 pg/L) and the concentrations in the blanks are around
 88 pg/L, blank correction of this data is important. During 2018, I conducted a study funded by
 the SRRTTF to determine the optimal procedures for blank correction using the surface water
 data from 2014-2017 because the 2018 data was not yet available (Rodenburg, 2019). This
 study concluded that censoring the data at one times the batch-specific blank concentration
 was the most appropriate method. (Censoring means designating concentrations that are less
 than the concentration in the blank as non-detects. The other widely used method of blank
 correction is subtraction, in which the mass in the blank is subtracted from the mass in the
 sample, and if the results is equal to or less than zero, the concentration is designated at non-
 detect.) This study also concluded that PCBs from non-commercial sources (specifically PCBs
 from pigment, peroxide-cured silicone, and uncured silicone) were responsible for about one-
 third of the PCBs in the blanks, with the other two-thirds coming from Aroclors. Blank
 correction resulted in the fingerprints of PCBs from the two types of silicone to be undetectable
 in the water column data. For this analysis, SRRTTF provided the data already censored at one
 times the blank concentration.




                                                16



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 778
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20   PageID.14262 Page 19 of 72


 Detection limits: Detection limits were usually provided. For the small number of samples for
 which LODs were not available, they were inferred from the LODs provided for congeners with
 the same molecular weight.

 Uncertainty matrix: Uncertainties were calculated from the provided surrogate recoveries.

 Samples included: All surface water samples from the Spokane River were included in the data
 matrix, as well as 15 samples from Hangman Creek.

 Results: The results were virtually identical to those described in the blank study report
 (Rodenburg, 2019), i.e. five factors were isolated with four resembling Aroclors and the one
 dominated by PCB 11. SurfW 2 resembled Aroclor 1016 (R2 = 0.67). SurfW 3 resembled Aroclor
 1248 (R2 = 0.75). SurfW 4 resembled Aroclor 1254 (R2 = 0.92), and SurfW 5 resembled Arolcor
 1260 (R2 = 0.78).
 SurfW 1 was dominated by PCB 11 (79% of the fingerprint). Even when PCB 11 was removed
 from the correlation, the best match between this factor and an Aroclor was 1242 with an R2
 value of just 0.1. Therefore this factor did not resemble any Aroclor and it presumably arises
 from non-commercial sources. SurfW 1 accounts for 10.1% of PCBs in this data set. The
 abundance of this factor varies by location as shown in figure 1.




 Figure 1. PCB sources to the Spokane River surface water by sampling location. River flow is
 from right to left, where SR15 is the outlet to Lake Coeur D’Alene and SR1 is below Nine Mile
 Dam. River miles (RM) are approximate.


                                                17



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 779
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20    PageID.14263 Page 20 of 72




 Spokane City WWTP influent and CSO samples
 Summary: More than 95% of the PCBs in the Spokane City WWTP influent and CSO samples
 arise from Aroclors. The PMF model generated a factor that contains some PCB 11, but this
 factor also resembled a mix of weathered Aroclors, suggesting that it represents a mixture of
 Aroclors and non-commercial PCBs. I estimate that non-commercial PCBs contribute less than
 5% of the PCBs to the City wastewater influent and CSOs.

 Matrix analyzed: 236 samples, 83 peaks. These peaks represent 98.6% of the PCB mass.
 Samples were from StudyIDs CityOfSpokaneWW (223 samples collected from 2009 to 2019),
 SRUW-Spokane (12 samples collected from 2009-2011), and DSER0010 (one sample from
 2004). This data was provided in version 20 of the Baron and Budd database.

 Samples included: Two samples from CSOs were not included in the PMF data set because
 they were analyzed using a DB5 column. These are analyzed separately via MLR under the
 section on MLR.

 Blank correction: Blank correction was performed before this data was entered into the Baron
 and Budd v. 20 database.

 Detection limits: Detection limits were usually provided. For the small number of samples for
 which LODs were not available, they were inferred from the LODs provided for congeners with
 the same molecular weight.

 Uncertainty matrix: Uncertainties were calculated from the provided surrogate recoveries.

 Results: The PMF analysis generated five factors. Four of the five factors resembled Aroclors.
 CityWW 1 strongly resembled a 50/50 mixture of Aroclors 1242 and 1248 (R2 = 0.92). CityWW
 3 strongly resembled Aroclor 1254 (R2 = 0.82), CityWW 4 resembled a mixture of Aroclors 1254
 and 1260 (R2 = 0.82). CityWW 5 resembled Aroclor 1254 (R2 = 0.74).

 PCB 11 explained 12% of CityWW 2. The remainder of this factor resembled a mixture of
 Aroclors 1016, 1254, and 1260 (R2 = 0.63). This factor therefore represents a mixture of
 weathered Aroclors and non-commercial PCB sources. One way to interpret this R2 value is to
 say that Aroclor PCBs explain 63% of this fingerprint. This factor is responsible for 13% of the
 mass of PCBs in this data set. Since the majority of the PCBs in this factor arise from Aroclors,
 the fraction of PCBs in the data set that arise from non-commercial sources is less than this
 13%. The minimum fraction of non-commercial PCBs in this fingerprint is 12% (the contribution
 from PCB 11) and the maximum is 37% (i.e. 100% minus the 63% arising from Aroclors). Thus
 the non-commercial contribution to the PCBs in the Spokane City wastewater influent and CSOs
 ranges from 1.6% (13% of mass times PCB 11’s 12% of the fingerprint) to 4.8% (13% of mass
 times 37% the fingerprint not explained by Aroclors).



                                                18



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 780
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20    PageID.14264 Page 21 of 72


 Fish tissue
 Summary: PCBs in the fish of the Spokane River arise almost entirely (more than 99%) from
 Aroclors. The PMF model does not identify a fingerprint that is dominated by a non-
 commercial PCB congener.

 Matrix analyzed: 105 samples, 104 peaks. These peaks represent 99.9% of the PCB mass. This
 data was from the following studyIDs:

       mifr0003 (4 samples collected in 2016)
       BERA0011 (10 samples collected in 2014)
       RJAC002 (15 samples collected in 2001)
       DSER0010 (15 samples collected in 2003-2004)
       WSTMP12 (36 samples collected in 2012)
       WSTMP03T (25 samples collected in 2003)

 Samples included: A total of 118 samples of tissue were available. Thirteen of these were
 excluded from the PMF input because they were outside of the study area. Nine of these
 thirteen were from hatcheries.

 Blank correction: Blank correction was performed before this data was entered into the Baron
 and Budd v. 20 database.

 Detection limits: Detection limits were usually provided. For the small number of samples for
 which LODs were not available, they were inferred from the LODs provided for congeners with
 the same molecular weight.

 Uncertainty matrix: Uncertainties were calculated from the provided surrogate recoveries.

 Results: The PMF analysis produced six factors. Five of these six strongly resembled either a
 single Aroclor or a mixture of Aroclors with R2 values greater than 0.67. Fish 4 was a very
 weathered fingerprint. It resembles a mixture of Aroclors 1248, 1254, and 1260 (R2 = 0.46). It
 was dominated by PCBs 61+70+74+76, 66, 83+99+109,
 85+86+87+97+107+108+110+115+116+117+119+124+125, 105+127, 118,
 129+138+160+163+164, 153+168, and 180+193. The congeners shown in bold in this list
 belong to groups I and II (least metabolizable) of the classification scheme devised by Boon et
 al. (Boon et al., 1989; Boon et al., 1997). Because these congeners are not readily metabolized
 by the fish, they tend to dominate in congener patterns derived from fish tissue. In our recent
 publication on PCB congener patterns in biota (Rodenburg and Delistraty, 2019), we noted that
 the ratio of 147+149 to 153+168 could be used as an indicator of the degree of metabolism of
 the PCB mixture. In the present data set, 147+149 was combined with 139 and 140. Therefore
 139+140+147+149 represents a group of congeners that are readily metabolized, while
 153+168 are not. The ratio of (139+140+147+149)/(153+168) is close to 1 in the five main
 Aroclors (ranging from 0.99 in Aroclor 1260 to 1.16 in Aroclor 1248). In the fish 4 factor, this
 ratio is 0.07, indicating extensive metabolism.
                                                19



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 781
Case 2:15-cv-00201-SMJ         ECF No. 373-4      filed 01/28/20    PageID.14265 Page 22 of 72


 PCBs from non-commercial source are negligible in the fish tissue. PCB 11 was not detected in
 48 of the 105 samples of fish. PCB 11 constituted a maximum of 0.4% of the sum of PCBs in
 these samples (non-detects set to zero). PCB 209 was not detected in 23 of the 105 samples.
 PCB 209 comprised a maximum of 0.2% of the sum of PCBs in these samples (non-detects set to
 zero).

 Spokane Stormwater
 Summary: PCBs in the stormwater arise primarily from Aroclors. The PMF analysis does not
 generate a factor that is dominated by non-commercial PCBs. PCBs 11 and 209 make up about
 1% of total PCBs in the stormwater.

 Matrix analyzed: The stormwater input matrix included 106 samples from the following
 studyIDs:

       CityOfSpokaneWW (41 samples collected from 2012-2016)
       SRUW-Spokane (35 samples collected from 2009-2011)
       BRWA0004 (30 samples collected in 2007)

 Ninety-one PCB peaks were included in the PMF input. These peaks contained 98.2% of the
 PCB mass detected across all peaks/samples.

 Samples included: Thirteen samples from studyID BRWA0004 were not included in the PMF
 input because less than 10 PCB peaks were detected in them. A further 23 samples were not
 included in the PMF input because they were analyzed using an SPB-octyl column. These are
 discussed below in the section on MLR.

 Blank correction: Blank correction was performed before this data was entered into the
 database.

 Detection limits: Detection limits were usually provided. For the small number of samples for
 which LODs were not available, they were inferred from the LODs provided for congeners with
 the same molecular weight.

 Uncertainty matrix: Uncertainties were calculated from the provided surrogate recoveries.

 Results: Five factors were isolated from the PMF analysis. Because most of these samples
 were analyzed using an SGE-HT8 column, I used the Aroclor patterns from Pacific Rim
 laboratories to determine whether the PMF-derived factors resembled Aroclors. StormW 1
 resembled Aroclor 1242 (R2 = 0.67). StormW 2 resembled Aroclor 1254 (R2 = 0.86). StormW 5
 resembled Aroclor 1260 (R2 = 0.87). StormW 4 and StormW 5 somewhat resembled Aroclors.
 The best-fit profiles for these two factors as a mixture of Aroclors resulted in R2 values of 0.34
 for StormW 4 and 0.49 for StormW 5. PCB 11 comprised 4.3% of StormW 4 and 3.2% of
 StormW 5. These are not particularly high percentages. Other congeners that are sometimes
 associated with non-commercial PCBs sources are not very abundant in these two factors. For

                                                 20



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 782
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20    PageID.14266 Page 23 of 72


 example, PCB 35 is less than 0.1% of either StormW 4 or StormW 5. Similarly, PCB 209 is less
 than 1% of each factor. The ratio of PCBs 139+149 (readily metabolizable) to PCBs 153+168
 (recalcitrant) is about 1.2 in the Aroclors, but is 0.57 in StormW 4 and is a miniscule 0.0001 in
 StormW 3. This indicates extensive metabolic weathering of these two factors. This might
 indicate the presence of feces in the stormwater, possibly from wildlife or pets. Regardless,
 there is little indication that these fingerprints represent non-commercial sources. More likely,
 they represent highly weathered Aroclors. PCB 11 comprises 0.8% of total PCBs in these
 stormwater samples and PCB 209 comprises 0.2% (non-detects set to zero). Thus the total
 contribution of non-commercial PCBs in the stormwater is about 1%.

 Kaiser groundwater
 Summary: PCBs in the groundwater at the Kaiser plant arise virtually exclusively from Aroclors.
 There is evidence of microbial dechlorination of PCBs occurring in the groundwater.

 Matrix analyzed: The Kaiser groundwater input matrix included 166 samples and 70 PCB peaks.
 Most of this data was provided by the SRRTTF. Ten samples of groundwater collected in 2010
 were obtained from the Baron and Budd database version 20. These peaks contained 99.1% of
 the PCB mass detected across all peaks/samples.

 Samples included: Sixty-two samples were excluded because less than 30 congeners were
 detected in them. A further six samples marked “River @ Pump House” were not included
 because they represented river water, not groundwater.

 Blank correction: I manually blank corrected this data by censoring at one times the batch-
 specific blank concentration.

 Detection limits: Detection limits were usually provided. For the small number of samples for
 which LODs were not available, they were inferred from the LODs provided for congeners with
 the same molecular weight.

 Uncertainty matrix: Uncertainties were calculated from the provided surrogate recoveries.

 Results: The PMF program isolated four factors from the Kaiser groundwater data set.
 KaiserGW 3 resembled Aroclor 1248 (R2 = 0.71) and is responsible for 62% of the mass in the
 data set. KaiserGW 4 strongly resembled Aroclor 1254 (R2 = 0.96) and is responsible for 7% of
 the mass in the data set. The other two factors show evidence of microbial dechlorination of
 PCBs occurring in the groundwater. Some strains of anaerobic bacteria can remove chlorines
 from PCBs, resulting in PCB congeners with fewer chlorines (Brown et al., 1987). This process
 appears to occur in groundwater (Rodenburg et al., 2015c). Thus it is not surprising that it may
 be happening in the groundwater at the Kaiser site. KaiserGW 1 and KaiserGW2 both contain
 elevated levels of PCBs known to be products of dechlorination, particularly PCBs 19, 44+47+65
 and 45+51. These two factors contain less than 0.1% each of PCBs 11 and 209, indicating that
 they are unlikely to come from non-commercial sources. PCB 68 was detected in only 35 of the


                                                21



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 783
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20    PageID.14267 Page 24 of 72


 166 samples included in the PMF input. PCB 11 is about 0.01% of total PCBs in the Kaiser
 groundwater, and PCB 209 is about 0.001%.

 Kaiser outfalls
 Summary: Measurements of PCBs in the effluent from the Kaiser treatment plant appear to be
 impacted by a sampling artifact related to the use of silicone rubber tubing during sampling in
 one study. When steps are taken to account for this artifact, PCBs in the effluent arise
 overwhelmingly from Aroclors. Non-commercial PCBs make up about 2% of total PCBs in the
 Kaiser effluent.

 Matrix analyzed: The Kaiser outfall input matrix included 225 samples from the following
 studyIDs:

       SGOL005 (two samples from 2001)
       SGOL001 (four samples from 2000)
       KaiserWWTP (142 samples from 2007-2011)
       DSER0010 (seven samples from 2003-2004)
       EffluentE120142015 (52 samples from 2014-2015)
       SRRTTF-2014 (four samples from 2014)
       SRRTTF-2015 (four samples from 2015)
       SRRTTF-2018 (ten samples from 2018)

 Eighty-three PCB peaks were included in the PMF input. These peaks contained 99.1% of the
 PCB mass detected across all peaks/samples.

 Samples included: All available samples were included in the PMF input.

 Blank correction: Blank correction was performed before this data was entered into the Baron
 and Budd v 20 database.

 Detection limits: Detection limits were usually provided. For the small number of samples for
 which LODs were not available, they were inferred from the LODs provided for congeners with
 the same molecular weight.

 Uncertainty matrix: Uncertainties were calculated from the provided surrogate recoveries.

 Results: Interpreting the results from the Kaiser effluents is complicated by the fact that the
 data appear to be impacted by a sampling artifact related to the use of silicone rubber tubing
 for sampling in studyID EffluentE120142015. PCB 68 is used as a marker for silicone rubber
 contamination because it is virtually absent in the Aroclors. In samples from studyIDs SGOL005
 and SGOL001, PCB 68 is never detected. In samples from studyID KaiserWWTP, PCB 68 is
 detected in just eight of 134 samples included in the PMF input. In these eight samples, the
 maximum amount of PCB 68 is 0.15% of the sum of PCBs (non-detects set to zero). In contrast,


                                               22



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 784
Case 2:15-cv-00201-SMJ         ECF No. 373-4      filed 01/28/20    PageID.14268 Page 25 of 72


 PCB 68 is detected in all 52 of the samples from studyID EffluentE120142015, and ranged from
 0.9% to 3.6% of the sum of PCBs. PCB 68 is also detected in 14 of the 18 samples from the
 various SRRTTF studyIDs. These are the same studies that collected the data for the surface
 water analysis discussed above. As I noted in the section of surface water, blank correction of
 those studies is important. Blank correction of data in the Baron and Budd database was
 performed prior to the inclusion of the data in the database. It appears that this level of blank
 correction may have been insufficient to remove the influence of silicone rubber on the
 EffluentE120142015 samples.

 PMF analysis of the full data set generated seven factors. Five of these seven could be
 described either as a single Aroclor or a mixture of Aroclors with R2 values ranging from 0.71 to
 0.92. Kaiser outfall 4 was dominated by PCBs 4 and 19, which are characteristic end products of
 the microbial dechlorination of Aroclor-type PCBs (Brown et al., 1987). Therefore Kaiser outfall
 4 represents an advanced stage of microbial dechlorination of PCBs, which is believed to be
 occurring in the groundwater at the Kaiser plant (see section on Kaiser groundwater, above).

 In systems where bacteria are/were dechlorinating PCBs, it is common to see second
 dechlorination signal that is dominated by PCBs 44+47+65 and 47+51 (Bzdusek et al., 2006b;
 Rodenburg et al., 2010a), and indeed these congeners were seen in the Kaiser groundwater
 samples. Because these congeners have four chlorines, while PCB 4 has two and PCB 19 has
 three, the signal dominated by 44+47+65 and 45+51 has been called the ‘partial’ dechlorination
 factor (Rodenburg et al., 2010a). Kaiser outfall 5 may represent this partial dechlorination
 signal, because 44+47+65 makes up 18% of this fingerprint and 45+51 makes up 9%. However,
 PCB 68 is also found in this factor at 7%.

 In order to determine whether Kaiser outfall 5 represents the dechlorination of Aroclor PCBs or
 silicone rubber contamination, I analyzed a smaller data set containing the same 83 PCB peaks
 and the 173 samples from all studyIDs except EffluentE120142015. This smaller data set
 generated seven factors. Each had a nearly perfect match in the solution from the larger data
 set. The R2 values for these matches were greater than 0.91 for all but Kaiser outfall 5, for
 which the R2 value was 0.70. One reason for the lower R2 value was that the fifth factor from
 this smaller data set contained very little PCB 68 (0.1%) while Kaiser outfall 5 contained 7% PCB
 68. This fifth factor continues to contain high contributions from PCBs 44+47+65 and 45+51.
 This suggests that Kaiser outfall 5 represents a mixture of PCBs from silicone rubber and from
 the partial dechlorination occurring in the groundwater.

 I have concluded that the PCB 68 found in the Kaiser outfall samples from studyID
 EffluentE120142015 was a result of contamination during sampling. Further, I conclude that
 the PCBs 44+47+65 and 45+51 in the outfall samples arose from the microbial dechlorination of
 Aroclor PCBs. I reach this conclusion based on the following lines of evidence. First, PCB 68
 was only found in abundance in one of the eight studies. Other studies that collected water
 samples during the same years did not find significant amounts of PCB 68. Second, microbial
 dechlorination of PCBs is/was occurring at the site, as shown by the presence of the advanced
 dechlorination factor (Kaiser outfall 4). Third, when the samples from studyID

                                                 23



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 785
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20    PageID.14269 Page 26 of 72


 EffluentE120142015 are excluded, the PMF analysis produces a factor that contains high
 proportions of 44+47+65 and 45+51 but very little PCB 68. This suggests that 44+47+65 and
 45+51 are important and abundant congeners in the outfall even when PCB 68 is not present
 and even when different sampling procedures were used. Third, other studies have
 demonstrated that when PCBs are being dechlorinated by bacteria, two dechlorination
 fingerprints are observed, one dominated by PCB 4 and 19 (as in Kaiser outfall 4) and a second
 that is dominated by PCB 44+47+65 and 45+51 (Rodenburg et al., 2010a; Rodenburg et al.,
 2012). This explains the abundance of 44+47+65 and 45+51 even in the absence of PCB 68.
 Fifth, 44+47+65 and 45+51 have been shown to be dechlorination products in systems where
 only Aroclor PCBs were present (Bedard and May, 1996; Bedard et al., 1997). Sixth, there is no
 indication of non-commercial PCBs in the outfalls at sufficient concentrations to serve as
 substrates for dechlorination that might produce PCBs 4, 19, 44+47+65 and 45+51. Seventh,
 structurally, PCB 68 cannot be a parent PCB that produces PCBs 4, 19, 44+47+65 and 45+51.
 PCB 68 has four chlorines, so removal of chlorines cannot produce 44+47+65 and 45+51 which
 also have four chlorines. PCBs 4 and 19 have 2 and 3 chlorines in the ortho positions
 respectively, while PCB 68 has only one.

 PCB 11 comprises about 1.6% of total PCBs in the Kaiser outfall samples, and PCB 209
 comprises about 0.4% (non-detects set to zero).



 MLR results
 The results of the MLR analysis are presented in table 3. The MLR was sometimes re-run with
 PCB 11 excluded. In those cases, the Aroclors listed are those found to be significant in the
 regression with PCB 11 excluded. The number of peaks included in the MLR and the number of
 peaks detected refer to the data set when PCB 11 was included. Samples analyzed on either an
 SGE-HT8 or DB5 column were regressed against the Aroclor patterns as measured by Pacific
 Rim Laboratories. Samples analyzed on an SPB-octyl column were regressed against the
 Aroclors as measured by Rushneck et al. (2004). All data from the Baron and Budd v 20
 database were blank corrected before being entered into the database. All data from SRRTTF
 was blank corrected by SRRTTF.




                                               24



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 786
                                  Case 2:15-cv-00201-SMJ                  ECF No. 373-4             filed 01/28/20      PageID.14270 Page 27 of 72




           Table 3. Results of the MLR analysis of individual samples
                                                                                       Number
                                                                                          of
                                                                                        peaks      Detected          R2 w/o                                                    Data
Matrix         StudyID (BB v20)    Location               Sample ID        Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
CSO            BRWA0004            STMWTR_ERIECSO          7184223         DB5          101          87       0.85    0.85    1260                         0.6%      0.1%     BB v 20
CSO            BRWA0004            STMWTR_ERIECSO          7234723         DB5          101          84       0.82    0.82    1260                         0.5%      0.1%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2019899-2        SPB-octyl    120          108      0.71    0.85    1248   1254    1260          4.4%     0.20%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2046716-5        SPB-octyl    120          94       0.43    0.67    1254   1260                  3.4%     0.12%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2046716-6        SPB-octyl    120          104      0.31    0.86    1242   1254    1260          4.7%     0.11%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2079391-4        SPB-octyl    120          86       0.76    0.76    1254   1260                   0%      0.11%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2132392-2        SPB-octyl    120          86       0.78    0.89    1016   1248    1254   1260   3.5%     0.08%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2195827-2        SPB-octyl    120          97       0.62    0.71    1254   1260                  3.6%     0.06%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                  L2217966-3        SPB-octyl    120          69       0.80    0.84    1248   1254    1260          3.3%     0.11%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR161618         SGE-HT8       75          32       0.40    0.70    1248   1254    1260          14%      0.63%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR162811         SGE-HT8       75          57       0.48    0.87    1242   1248    1254   1260   10%       0%       BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR163344         SGE-HT8       75          23       0.38    0.69    1248   1254    1260          14%       0%       BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR163344D        SGE-HT8       75          33       0.55    0.76    1248   1254                  12%       0%       BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR170819         SGE-HT8       75          44       0.59    0.77    1254   1260                  10%      0.81%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR171292         SGE-HT8       75          46       0.23    0.28    1254   1260                   8%      0.78%     BB v 20
Treated                            Spokane City
effluent       CityOfSpokaneWW     WWTP                   PR172157         SGE-HT8       75          17       0.15    0.15    1254                          0%       0%       BB v 20
                                   Barker Bridge (RM
Biofilm        Biofilm             90.4)               BB (1809040-03)     SPB-octyl    152          75       0.91    0.91    1242   1254    1260           0%      1.80%     SRRTTF
                                   GE Mission Left
                                   Bank caddis fly       GEM-INVERT
Tissue         Biofilm             larvea                (1809040-29)      SPB-octyl    152          121      0.51    0.51    1242   1254    1260           0%      0.02%     SRRTTF
                                   GE Mission Left     GEM-LB (1809040-
Biofilm        Biofilm             Bank (RM 78.7)             07)          SPB-octyl    152          123      0.90    0.92    1242   1254    1260          2.5%     0.11%     SRRTTF

                                                                                              25



              Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 787
                              Case 2:15-cv-00201-SMJ                   ECF No. 373-4             filed 01/28/20      PageID.14271 Page 28 of 72


                                                                                    Number
                                                                                       of
                                                                                     peaks      Detected          R2 w/o                                                    Data
Matrix     StudyID (BB v20)    Location                 Sample ID       Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
                               GE Mission Right     GEM-RB (1809040-
Biofilm    Biofilm             Bank (RM 78.7)              08)          SPB-octyl    152          120      0.55    0.82    1242   1248    1254   1260   8.6%     0.18%     SRRTTF
                               Green Street Left     GR-LB (1809040-
Biofilm    Biofilm             Bank (RM 78.0)              09)          SPB-octyl    152          119      0.79    0.94    1242   1248    1254   1260   6.2%     0.20%     SRRTTF
                               Green Street Right    GR-RB (1809040-
Biofilm    Biofilm             Bank (RM 78.0)              10)          SPB-octyl    152          121      0.76    0.89    1242   1248    1254   1260   6.2%     0.18%     SRRTTF
                               Gonzaga (RM           GZ-BF (1809040-
Biofilm    Biofilm             75.0)                       13)          SPB-octyl    152          129      0.90    0.93    1242   1254    1260          3.1%     0.75%     SRRTTF
                               Gonzaga (RM             GZ-BF-DUP
Biofilm    Biofilm             75.0)                  (1809040-21)      SPB-octyl    152          135      0.80    0.80    1242   1248    1254   1260   1.3%     0.06%     SRRTTF
                               Gonzaga-
River                          Sediment (RM         GZ-SED (1809040-
sediment   Biofilm             75.0)                      23)           SPB-octyl    152          138      0.99    0.99    1242   1254    1260          0.05%    0.05%     SRRTTF
                               Gonzaga-
River                          Sediment (RM            GZ-SED-DUP
sediment   Biofilm             75.0)                  (1809040-25)      SPB-octyl    152          136      0.98    0.98    1242   1254    1260          0.08%    0.07%     SRRTTF
                               Harvard Bridge
Biofilm    Biofilm             (RM 92.7)             HB (1809040-02)    SPB-octyl    152          98       0.85    0.85    1242   1254    1260           0%      1.08%     SRRTTF
                               Hangman Creek        HM-BF (1809040-
Biofilm    Biofilm             (RM 0.8)                    16)          SPB-octyl    152          112      0.94    0.94    1242   1248    1254   1260    0%      0.32%     SRRTTF
River                          Hangman Creek        HM-SED (1809040-
sediment   Biofilm             (RM 0.8)                    22)          SPB-octyl    152          120      0.94    0.95    1242   1254    1260          0.75%    1.31%     SRRTTF
                               Mirabeau (RM
Biofilm    Biofilm             86.6)                MBU (1809040-04)    SPB-octyl    152          108      0.62    0.66    1248   1260                  3.8%     1.56%     SRRTTF
                               Mission Bridge
Biofilm    Biofilm             (RM 76.6)            MIB (1809040-11)    SPB-octyl    152          139      0.86    0.91    1242   1248    1254   1260   2.4%     0.25%     SRRTTF
                               Monroe Bridge
Biofilm    Biofilm             (RM 73.8)            MOB (1809040-14)    SPB-octyl    152          118      0.90    0.94    1242   1254    1260          3.8%     0.29%     SRRTTF
                               Nine Mile Dam
Biofilm    Biofilm             (RM 57.7)            NMD (1809040-19)    SPB-octyl    152          112      0.78    0.94    1242   1248    1254   1260   7.0%     0.32%     SRRTTF
                               Plantes Ferry-        PF-BF (1809040-
Biofilm    Biofilm             Biofilm (RM 84.8)            05)         SPB-octyl    152          117      0.92    0.92    1242   1248    1254   1260    0%      0.14%     SRRTTF
                               Plantes Ferry-
River                          Sediment (RM         PF-SED (1809040-
sediment   Biofilm             83.4)                      24)           SPB-octyl    152          131      0.78    0.78    1242   1248    1254   1260   0.07%    0.23%     SRRTTF
                               Spokane Gage
Biofilm    Biofilm             (RM 72.7)             SG (1809040-15)    SPB-octyl    152          125      0.97    0.98    1016   1248    1254          1.9%     0.16%     SRRTTF
                               Spokane Gage            SG-INVERT
Tissue     Biofilm             (RM 72.7)              (1809040-28)      SPB-octyl    152          140      0.88    0.88    1242   1254    1260          0.23%    0.03%     SRRTTF
                               Spokane Gage          SG-INVERT-DUP
Tissue     Biofilm             (RM 72.7)              (1809040-30)      SPB-octyl    152          137      0.88    0.88    1242   1254    1260          0.24%    0.03%     SRRTTF



                                                                                           26



           Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 788
                                     Case 2:15-cv-00201-SMJ                   ECF No. 373-4             filed 01/28/20      PageID.14272 Page 29 of 72


                                                                                           Number
                                                                                              of
                                                                                            peaks      Detected          R2 w/o                                                    Data
Matrix        StudyID (BB v20)        Location               Sample ID         Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
                                      Stateline (RM
Biofilm       Biofilm                 95.9)                SL (1809040-01)     SPB-octyl    152          83       0.90    0.90    1242   1254    1260           0%      1.84%     SRRTTF
                                      Seven Mile Bridge
Biofilm       Biofilm                 (RM 62.0)           SMB (1809040-18)     SPB-octyl    152          112      0.50    0.93    1242   1248    1254   1260   13%      0.63%     SRRTTF
Biofilm       Biofilm                 SR3A (RM 75.9)      SR3A (1809040-12)    SPB-octyl    152          136      0.87    0.87    1248   1260                  0.06%    0.02%     SRRTTF
                                      TJ Meenach (RM
Biofilm       Biofilm                 69.9)               TJM (1809040-17)     SPB-octyl    152          97       0.79    0.88    1242   1254    1260          5.4%     0.93%     SRRTTF
                                      Upriver Dam (RM
Biofilm       Biofilm                 79.8)               URD (1809040-06)     SPB-octyl    152          122      0.39    0.82    1242   1248    1254   1260   13%      0.21%     SRRTTF
                                      Upriver Dam (RM         URD-DUP
Biofilm       Biofilm                 79.8)                 (1809040-20)       SPB-octyl    152          120      0.35    0.79    1242   1248    1254   1260   14%      0.21%     SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW01_102416       SPB-octyl    128          45       0.81            1016   1248    1254   1260    0%       0%       SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW10_102516       SPB-octyl    128          84       0.70            1016   1248    1254   1260    0%      0.26%     SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW11_102516       SPB-octyl    128          110      0.99            1260                          0%      0.003%    SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW18_102416       SPB-octyl    128          89       0.93            1260                          0%       0%       SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW19_102516       SPB-octyl    128          107      0.97            1260                          0%      0.01%     SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW20_102416       SPB-octyl    128          93       0.54            1260                          0%      0.02%     SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW21_102516       SPB-octyl    128          106      0.91            1254   1260                   0%      0.03%     SRRTTF
Groundwater   GE Groundwater          GE                  GE_MW22_102516       SPB-octyl    128          89       0.63            1260                          0%       0%       SRRTTF
Treated                                                      2nd Effluent
industrial
wastewater    IEP 2005-2017           IEP                                      SPB-octyl    120          83       0.78    0.94    1016   1248                  8.3%     0.05%     BB v 20
Treated                                                        42366
industrial
wastewater    IEP 2005-2017           IEP                                      SPB-octyl    120          68       0.53    0.89    1016                         15%      0.05%     BB v 20
Treated                                                        42380
industrial
wastewater    IEP 2005-2017           IEP                                      SPB-octyl    120          66       0.48    0.90    1016                         17%       0%       BB v 20
Treated                                                        Effluent
industrial
wastewater    IEP 2005-2017           IEP                                      SPB-octyl    120          94       0.57    0.94    1016   1248    1254   1260   11%      0.05%     BB v 20
Treated                                                       Effluent 1
industrial
wastewater    IEP 2005-2017           IEP                                      SPB-octyl    120          108      0.87    0.91    1016   1248                  4.1%     0.02%     BB v 20
Treated                                                       L24531-2
industrial
wastewater    EffluentE2_2015_2016    IEP                                      SPB-octyl    120          66       0.48    0.90    1016                         17%       0%       BB v 20


                                                                                                  27



              Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 789
                                    Case 2:15-cv-00201-SMJ        ECF No. 373-4             filed 01/28/20      PageID.14273 Page 30 of 72


                                                                               Number
                                                                                  of
                                                                                peaks      Detected          R2 w/o                                                    Data
Matrix       StudyID (BB v20)        Location      Sample ID       Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
Treated                                            L24531-1
industrial
wastewater   EffluentE2_2015_2016    IEP                           SPB-octyl    120          68       0.53    0.89    1016                         15%      0.05%     BB v 20
Treated                                             1188181
industrial
wastewater   SGOL005                 IEP                           SPB-octyl    120          70       0.47    0.98    1016   1248    1254   1260   16%       0%       BB v 20
Treated                                             L24358-2
industrial
wastewater   SRRTTF-2015             IEP                           SPB-octyl    120          111      0.81    0.83    1016   1248                  3.3%     0.03%     BB v 20
Treated                                                                                                               1016
industrial
wastewater   SRRTTF-2018             IEP            L29830-3       SGE-HT8      110          100      0.53    0.77                                 12%      0.03%     BB v 20
Treated                                                                                                               1016
industrial
wastewater   SRRTTF-2018             IEP           L29834-12 i     SGE-HT8      110          99       0.66    0.80                                 8.7%     0.04%     BB v 20
Treated                                                                                                               1016
industrial
wastewater   SRRTTF-2018             IEP            L29850-5       SGE-HT8      110          87       0.72    0.85                                 8.0%     0.04%     BB v 20
Treated                                                                                                               1016
industrial
wastewater   SRRTTF-2018             IEP            L29884-8       SGE-HT8      110          95       0.69    0.82                                 8.1%     0.02%     BB v 20
Treated
industrial
wastewater   IEP 2005-2017           IEP           Fil Effluent    SPB-octyl    154          83       0.78            1016   1248                  9.1%     0.04%     BB v 20
Treated
industrial
wastewater   SRRTTF-2014             IEP           L21917-6 W      SPB-octyl    154          129      0.87            1016   1248                  5.3%     0.02%     BB v 20
Treated
industrial
wastewater   IEP 2005-2017           IEP          Site 3 Week 1    SPB-octyl    154          88       0.79            1016   1248                  7.0%      0%       BB v 20
Treated
industrial
wastewater   SRRTTF-2014             IEP           L21877-90       SPB-octyl    154          104      0.85            1016                         5.2%     0.01%     BB v 20
Treated
industrial
wastewater   SRRTTF-2014             IEP           L21910-11       SPB-octyl    154          116      0.87            1016                         5.0%     0.03%     BB v 20
Treated
industrial
wastewater   SRRTTF-2014             IEP           L21917-5 W      SPB-octyl    154          145      0.87            1016   1248                  5.2%     0.04%     BB v 20
Treated
industrial
wastewater   SRRTTF-2015             IEP           L23783-24       SPB-octyl    154          121      0.90            1016   1248                  4.0%     0.02%     BB v 20


                                                                                      28



             Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 790
                                Case 2:15-cv-00201-SMJ              ECF No. 373-4             filed 01/28/20      PageID.14274 Page 31 of 72


                                                                                 Number
                                                                                    of
                                                                                  peaks      Detected          R2 w/o                                              Data
Matrix       StudyID (BB v20)    Location        Sample ID           Column       used        peaks     R2     PCB 11          Aroclor(s)      PCB 11   PCB-209   source
Treated
industrial
wastewater   SRRTTF-2015         IEP             L23783-42           SPB-octyl    154          109      0.86            1016   1248            5.3%     0.01%     BB v 20
Treated
industrial
wastewater   SRRTTF-2015         IEP             L23784-38           SPB-octyl    154          114      0.87            1016   1248            4.8%      0%       BB v 20
Treated
industrial
wastewater   SRRTTF-2014         IEP              L21874-7           SPB-octyl    154          114      0.85            1016   1248            4.9%     0.01%     BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP           FilEff12/18/11        DB5          122          55       0.19    0.81    1016   1254            24%      0.07%     BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP          IEP Fil Eff 5-13-14    DB5          122          58       0.72    0.94    1016                   11%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP          IEP Fil Eff 8-27-14    DB5          122          85       0.87    0.92    1016   1248            4.5%      0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            IEP Fil EffPCB       DB5          122          67       0.52    0.83    1016   1254            13%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP             Fil Effluent        DB5          122          40       0.42    0.84    1016   1254            18%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            Fil Effluent.1       DB5          122          23       0.21    0.83    1016   1254            30%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            Fil Effluent.2       DB5          122          46       0.18    0.87    1016   1254            28%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            Fil Effluent.3       DB5          122          36       0.54    0.75    1016                   13%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            Fil Effluent.4       DB5          122          42       0.46    0.83    1016   1248    1254    15%       0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            Fil Effluent.5       DB5          122          44       0.83    0.90    1016                   6.4%      0%       BB v 20
Treated
industrial
wastewater   IEP 2005-2017       IEP            Fil Effluent.6       DB5          122          115      0.35    0.80    1016   1254            17%      0.05%     BB v 20


                                                                                        29



             Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 791
                                  Case 2:15-cv-00201-SMJ               ECF No. 373-4             filed 01/28/20      PageID.14275 Page 32 of 72


                                                                                    Number
                                                                                       of
                                                                                     peaks      Detected          R2 w/o                                                    Data
Matrix        StudyID (BB v20)     Location          Sample ID          Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
Treated
industrial
wastewater    IEP 2005-2017        IEP              Fil Effluent.7      DB5          122          92       0.75    0.92    1016   1248                  8.6%      0%       BB v 20
Treated
industrial
wastewater    IEP 2005-2017        IEP              Fil Effluent.8      DB5          122          110      0.91    0.92    1016   1248                  1.8%      0%       BB v 20
Treated
industrial
wastewater    IEP 2005-2017        IEP              Fil Effluent.9      DB5          122          54       0.72    0.92    1016                         11%       0%       BB v 20
Treated
industrial
wastewater    IEP NPDES Testing    IEP              1400356-01          DB5          122          58       0.72    0.94    1016                         11%       0%       BB v 20
Treated
industrial
wastewater    IEP NPDES Testing    IEP              1400637-01          DB5          122          85       0.87    0.92    1016   1248                  4.5%      0%       BB v 20
Treated
industrial                                       Secondary Clarifier
wastewater    IEP 2005-2017        IEP                Effluent          DB5          122          22       NS      0.79    1016   1248                  42%       0%       BB v 20
Atmospheric
deposition    BERA0013             Augusta_AIR       1705077-5          SPB-octyl    148          66       0.69    0.68    1254   1260                   0%       0%       SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1608070-5          SPB-octyl    148          110      0.12    0.90    1242   1248    1254   1260   15%      0.14%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1611056-4          SPB-octyl    148          115      0.90    0.90    1242   1254    1260          1.4%     0.11%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1611056-5          SPB-octyl    148          102      0.89    0.91    1242   1254    1260          1.9%     0.15%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR      1611056-5.1         SPB-octyl    148          102      0.89    0.91    1242   1254    1260          2.2%     0.09%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1709040-2          SPB-octyl    148          147      0.63    0.86    1016   1254                  9.8%     0.01%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1709040-3          SPB-octyl    148          143      0.67    0.89    1016   1248    1254          9.4%     0.01%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1709040-4          SPB-octyl    148          142      0.62    0.81    1016   1248    1254          8.5%     0.01%     SRRTTF
Atmospheric
deposition    BERA0013             Augusta_AIR       1702021-1          SPB-octyl    148          97       0.74    0.89    1242   1254    1260          6.4%     0.13%     SRRTTF
Atmospheric
deposition    BERA0013             Monroe_AIR        1705077-2          SPB-octyl    148          44       0.11    0.21    1242   1254                  21%       0%       SRRTTF
Atmospheric
deposition    BERA0013             Monroe_AIR        1608070-2          SPB-octyl    148          101      NS      0.59    1242   1254                  26%      0.13%     SRRTTF
Atmospheric
deposition    BERA0013             Monroe_AIR        1608070-3          SPB-octyl    148          97       0.40    0.45    1242   1254    1260          6.3%     0.19%     SRRTTF


                                                                                           30



              Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 792
                                 Case 2:15-cv-00201-SMJ               ECF No. 373-4             filed 01/28/20      PageID.14276 Page 33 of 72


                                                                                   Number
                                                                                      of
                                                                                    peaks      Detected          R2 w/o                                                    Data
Matrix        StudyID (BB v20)    Location              Sample ID      Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
Atmospheric
deposition    BERA0013            Monroe_AIR           1608070-3.1     SPB-octyl    148          100      0.40    0.44    1242   1254    1260          6.1%     0.19%     SRRTTF
Atmospheric
deposition    BERA0013            Monroe_AIR            1611056-2      SPB-octyl    148          68       0.30    0.33    1242   1254                  6.6%      0%       SRRTTF
Atmospheric
deposition    BERA0013            Monroe_AIR            1702021-2      SPB-octyl    148          96       0.57    0.74    1242   1254    1260          7.8%     0.12%     SRRTTF
Atmospheric
deposition    BERA0013            Turnbull              1705077-4      SPB-octyl    148           2       NS      NS                                    0%       0%       SRRTTF
Atmospheric
deposition    BERA0013            Turnbull             1705077-4.1     SPB-octyl    148           1       NS      NS                                    0%       0%       SRRTTF
Atmospheric
deposition    BERA0013            Turnbull              1608070-4      SPB-octyl    148          50       0.17    0.25    1242   1254                  17%      0.21%     SRRTTF
Atmospheric
deposition    BERA0013            Turnbull              1611056-3      SPB-octyl    148          32       0.14    0.16    1242   1254                  12%       0%       SRRTTF
Atmospheric
deposition    BERA0013            Turnbull              1702021-3      SPB-octyl    148          88       NS      0.72    1242   1254    1260          27%      0.53%     SRRTTF
Atmospheric
deposition    BERA0013            Turnbull              1702021-5      SPB-octyl    148          69       NS      0.78    1242   1254    1260          46%      0.12%     SRRTTF
                                  Stormwater
Storm drain                       manhole Hogan
solids        SRUWSpokane         and Front            1207107-02      SPB-octyl    149          141      0.89            1242   1254    1260          0.25%    0.11%     SRRTTF
Storm drain                       Pacific Steel and
solids        SRUWSpokane         Recycling swale      1206085-01      SPB-octyl    149          144      0.96            1016   1248    1254   1260   0.05%    0.03%     SRRTTF
River                             Spokane River
sediment      SRUWSpokane         near Avista          1308073-12      SGE-HT8      177          110      0.82            1242   1254    1260          0.25%    0.25%     SRRTTF
Storm drain                       Curb Sample on
solids        SRUWSpokane         Trent                1210073-03      SGE-HT8      177          147      0.96            1248   1254    1260          0.11%    0.11%     SRRTTF
Storm drain                       Fiske and Trent
solids        SRUWSpokane         1379308IN            1211041-01      SGE-HT8      177          147      0.87            1254   1260                  0.40%    0.09%     SRRTTF
River                             Spokane River
sediment      SRUWSpokane         near Iron Bridge     1308073-03      SGE-HT8      177          125      0.78            1242   1248    1254   1260   0.60%    0.20%     SRRTTF
River                             Spokane River
sediment      SRUWSpokane         near Iron Bridge    1308073-03REX    SGE-HT8      177          89       0.86            1242   1248    1254   1260   0.53%    0.09%     SRRTTF
Storm drain                       Island Curb at
solids        SRUWSpokane         Regal and Trent      1210073-02      SGE-HT8      177          148      0.96            1248   1260                  0.33%    0.06%     SRRTTF
River                             Spokane River
sediment      SRUWSpokane         near Hamilton        1308073-13      SGE-HT8      177          136      0.88            1242   1248    1254   1260   0.15%    0.10%     SRRTTF
Storm drain
solids        SRUWSpokane         Regal East Curb      1210073-01      SGE-HT8      177          151      0.96            1248   1260                  0.53%    0.11%     SRRTTF
River                             Spokane River
sediment      SRUWSpokane         near Stone St        1308073-05      SGE-HT8      177          141      0.72            1242   1248    1260          0.31%    0.31%     SRRTTF



                                                                                          31



              Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 793
                                Case 2:15-cv-00201-SMJ             ECF No. 373-4             filed 01/28/20      PageID.14277 Page 34 of 72


                                                                                Number
                                                                                   of
                                                                                 peaks      Detected          R2 w/o                                                    Data
Matrix       StudyID (BB v20)    Location            Sample ID      Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
                                 Spokane River
River                            near Centennial
sediment     SRUWSpokane         Trail              1308073-04      SGE-HT8      177          142      0.76            1242   1248    1254   1260   0.24%    0.14%     SRRTTF
                                 Spokane River
River                            dwnstrm of
sediment     SRUWSpokane         Upriver Dam        1308073-02      SGE-HT8      177          108      0.70            1242   1248    1260          0.94%    0.06%     SRRTTF
                                 Spokane River
River                            downstream of
sediment     SRUWSpokane         Upriver Dam        1308073-01      SGE-HT8      177          108      0.65            1242   1248    1254   1260   1.4%     0.11%     SRRTTF
                                 Spokane River
River                            downstream of
sediment     SRUWSpokane         Upriver Dam       1308073-01REX    SGE-HT8      177          71       0.77            1242   1248    1254   1260   1.8%     0.35%     SRRTTF
                                 Spokane River
River                            downstream of
sediment     SRUWSpokane         Upriver Dam        1308073-06      SGE-HT8      177          111      0.67            1242   1248    1260          0.87%    0.07%     SRRTTF
                                 Spokane River
River                            downstream of
sediment     SRUWSpokane         Upriver Dam       1308073-06REX    SGE-HT8      177          76       0.90            1242   1248    1254          1.0%     0.002%    SRRTTF
                                 Spokane River
River                            dwnstrm S of
sediment     SRUWSpokane         Upriver Dam        1308073-10      SGE-HT8      177          74       0.73            1242   1248    1260          1.5%      0%       SRRTTF
Stormwater   CityOfSpokaneWW     Cochran Basin      L2019899-5      SPB-octyl    149          115      0.89    0.93    1248   1254    1260          3.3%     0.38%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2021980-3      SPB-octyl    149          146      0.93    0.94    1016   1248    1254   1260   1.6%     0.32%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2073458-1      SPB-octyl    149          101      0.75    0.95    1016   1248    1254   1260   7.7%     0.52%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2073458-2      SPB-octyl    149          86       0.46    0.65    1254   1260                  10%      0.60%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2193583-3      SPB-octyl    149          133      0.92    0.93    1248   1254    1260          2.2%     0.32%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2208880-1      SPB-octyl    149          131      0.89    0.95    1016   1248    1254   1260   3.9%     0.40%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2230025-1      SPB-octyl    149          136      0.89    0.93    1016   1248    1254   1260   3.1%     0.33%     BB v 20
Stormwater   CityOfSpokaneWW     Cochran Basin      L2230025-2      SPB-octyl    149          136      0.89    0.92    1016   1248    1254   1260   3.0%     0.39%     BB v 20
Stormwater   SRUW-Spokane        G1-7               1211029-03      SPB-octyl    149          115      0.96    0.96    1248   1254    1260           0%      0.11%     BB v 20
Stormwater   SRUW-Spokane        G1-7               1211029-04      SPB-octyl    149          127      0.91    0.91    1248   1260                  0.17%     1.0%     BB v 20
Stormwater   SRUW-Spokane        Hogan              1305055-01      SPB-octyl    149          122      0.97    0.97    1254   1260                  1.1%     0.15%     BB v 20
Stormwater   SRUW-Spokane        Hogan              1305055-02      SPB-octyl    149          110      0.95    0.95    1254   1260                  1.2%     0.17%     BB v 20
Stormwater   SRUW-Spokane        HoganF             1211029-02      SPB-octyl    149          105      0.81    0.81    1254   1260                   0%      0.08%     BB v 20



                                                                                       32



             Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 794
                                Case 2:15-cv-00201-SMJ          ECF No. 373-4             filed 01/28/20      PageID.14278 Page 35 of 72


                                                                             Number
                                                                                of
                                                                              peaks      Detected          R2 w/o                                                    Data
Matrix       StudyID (BB v20)    Location         Sample ID      Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
Stormwater   SRUW-Spokane        PacSteel        1206085-02      SPB-octyl    149          143      0.96    0.96    1016   1248    1254   1260   0.20%    0.04%     BB v 20
Stormwater   ABOR0001            Ralph          01-03142017      SPB-octyl    149          100      0.93    0.93    1248   1254    1260           0%      0.61%     BB v 20
Stormwater   ABOR0001            Ralph          01-03142017.1    SPB-octyl    149          105      0.93    0.93    1248   1254    1260           0%      0.61%     BB v 20
Stormwater   SRUW-Spokane        Spg-Alta        1211047-01      SPB-octyl    149          137      0.96    0.96    1254   1260                  1.2%     0.11%     BB v 20
Stormwater   DSER0010            STMMISSBR        4254001        SPB-octyl    149          56       0.93    0.93    1254   1260                   0%      0.41%     BB v 20
Stormwater   DSER0010            STMSUPOUT        4254003        SPB-octyl    149          22       0.90    0.90    1248   1254    1260           0%       0%       BB v 20
Stormwater   DSER0010            STMWASHBR        4254002        SPB-octyl    149          46       0.94    0.94    1248   1254    1260           0%       0%       BB v 20
Stormwater   SRUW-Spokane        Trent G1-6a     1203081-02      SPB-octyl    149          130      0.96    0.96    1248   1260                  0.60%    0.07%     BB v 20
Stormwater   SRUW-Spokane        Trent G1-6b     1203081-05      SPB-octyl    149          131      0.97    0.97    1248   1254    1260          0.28%    0.08%     BB v 20
Stormwater   SRUW-Spokane        Trent@Hogan     1304046-01      SPB-octyl    149          132      0.95    0.96    1248   1254    1260          1.5%     0.18%     BB v 20
River                            Union Gospel
sediment     WHOB003             Mission Dock    1702027-26      SPB-octyl    149          133      0.95            1242   1248    1254   1260   0.86%    0.37%     SRRTTF
River                            Union Gospel
sediment     WHOB003             Mission Dock    1702027-27      SPB-octyl    149          135      0.85            1242   1248    1254   1260   0.75%    0.43%     SRRTTF
River                            Union Gospel
sediment     WHOB003             Mission Dock    1606035-20      SPB-octyl    149          137      0.96            1242   1248    1254   1260    0%      0.31%     SRRTTF
River                            Union Gospel
sediment     WHOB003             Mission Dock    1606035-21      SPB-octyl    149          135      0.96            1242   1248    1254   1260    0%      0.28%     SRRTTF
River
sediment     DSER0010            BUFFALO REF     3458103-S       SPB-octyl    101          24       0.64            1254   1260                   0%       5.5%     SRRTTF
River
sediment     DSER0010            Harvard          3438100        SPB-octyl    101          34       0.82            1254   1260                   0%       0%       SRRTTF
River
sediment     DSER0010            LitlSpokSed      3504060        SPB-octyl    101          19       0.23            1260                          0%       0%       SRRTTF
River
sediment     DSER0010            Littlefls        3454113        SPB-octyl    101          21       0.48            1254   1260                   0%       0%       SRRTTF
River
sediment     DSER0010            LongLkLow        3454112        SPB-octyl    101          77       0.85            1242   1248    1254   1260    0%      0.29%     SRRTTF
River
sediment     DSER0010            LongLkLow        3454114        SPB-octyl    101          74       0.83            1242   1248    1254   1260    0%      0.28%     SRRTTF
River
sediment     DSER0010            LongLkMid        3454111        SPB-octyl    101          74       0.85            1242   1248    1254   1260    0%      0.32%     SRRTTF
River
sediment     DSER0010            LongLkUp         4208147        SPB-octyl    101          98       0.89            1242   1248    1254   1260    0%      0.24%     SRRTTF
River
sediment     DSER0010            MonroeSed        4168149        SPB-octyl    101          59       0.82            1254   1260                   0%       0%       SRRTTF


                                                                                    33



             Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 795
                              Case 2:15-cv-00201-SMJ        ECF No. 373-4             filed 01/28/20      PageID.14279 Page 36 of 72


                                                                         Number
                                                                            of
                                                                          peaks      Detected          R2 w/o                                                    Data
Matrix     StudyID (BB v20)    Location        Sample ID     Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
River
sediment   DSER0010            NINEM SPM        3454105      SPB-octyl    101          82       0.93            1242   1254    1260           0%      0.22%     SRRTTF
River
sediment   DSER0010            PLANTEFRY        3448100      SPB-octyl    101          40       0.72            1254   1260                   0%       0%       SRRTTF
River
sediment   DSER0010            SPOK-1          3458100-S     SPB-octyl    101          53       0.74            1242   1248    1254   1260    0%       0%       SRRTTF
River
sediment   BERA0009            9MD-SEDT        1304017-01    SGE-HT8      174          109      0.89            1242   1248    1254   1260   0.97%    0.37%     SRRTTF
River
sediment   BERA0009            9MD-SEDT        1304017-04    SGE-HT8      174          105      0.87            1242   1248    1254   1260   1.1%     0.25%     SRRTTF
River
sediment   BERA0009            9MD-SEDT        1306061-01    SGE-HT8      174          99       0.85            1242   1248    1254   1260    0%      0.25%     SRRTTF
River
sediment   BERA0009            UPRD-SEDT       1304017-02    SGE-HT8      174          112      0.85            1242   1248    1254   1260   0.77%    0.14%     SRRTTF
River
sediment   BERA0009            UPRD-SEDT       1304017-03    SGE-HT8      174          108      0.83            1242   1248    1254   1260   1.2%     0.11%     SRRTTF
River
sediment   BERA0012            LFP SedTraps    1606061-1     SPB-octyl    148          134      0.95            1242   1248    1254   1260   0.53%    0.36%     SRRTTF
River
sediment   BERA0012            LFP SedTraps    1606061-2     SPB-octyl    148          139      0.94            1242   1248    1254   1260   0.98%    0.42%     SRRTTF
River
sediment   BERA0012            LFP SedTraps    1606061-3     SPB-octyl    148          144      0.93            1242   1248    1254   1260   0.57%    0.28%     SRRTTF
River
sediment   BERA0012            LFP SedTraps    1606061-4     SPB-octyl    148          144      0.94            1242   1248    1254   1260   0.54%    0.31%     SRRTTF
River
sediment   BERA0012            LFP SedTraps    1606061-5     SPB-octyl    148          141      0.94            1242   1248    1254   1260   0.58%    0.33%     SRRTTF
River
sediment   BERA0012            UGM             1602016-13    SPB-octyl    148          30       0.08            1260                          0%       0%       SRRTTF
River
sediment   BERA0012            UGM             1602016-14    SPB-octyl    148          29       NS                                            0%       0%       SRRTTF
CLAM*                          Nine Mile Dam   1210040-23    SGE-HT8      126          98       0.14    0.71    1248   1254    1260           0%      0.20%     SRRTTF
CLAM*                          Nine Mile Dam   1210040-24    SGE-HT8      126          98       0.27    0.78    1248   1254    1260           0%      0.27%     SRRTTF
CLAM*                          Nine Mile Dam   1210040-25    SGE-HT8      126          96       0.55    0.79    1248   1254    1260           0%       0%       SRRTTF
CLAM*                          Nine Mile Dam   1210040-27    SGE-HT8      126          117      0.75    0.77    1248   1254    1260           0%      0.49%     SRRTTF
CLAM*                          Upriver Dam     1210040-28    SGE-HT8      126          89       0.79    0.83    1016   1248    1254           0%       0%       SRRTTF
CLAM*                          Upriver Dam     1210040-29    SGE-HT8      126          86       0.79    0.81    1016   1248                   0%       0%       SRRTTF
CLAM*                          Upriver Dam     1210040-30    SGE-HT8      126          97       0.70    0.79    1016   1248                   0%       0%       SRRTTF



                                                                                34



           Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 796
                                 Case 2:15-cv-00201-SMJ      ECF No. 373-4             filed 01/28/20      PageID.14280 Page 37 of 72


                                                                          Number
                                                                             of
                                                                           peaks      Detected          R2 w/o                                                    Data
Matrix        StudyID (BB v20)    Location       Sample ID    Column       used        peaks     R2     PCB 11          Aroclor(s)            PCB 11   PCB-209   source
Storm drain
solids        SRUW-Spokane        HoganF        1207107-02    SPB-octyl    159          142      0.89            1242   1254    1260          0.25%    0.11%     BB v20
Storm drain
solids        SRUW-Spokane        PacSteel      1206085-01    SPB-octyl    159          145      0.96            1016   1248    1254   1260   0.05%    0.03%     BB v20
Storm drain
solids        DOST0001            UNIONLPT      1202023-01    SPB-octyl    159          147      0.97            1248   1254    1260          0.80%    0.12%     BB v20
Storm drain
solids        DOST0001            UNIONLPT      1203042-01    SPB-octyl    159          147      0.96            1248   1254    1260          0.85%    0.14%     BB v20
Storm drain
solids        SRUW-Spokane        Curb Davis    1210073-03    SGE-HT8      151          145      0.96            1248   1254    1260          0.11%    0.11%     BB v20
Storm drain
solids        SRUW-Spokane        Fiske Trent   1211041-01    SGE-HT8      151          145      0.87            1254   1260                  0.40%    0.09%     BB v20
Storm drain
solids        SRUW-Spokane        Island West   1210073-02    SGE-HT8      151          146      0.96            1248   1260                  0.33%    0.06%     BB v20
Storm drain
solids        SRUW-Spokane        Regal East    1210073-01    SGE-HT8      151          149      0.96            1248   1260                  0.53%    0.11%     BB v20



          NS = not significant
          * = “R2 w/o PCB 11” for these samples is the R2 when PCB 7 is excluded. PCB 11 was not detected in these samples.




                                                                                 35



              Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 797
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20    PageID.14281 Page 38 of 72


 CSOs
 As noted above, most of the City of Spokane CSO samples were analyzed using PMF and the
 results are described in the section on PMF. Two samples were measured using a different
 (DB5) GC column from studyID BRWA0004, so these two were analyzed via MLR. PCBs in these
 two samples arise almost exclusively from Aroclors. These two samples were strongly similar to
 Aroclor 1260. PCBs 11 and 209 were much less than 1% of the sum of PCBs in these samples.
 Stormwater
 As described above, most of the City of Spokane stormwater samples were examined using
 PMF. Twenty-three samples were excluded from the PMF analysis because they were analyzed
 on an SPB-octyl column. These samples were from studyIDs CityOfSpokaneWW (8 samples),
 SRUW-Spokane (10), ABOR0001 (2), and DSER0010 (3). The MLR results for these samples
 suggest that more than 95% of PCBs in these samples arise from Aroclors. Only one sample
 gives an R2 values less than 0.75 when PCB 11 is included in the correlation. The R2 for this
 sample (L2073458-2 from the Cochran Basin) is 0.46 and increases to 0.65 when PCB 11 is
 excluded from the correlation. This sample contains the most PCB 11 (10%) among the 23
 samples. In the remaining samples, PCB 11 ranged from non-detect to 7.7% and averaged
 1.8%.

 Storm drain solids
 More than 95% of PCBs in storm drain solids collected in the study area come from Aroclors.
 Eight samples of storm drain solids were collected under two studies (SRUW-Spokane, and
 DOST0001) (Lubliner, 2012). The MLR results indicate that all eight samples strongly resemble
 Aroclors, with R2 values ranging from 0.87 to 0.97. PCB 11 is less than 1% of the sum of PCBs in
 most samples. PCB 209 is less than 1% of the sum of PCBs in all eight samples.

 City of Spokane Treated Effluent
 Aroclors account for more than 90% of PCBs in the treated effluent of the Spokane City WWTP.
 When PCB 11 is excluded from the correlation, these samples (from studyID
 CityOfSpokaneWW) generally show strong similarity with mixtures of Aroclors. In samples
 where the R2 value of the MLR is low, very few congeners were detected. For example, in
 sample ID PR172157, the R2 value is just 0.15 because only 17 congeners were detected in this
 sample. This does not indicate non-commercial PCB sources, since PCBs 11 and 209 were not
 detected in this sample. The contribution of PCB 11 to these samples ranged from non-detect
 to 14% of the sum of PCBs. The average contribution of PCB 11 is 6.5%. PCB 209 is less than 1%
 of PCBs in all of these samples.

 Bulk atmospheric deposition
 Aroclors are the dominant sources of PCBs in the bulk atmospheric deposition samples. PCB 11
 ranged from non-detect to 46% of the PCBs in the atmospheric deposition samples. The mass-
 weighted average of PCB 11 across the bulk deposition samples is 8.5%. As is common across
 these data sets, the R2 value for the MLR increases as more congeners are detected. This is


                                                36



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 798
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20   PageID.14282 Page 39 of 72


 symptomatic of the difficulty of conducting fingerprinting in data sets with low concentrations
 that lead to large numbers of non-detect values. In this case, it also seems indicative of blank
 contamination that is most problematic for samples with low concentrations/fluxes. Once the
 flux rises above 2 ng/m2/d, the R2 for the MLR is always above 0.74.
 The congeners that were most abundant in the blanks for this study were (in order of
 abundance) PCBs 11, 8, 20/28, 4, 1, 31, 44/47/65, 3, 9, 18/30, 15, 21/33, and 2. All of these
 congeners were detected in silicone products by Anezaki and Nakano (2015). These congeners
 are also abundant in the samples with the lowest fluxes even after blank correction. This may
 indicate that the blank correction procedure for this study was inadequate. Contamination by
 silicone products was thought to be a problem in the atmospheric deposition study in the
 Green-Duwamish River, which used similar methods (Rodenburg et al., 2019).
 Biofilm
 Aroclors account for more than 90% of PCBs in the biofilm samples. The biofilm samples were
 collected in order to characterize the surface water dissolved-phase PCB concentrations, since
 biofilm acts as a passive sampler of the water column (Wong and Era-Miller, 2019). Therefore
 the predominance of Aroclor PCBs in the biofilm suggests that Aroclor PCBs also dominated in
 the water column. Non-commercial PCBs were found in biofilm samples. PCB 11 ranged from
 non-detect to 14% of the sum of PCBs, and averaged 4.4%. This is in reasonable agreement
 with the approximately 10% of the surface water PCBs that were found to be associated with
 non-commercial PCBs in the surface water PMF results above. PCB 209 was less than 2% of the
 sum of PCBs in all biofilm samples.
 The biofilm study also collected three samples of organism tissue (caddis and mayfly larvae)
 (Wong and Era-Miller, 2019). PCB congener profiles in two of these samples were very similar
 to the Aroclors (R2 = 0.88). The third sample yielded a lower R2 value of 0.51 but this was not
 due to the presence of PCB 11 (which was not detected in this sample) or other non-
 commercial PCBs. Instead, the low R2 may be due to metabolism of PCBs. In all other biofilm
 samples, the ratio of 147+149/153+168 (used as an indicator of metabolism) ranged from 0.61
 to 1.18, but in sample GEM-INVERT (1809040-29) the ratio was just 0.20.
 The biofilm project also collected four samples of river sediment. These are discussed in the
 section on river sediment below.
 River sediment
 More than 95% of PCBs in river sediment samples arise from Aroclors. Samples of river
 sediment were collected in several studies:

       The biofilm study analyzed four samples of river sediment using a SPB-octyl column.
       SRUWSpokane analyzed thirteen samples of river sediment using an SGE-HT8 column.
       WHOB003 analyzed four samples of river sediment using an SPB-octyl column.
       DSER0010 analyzed twelve samples of river sediment using an SPB-octyl column.
       BERA0009 analyzed five samples of river sediment using an SPB-octyl column.
                                                37



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 799
Case 2:15-cv-00201-SMJ         ECF No. 373-4      filed 01/28/20    PageID.14283 Page 40 of 72


       BERA0012 analyzed seven samples of river sediment using an SPB-octyl column.

 Whenever more than 30 peaks were detected, congener patterns in these sediment samples
 resembled Aroclors with R2 values greater than 0.72. PCB 11 was never more than 1.2% of the
 sum of PCBs in these samples, and PCB 209 was usually much less than 1%, although it was
 5.5% of the sum of PCBs in sample 3458103-S. This sample had only 24 peaks detected.

 GE groundwater
 Eight samples of groundwater from the GE site indicate that Aroclors are the sole source of
 PCBs to these samples, with Aroclor 1260 predominant. PCB 11 was not detected in these
 samples, and PCB 209 was always less than 0.5% of the sum of PCBs. The presence of PCB 209
 can be explained by Aroclor 1260 since this formulation contains some PCB 209 (Rushneck et
 al., 2004). Samples GE_MW01_102416 and GE_MW10_102516 had relatively high proportions
 of PCBs 44+47+65 (10% and 5% of the sum of PCBs respectively). Given the near absence of
 PCB 68 in these samples, the presence of PCBs 44+47+65 probably indicates that microbial
 dechlorination of PCBs is occurring to a limited extent in the groundwater at the GE site.

 Inland Empire Paper (EIP)
 Forty samples from the EIP facility, most of which represent treated effluent, indicate that the
 main source of PCBs to their facility is Aroclors, particularly Aroclor 1016 (with 1242 being very
 similar in fingerprint and probably present). This is to be expected given that Aroclor 1242 was
 used in carbonless copy paper (Agency for Toxic Substances and Disease Registry (ATSDR),
 2000). PCB 11 is often present in high proportions in the IEP facility, ranging from 1.8% to 42%
 of the sum of PCBs. The highest proportion of PCB 11 was found in a sample from their
 secondary clarifier, i.e. water that had not undergone the full treatment process. The average
 contribution of PCB 11 was 11% across all samples analyzed by MLR. Again, high contributions
 from PCB 11 were expected since PCB 11 is found in inks used in paper (Rodenburg et al.,
 2010b). MLR was not performed on three samples of effluent from the IEP site from study
 DSER0010. In two of these samples, no PCBs were detected. In the third sample, only three
 congeners were detected: PCBs 1, 2, and 11.

 Surface water CLAM samples
 The CLAM (Continuous low-level aquatic monitoring) sampling system was used to collect seven
 samples representing surface water at Nine Mile Dam and Upriver Dam. MLR conducted on
 these samples suggests that Aroclors are the main source of PCBs in the surface water. Three
 of the four samples from Nine Mile Dam had high contributions of PCB 7 ranging from 5% to
 20% of the sum of PCBs. In all other CLAM samples, PCB 7 was less than 4% of the sum of PCBs.
 PCB 7 comprised 9.4% of the mass-weighted average total PCBs. I have never before in my
 professional experience encountered such high proportions of PCB 7. When this congener is
 included in the MLR, the R2 values for these three samples are relatively low, ranging from 0.14
 to 0.55. When this congener is excluded, the R2 values for all of the CLAM samples range from
 0.71 to 0.83, suggesting that Aroclors are the dominant source of PCBs in these samples. These

                                                 38



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 800
Case 2:15-cv-00201-SMJ          ECF No. 373-4        filed 01/28/20   PageID.14284 Page 41 of 72


 are the R2 values shown in table 3 under “R2 w/o PCB 11”. PCB 11 was not detected in any of
 these samples. PCB 209 was detected in three of the seven samples and comprised 0.2% of the
 mass-weighted average sum of PCBs.

 Municipal products study
 The City of Spokane conducted a study in which PCBs were measured in a variety of consumer
 products (City of Spokane Wastewater Management Department, 2015). My analysis of this
 data (Table 4) indicates that the PCBs detected in many of these products probably arose from
 Aroclors. It is therefore not appropriate to assume that all PCBs in consumer products arise
 from non-commercial (i.e., non-Aroclor) sources.
 The highest R2 values for the MLR were found for short liner (used to repair pipes without
 having to replace them) (R2 = 0.86), crack sealer (0.86), lignosulfonate dust suppressant (0.75),
 road salt (0.68 and 0.64), sand for road traction (0.65), and CIPP (cured in place piping) (0.64).
 Several other products returned R2 values above 0.4, including hydroseed, salt brine solution,
 hydrostraw (undyed), deicer, antifreeze, yellow road tape, synthetic motor oil, class B Fire
 Fighting Foam, and calcium chloride deicer. These products may have passively absorbed
 Aroclor PCBs from the atmosphere, could be the result of recycled PCB-containing equipment,
 or been exposed to Aroclor PCBs via contact with contaminated equipment, oil, etc. The U. S.
 Environmental Protection Agency (2018) states that “The mismanagement of used oil
 contaminated with PCBs is a recurring issue faced by EPA and states, commercial and municipal
 used oil collection centers, and recyclers. Used oil transporters pick up oil from a variety of
 facilities, often without knowing the PCB concentration.” Some fractions of used oil can be
 used in the making of asphalt (Arnold, 2017) which may explain the presence of Aroclors in the
 crack sealer.

 My results are in agreement with those of the authors of the consumer products study, who
 noted the similarity of congener patterns between Aroclors and products such as thermoplastic
 tape, lignosulfonate, crack sealer, hydroseed, and short liner. The authors noted that the crack
 sealer congener pattern was most similar to Aroclor 1242, and that “Aroclor 1242 had a wide
 variety of end uses, one of them being in rubbers. One of the ingredients in the crack sealer is
 vulcanized rubber compound” (City of Spokane Wastewater Management Department, 2015).
 Table 4. Results of MLR analysis of municipal products measured in consumer products by the
 City of Spokane (City of Spokane Wastewater Management Department, 2015).
                                                                                PCB      PCB
  Product                Sample ID             R2            Aroclor(s)          11      209
  Short Liner            031-100314-1330      0.86     1242 1254                1.0%     0%
  Crack Sealer           026-100214-1450      0.86     1242 1254                4.1%     0%
  Lignosulfonate (dust
  sup.)                  022-092914-124       0.75     1242 1254 1260            0%      0%
  COS Road Salt FIELD
  DUP                    Replicate #4         0.68     1242 1248 1254 1260 6.0%          0%

                                                 39



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 801
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20     PageID.14285 Page 42 of 72


                                                                                PCB      PCB
    Product               Sample ID            R2            Aroclor(s)          11      209
    Sand (Road            P312-021616-1430
    Traction) LAB DUP     DUP                 0.65    1248 1260                 0%        0%
    Sand (Road
    Traction)             P312-021616-1430    0.65    1242   1248 1260       0%            0%
    COS Road Salt         P304-122215-0920    0.64    1242   1248 1254 1260 6.5%           0%
    CIPP                  030-100314-1330     0.64    1242   1254           4.3%           0%
    hydroseed             028-100214-1515     0.59    1248   1260           2.1%         0.02%
    WSDOT Salt Brine
    Soln. FIELD DUP       Replicate #3        0.56    1242 1254                6.3%       0%
    hydrostraw
    (undyed)              201-030915-1258     0.54    1242   1254              11%        0%
    WSDOT Deicer          009-091614-1520     0.52    1242   1254 1260         5.8%       0%
    Anti Freeze           035-082714-1453     0.45    1254   1260              7.8%      4.3%
    yl rd tape            034-091014-1328     0.45    1242                     16%       0.3%
    syn. motor oil        017-082614-1400     0.44    1242   1260              15%        0%
    Class B FFF           007-082814-1401     0.41    1242   1254 1260          0%       2.8%
    CaCl Deicer           P302-010716-1030    0.40    1242   1254 1260         7.0%       0%
    hand soap             101-101314-1100     0.40    1242   1248               0%        0%
    Sand (Road
    Traction) FIELD DUP   Replicate #6        0.39    1242 1254                 14%       0%
    dish soap             103-101314-1100     0.38    1242                      10%       0%
    MgCl Deicer LAB       P301-122215-0830
    DUP                   DUP                 0.37    1242 1260                 21%      0.9%
    WSDOT NaCl salt
    FIELD DUP             Replicate #5        0.37    1254 1260                8.8%       0%
                          010-090914-0906
    Hotsy Soap LAB DUP    DUP                 0.35    1242 1254 1260            0%       0.9%
    WSDOT Salt Brine
    Soln.                 P303-010716-0938    0.35    1254 1260                7.1%       0%
    Sand (Road
    Traction) LAB DUP     B6C0145-DUP1        0.34    1254                     0.5%      0.3%
                          005-100314-1430
    hydrant paint         DUP                 0.33    1242 1254                 0%        0%
    roundup               014-091814-0945     0.33    1242                      0%        0%
    Sand (Road
    Traction) LAB DUP     Replicate #6 DUP    0.32    1242 1248                 14%       0%
    Sand (Road
    Traction)             V312-021616-1430    0.32    1254                     0.6%      0.2%
    WSDOT NaCl salt       V314-022316-1030    0.31    1254                     0.4%      0.2%
    MgCl Deicer           V309-021016-0910    0.31    1248 1254                0.7%      0.2%
    Sand (Road
    Traction)             P306-122215-0916    0.31    1242 1260                 14%       0%

                                                 40



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 802
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20       PageID.14286 Page 43 of 72


                                                                               PCB       PCB
    Product              Sample ID             R2            Aroclor(s)         11       209
    COS Road Salt        V311-021616-1435     0.31    1254                     0.4%      0.4%
    MgCl Deicer LAB
    DUP                  B6C0121-DUP1         0.31    1248 1254                0.8%      0.3%
    COS Road Salt LAB    P311-021616-1435
    DUP                  DUP                  0.30    1248                      0%       14%
    CaCl Deicer          P310-021616-1415     0.29    1248 1260                 0%        0%
    COS Road Salt LAB    P304-122215-0920
    DUP                  DUP                  0.28    1248   1260              19%        0%
    WSDOT NaCl salt      P305-010716-0935     0.28    1248   1260              16%        0%
    wt rd tape           036-091014-1329      0.24    1242   1248              21%        0%
    WSDOT NaCl salt      P314-022316-1030     0.24    1242   1248               0%        0%
    tooth paste          105-091514-0900      0.23    1242                      0%       0.7%
    crosshair            015-091814-0935      0.22    1254   1260              9.6%       0%
    WSDOT Salt Brine
    Soln. LAB DUP        B6C0153-DUP1         0.20    1254                     0.7%      0.02%
    CaCl Deicer FIELD
    DUP                  Replicate #2         0.18    1260                      22%       0%
    auto grease          024-082714-1504      0.16    1242 1260                 11%       0%
    MgCl Deicer          P301-122215-0830     0.15    1254 1260                  0%       0%
    wood fiber
    hydromulch (green
    dyed)                202-030915-1242      0.15    1242                     24%        0%
    used motor oil       replicate #1         0.13    1260                     5.5%      13%
    SWARCO Yellow
    Road Paint           P408-082416-1047     0.13    1242                     40%       4.5%
    weedar 64 (2,4-D)    012-091814-0930      0.13    1242                      0%        0%
    CaCl Deicer          V310-021616-1415     0.12    1254                     1.0%      0.1%
    WSDOT Salt Brine
    Soln.                V313-022316-1018     0.12    1254                     2.9%      0.4%
    COS Road Salt        P311-021616-1435     0.11    1248                     32%       10%
    WSDOT Salt Brine
    Soln.                P313-022316-1018     0.11    1248                      0%        0%
    asphalt release
    agnt.                027-101014-0950      0.11    1242                      35%       0%
    laundry det.         102-101314-1100      0.10    1242                      35%      0.1%
    recycled motor oil   016-082714-1459
    LAB DUP              DUP                  0.09    1260                     4.9%       0%
    recycled motor oil   016-082714-1459      0.08    1254                      0%        0%
    Hotsy Soap           010-090914-0906      0.08    1260                      0%       3.5%
                         012-091814-0930
    weedar 64 (2,4-D)    DUP                  0.08    1242                       0%      0.5%
    Simple Green         011-090914-0908      0.08    1242                      24%      2.1%

                                                 41



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 803
Case 2:15-cv-00201-SMJ         ECF No. 373-4    filed 01/28/20    PageID.14287 Page 44 of 72


                                                                               PCB        PCB
    Product                 Sample ID           R2           Aroclor(s)         11        209
    dust suppressent        023-101014-1035    0.08    1248 1260               2.7%      0.01%
    MgCl Deicer             P309-021016-0910   0.07    1248                     0%         0%
    asphalt release         027-101014-0950
    agnt.                   DUP                0.07    1242                     39%      0.4%
    Sherwin Williams
    Yellow Road Paint       P407-082416-1008   0.03    1242                     55%       0%
    Enis-Flint White
    Road Paint              P402-091216-1050   0.03    1242                    49%        0%
    used motor oil          018-082714-1455    0.03    1260                    8.3%       0%
    Sherwin Williams
    White Road Paint        Replicate #3.1     0.03    1242                    13%        0%
    yl rd paint (ennis)     001-091014-1335     NS                             6.1%      31%
    yl rd paint (ennis)     replicate #2        NS                             25%       12%
    yl rd paint (sherwin)   002-082514-1039     NS                             75%       0.1%
    wt rd paint (ennis)     003-091014-1340     NS                             14%       49%
    wt rd paint (ennis)     replicate #3        NS                             18%       44%
    wt rd paint
    (sherwin)               004-082514-1035    NS                               26%       0%
                            004-082514-1035
    wt rd paint LAB DUP     DUP                NS                              24%       0.9%
    hydrant paint           005-100314-1430    NS                              21%       2.1%
    spray paint (green)     006-082714-1045    NS                              5.9%      65%
    Deicer                  008-091814-0925    NS                              1.5%       0%
    Deicer                  replicate #4       NS                               0%       0.1%
    portfolio 4f
    (pesticide)             013-091814-0940    NS                               0%       0.4%
    gasoline                020-082114-1104    NS                               0%        0%
                            020-082114-1104
    gasoline                DUP                NS                               0%       0.3%
    EADA (dust sup.)        021-100214-1420    NS                              28%        0%
    SSR1 Asphalt Tack       025-091814-1006    NS                              30%        0%
    PVC Pipe                029-100314-1330    NS                              4.5%      26%
    dry yl rd paint         032-091014-1335    NS                              7.9%      30%
    dry wt rd paint         033-091014-1340    NS                              14%       57%
    dry wt rd paint LAB     033-091014-1340
    DUP                     DUP                NS                               15%      45%
    shampoo                 104-101314-1100    NS                               60%       0%
    wood fiber
    hydromulch
    (undyed)                203-030915-1241    NS                               33%      0.2%



                                                  42



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 804
Case 2:15-cv-00201-SMJ         ECF No. 373-4      filed 01/28/20   PageID.14288 Page 45 of 72


                                                                             PCB     PCB
  Product               Sample ID            R2            Aroclor(s)         11     209
  green survey marker
  (AERVOE)            204-030915-1241        NS                              5.4%    61%
  green survey marker   204-030915-1241
  (AERVOE)              DUP                  NS                              5.6%    69%
  MgCl Deicer FIELD
  DUP                   Replicate #1         NS                              29%     0%
  MgCl Deicer LAB       P309-021016-0910
  DUP                   DUP                  NS                              0%      24%
  Enis-Flint White
  Road Paint            Replicate #2.1       NS                              61%     18%
  Sherwin Williams
  White Road Paint      P403-082416-1030     NS                              75%     0%
  SWARCO White
  Road Paint            P404-082416-1110     NS                              5.0%    95%
  SWARCO White
  Road Paint            Replicate #4.1       NS                              1.7%    97%
  Enis-Flint Yellow
  Road Paint            P406-091216-1040     NS                              84%     0%
  Enis-Flint Yellow
  Road Paint            Replicate #6.1       NS                              87%     0%
  Enis-Flint Yellow
  Road Paint LAB DUP    Replicate #6 DUP.1   NS                              91%     0%
  Sherwin Williams
  Yellow Road Paint     Replicate #7         NS                              84%     0%
  SWARCO Yellow
  Road Paint            Replicate #8         NS                              89%     4.3%
  SWARCO Yellow
  Road Paint LAB DUP    Replicate #8 DUP     NS                              87%     4.4%


 NS = not significant

 References
 Agency for Toxic Substances and Disease Registry (ATSDR), 2000. Toxicological profile for
 polychlorinated biphenyls (PCBs). U.S. Department of Health and Human Services, Public Health
 Service,, Atlanta, GA.
 Anezaki, K., Nakano, T., 2015. Unintentional PCB in chlorophenylsilanes as a source of
 contamination in environmental samples. Journal of Hazardous Materials 287, 111-117.
 Arnold, T.S., 2017. What's in Your Asphalt? Public Roads 81.




                                               43



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 805
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20    PageID.14289 Page 46 of 72


 Bedard, D.L., 2003. Polychlorinated biphenyls in aquatic sediments: Environmental fate and
 outlook for biological treatment. in: Haggblom, M.M., Bossert, I.D. (Eds.). Dehalogenation:
 Microbial Processes and Environmental Applications. Kluwer Academic Publishers, Boston.
 Bedard, D.L., Bailey, J.J., Reiss, B.L., Jerzak, G.V., 2006. Development and characterization of
 stable sediment-free anaerobic bacterial enrichment cultures that dechlorinate aroclor 1260.
 Appl Environ Microbiol 72, 2460-2470.
 Bedard, D.L., May, R.J., 1996. Characterization of the polychlorinated biphenyls in the
 sediments of Woods Pond: Evidence for microbial dechlorination of Aroclor 1260 in situ.
 Environmental Science & Technology 30, 237-245.
 Bedard, D.L., Van Dort, H.M., May, R.J., Smullen, L.A., 1997. Enrichment of Microorganisms That
 Sequentially meta, para-Dechlorin- ate the Residue of Aroclor 1260 in Housatonic River
 Sediment. Environmental Science & Technology 31, 3308-3313.
 Boon, J.P., Eijgenraam, F., Everaarts, J.M., 1989. A Structure-Activity Relationship (SAR)
 Approach Towards Metabolism of PCBs in Marine Animals from Different Trophic Levels. Mar.
 Environ. Res. 27, 159-176.
 Boon, J.P., vanderMeer, J., Allchin, C.R., Law, R.J., Klunsoyr, J., Leonards, P.E.G., Spliid, H.,
 StorrHansen, E., McKenzie, C., Wells, D.E., 1997. Concentration-dependent changes of PCB
 patterns in fish-eating mammals: Structural evidence for induction of cytochrome P450.
 Archives of Environmental Contamination and Toxicology 33, 298-311.
 Brown, J.F., Bedard, D.L., Brennan, M.J., Carnahan, J.C., Feng, H., Wagner, R.E., 1987.
 Polychlorinated biphenyl dechlorination in aquatic sediments. Science 236, 709-712.
 Burkhard, L.P., Weininger, D., 1987. DETERMINATION OF POLYCHLORINATED-BIPHENYLS USING
 MULTIPLE-REGRESSION WITH OUTLIER DETECTION AND ELIMINATION. Analytical Chemistry 59,
 1187-1190.
 Bzdusek, P.A., Christensen, E.R., Lee, C.M., Pakdeesusuk, U., Freedman, D.C., 2006a. PCB
 Congeners and Dechlorination in Sediments of Lake Hartwell, South Carolina, Determined from
 Cores Collected in 1987 and 1998. Environ. Sci. Technol. 40, 109-119.
 Bzdusek, P.A., Lu, J., Christensen, E.R., 2006b. PCB Congeners and Dechlorination in Sediment of
 Sheboygan River, Wisconsin, Determined by Matrix Factorization. Environ. Sci. Technol. 40, 120-
 129.
 Choi, S.D., Baek, S.Y., Chang, Y.S., Wania, F., Ikonomou, M.G., Yoon, Y.J., Park, B.K., Hong, S.,
 2008. Passive air sampling of polychlorinated biphenyls and organochlorine pesticides at the
 Korean Arctic and Antarctic research stations: Implications for long-range transport and local
 pollution. Environmental Science & Technology 42, 7125-7131.
 City of Spokane Wastewater Management Department, 2015. PCBs in Municipal Products
 REVISED. Spokane, WA.
 Du, S., Belton, T.J., Rodenburg, L.A., 2008. Source apportionment of polychlorinated biphenyls
 in the tidal Delaware River. Environmental Science & Technology 42, 4044-4051.
 Du, S., Rodenburg, L.A., 2007a. Source Identification of Atmospheric PCBs in
 Philadelphia/Camden Using Positive Matrix Factorization Followed by the Potential Source
 Contribution Function. Atmospheric Environment 41, 8596-8608.
 Du, S., Wall, S.I., Cacia, D., Rodenburg, L.A., 2009. Passive air sampling for polychlorinated
 biphenyls in the Philadelphia metropolitan area. Environ Sci Technol 43, 1287-1292.


                                                44



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 806
Case 2:15-cv-00201-SMJ         ECF No. 373-4        filed 01/28/20    PageID.14290 Page 47 of 72


 Du, S.Y., Rodenburg, L.A., 2007b. Source identification of atmospheric PCBs in
 Philadelphia/Camden using positive matrix factorization followed by the potential source
 contribution function. Atmospheric Environment 41, 8596-8608.
 EPA, U.S., 1999. Method 1668, Revision A: Chlorinated Biphenyl Congeners in Water, Soil,
 Sediment, and Tissue by HRGC/HRMS. United States Environmental Protection Agency,
 Washington DC.
 Fagervold, S.K., May, H.D., Sowers, K.R., 2007. Microbial reductive dechlorination of Aroclor
 1260 in Baltimore Harbor sediment microcosms is catalyzed by three phylotypes within the
 Phylum Chloroflexi. Applied and Environmental Microbiology 73, 3009-3018.
 Frame, G.M., 1997. A collaborative study of 209 PCB congeners and 6 Aroclors on 20 different
 HRGC columns .1. Retention and coelution database. Fresen. J. Anal. Chem. 357, 701-701-713.
 Frame, G.M., Cochran, J.W., Boewadt, S.S., 1996. Complete PCB congener distributions for 17
 Aroclor mixtures determined by 3 HRGC systems optimized for comprehensive, quantitative,
 congener-specific analysis. J.High Resol.Chromatogr. 19, 657-668.
 Gamboa, J.A., Bohe, A.E., Pasquevich, D.M., 1999. Carbochlorination of TiO2. Thermochim. Acta
 334, 131-139.
 Gonzalez, J., Feng, L., Sutherland, A., Waller, C., Sok, H., Hesse, R., Rosenfeld, P., 2011. PCBs and
 dioxins/furans in attic dust collected near former PCB production and secondary copper
 facilities in Sauget, IL. in: Paoletti, E. (Ed.). Urban Environmental Pollution 2010, pp. 113-125.
 Greyell, C., Williston, D., 2018. Green River PCB Equipment Blank Study Data Report. King
 County Water and Land Resources Division, Seattle, WA.
 Guo, J., Capozzi, S.L., Kraeutler, T.M., Rodenburg, L.A., 2014. Global Distribution and Local
 Impacts of Inadvertently Generated Polychlorinated Biphenyls in Pigments. Environmental
 Science & Technology 48, 8573-8580.
 Herkert, N.J., Jahnke, J.C., Hornbuckle, K.C., 2018. Emissions of Tetrachlorobiphenyls (PCBs 47,
 51, and 68) from Polymer Resin on Kitchen Cabinets as a Non-Aroclor Source to Residential Air.
 Environmental Science & Technology 52, 5154-5160.
 Hermanson, M.H., Hann, R., Johnson, G.W., 2016. Polychlorinated Biphenyls in Tree Bark near
 Former Manufacturing and Incineration Facilities in Sauget, Illinois, United States.
 Environmental Science & Technology 50, 6207-6215.
 Hu, D., Hornbuckle, K.C., 2009. Inadvertent Polychlorinated Biphenyls in Commercial Paint
 Pigments. Environmental Science & Technology 44, 2822-2827.
 Karakas, F., Imamoglu, I., Gedik, K., 2017. Positive Matrix Factorization dynamics in
 fingerprinting: A comparative study of PMF2 and EPA-PMF3 for source apportionment of
 sediment polychlorinated biphenyls. Environmental Pollution 220, 20-28.
 King, T.L., Yeats, P., Hellou, J., Niven, S., 2002. Tracing the source of 3,3'-dichlorobiphenyl found
 in samples collected in and around Halifax Harbour. Marine Pollution Bulletin 44, 590-596.
 Litten, S., Fowler, B.I., Luszniak, D., 2002. Identification of a novel PCB source through analysis
 of 209 PCB congeners by US EPA modified method 1668. Chemosphere 46, 1457-1459.
 Lubliner, B., 2012. Evaluation of Stormwater Suspended Particulate Matter Samplers. Toxics
 Studies Unit Environmental Assessment Program Washington State Department of Ecology,,
 Olympia, WA, p. 70 pp.
 Magar, V.S., Johnson, G.W., Brenner, R.C., Quensen, J.F., Foote, E.A., Durell, G., Ickes, J.A.,
 McCarthy, C.P., 2005. Long-term Recovery of PCB-Contaminated Sediments at the Lake

                                                  45



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 807
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20   PageID.14291 Page 48 of 72


 Hartwell Superfund Site: PCB Dechlorination. 1. End-Member Characteristics. Environ. Sci.
 Technol. 39, 3538-3547.
 Paatero, P., Tapper, U., 1994. Positive Matrix Factorization - a Nonnegative Factor Model with
 Optimal Utilization of Error-Estimates of Data Values. Environmetrics 5, 111-126.
 Perdih, A., Jan, J., 1994. FORMATION OF POLYCHLOROBIPHENYLS IN SILICONE-RUBBER.
 Chemosphere 28, 2197-2202.
 Praipipat, P., Meng, Q., Miskewitz, R.J., Rodenburg, L.A., 2017. Source Apportionment of
 Atmospheric Polychlorinated Biphenyls in New Jersey 1997−2011. Environmental Science &
 Technology 51, 1195–1202.
 Praipipat, P., Rodenburg, L.A., Cavallo, G.J., 2013. Source Apportionment of Polychlorinated
 Biphenyls in the Sediments of the Delaware River. Environ. Sci. Technol. 47, 4277−4283.
 Rodenburg, L.A., 2019. Spokane River Regional PMF Analysis -- Blank Influence Analysis.
 Spokane River Regional Toxics Task Force, Spokane, WA, p. 27 pp.
 Rodenburg, L.A., Delistraty, D., Meng, Q., 2015a. Polychlorinated Biphenyl Congener Patterns in
 Fish near the Hanford Site (Washington State, USA). Environmental Science & Technology 49,
 2767-2775.
 Rodenburg, L.A., Delistraty, D.A., 2019. Alterations in fingerprints of polychlorinated biphenyls
 in benthic biota at the Portland Harbor Superfund Site (Oregon, USA) suggest metabolism.
 Chemosphere 223, 74-82.
 Rodenburg, L.A., Du, S., Fennell, D.E., Cavallo, G.J., 2010a. Evidence for Widespread
 Dechlorination of Polychlorinated Biphenyls in Groundwater, Landfills, and Wastewater
 Collection Systems. Environ. Sci. Technol. 44, 7534-7540.
 Rodenburg, L.A., Du, S., Xiao, B., Fennell, D.E., 2011. Source Apportionment of Polychlorinated
 Biphenyls in the New York/New Jersey Harbor. Chemosphere 83, 792–798.
 Rodenburg, L.A., Du, S.Y., Lui, H., Guo, J., Oseagulu, N., Fennell, D.E., 2012. Evidence for
 Dechlorination of Polychlorinated Biphenyls and Polychlorinated Dibenzo-p-Dioxins and -Furans
 in Wastewater Collection Systems in the New York Metropolitan Area. Environmental Science &
 Technology 46, 6612-6620.
 Rodenburg, L.A., Guo, J., Christie, R., 2015b. Polychlorinated biphenyls in pigments: inadvertent
 production and environmental significance. Coloration Technology 131, 353-369.
 Rodenburg, L.A., Guo, J., Du, S., Cavallo, G.J., 2010b. Evidence for Unique and Ubiquitous
 Environmental Sources of 3,3’-dichlorobiphenyl (PCB 11). Environ. Sci. Technol. 44, 2816–2821.
 Rodenburg, L.A., Krumins, V., Curran, J.C., 2015c. Microbial Dechlorination of Polychlorinated
 Biphenyls, Dibenzo-p-dioxins, and -furans at the Portland Harbor Superfund Site, Oregon, USA.
 Environmental Science & Technology 49, 7227-7235.
 Rodenburg, L.A., Leidos, 2017a. Green-Duwamish River Watershed PCB Congener Study: Phase
 2 Source Evaluation. Seattle, WA.
 Rodenburg, L.A., Leidos, 2017b. Green-Duwamish River Watershed PCB Congener Study: Phase
 2. Initial Data Assessment. Department of Ecology, State of Washington,, Bothell, Washington.
 Rodenburg, L.A., Meng, Q., 2013. Source Apportionment of Polychlorinated Biphenyls in
 Chicago Air from 1996 to 2007. Environmental Science & Technology 47, 3774-3780.
 Rodenburg, L.A., Ralston, D.K., 2017. Historical sources of polychlorinated biphenyls to the
 sediment of the New York/New Jersey Harbor. Chemosphere 169, 450-459.


                                                46



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 808
Case 2:15-cv-00201-SMJ        ECF No. 373-4       filed 01/28/20    PageID.14292 Page 49 of 72


 Rodenburg, L.A., Winstanley, I., Wallin, J.M., 2019. Source Apportionment of Polychlorinated
 Biphenyls in Atmospheric Deposition in the Seattle, WA, USA Area Measured with Method
 1668. Archives of Environmental Contamination and Toxicology 77, 188-196.
 Rushneck, D.R., Beliveau, A., Fowler, B., Hamilton, C., Hoover, D., Kaye, K., Berg, M., Smith, T.,
 Telliard, W.A., Roman, H., Ruder, E., Ryan, L., 2004. Concentrations of dioxin-like PCB congeners
 in unweathered Aroclors by HRGC/HRMS using EPA Method 1668A. Chemosphere 54, 79-87.
 Saba, T., Su, S., 2013. Tracking polychlorinated biphenyls (PCBs) congener patterns in Newark
 Bay surface sediment using principal component analysis (PCA) and positive matrix factorization
 (PMF). Journal of Hazardous Materials 260, 634-643.
 Soonthornnonda, P., Zou, Y.H., Christensen, E.R., Li, A., 2011. PCBs in Great Lakes sediments,
 determined by positive matrix factorization. J. Gt. Lakes Res. 37, 54-63.
 Stone, A., 2014. Polychlorinated Biphenyls (PCBs) in General Consumer Products. Hazardous
 Waste and Toxics Reduction Program, Washington State Department of Ecology, Olympia, WA.
 Stratton, C.L., Sosebee, J.B., 1976. PCB and PCT Contamination of the Environment near Sites of
 Manufacture and Use. Environ. Sci. Technol. 10, 1229-1233.
 Swackhamer, D.L., Armstrong, D.E., 1988. HORIZONTAL AND VERTICAL-DISTRIBUTION OF PCBS
 IN SOUTHERN LAKE-MICHIGAN SEDIMENTS AND THE EFFECT OF WAUKEGAN HARBOR AS A
 POINT-SOURCE. J. Gt. Lakes Res. 14, 277-290.
 U. S. Environmental Protection Agency, 2018. Preventing and Detecting PCB Contamination in
 Used Oil.
 Uchimiya, M., Arai, M., Takeda, S., Hosono, S., Masunaga, S., 2011. Deciphering localized
 dioxins and PCBs contamination in Japanese sediments using Positive Matrix Factorization.
 Abstracts of Papers of the American Chemical Society 242.
 Verbrugge, D.A., Othoudt, R.A., Grzyb, K.R., Hoke, R.A., Drake, J.B., Giesy, J.P., Anderson, D.,
 1991. CONCENTRATIONS OF INORGANIC AND ORGANIC CONTAMINANTS IN SEDIMENTS OF 6
 HARBORS ON THE NORTH-AMERICAN GREAT-LAKES. Chemosphere 22, 809-820.
 Wong, S., Era-Miller, B., 2019. Quality Assurance Project Plan: Measuring PCBs in Biofilm,
 Sediment, and Invertebrates in the Spokane River: Screening Study. Washington State
 Department of Ecology, Olympia, WA.
 Zhang, M.L., Harrington, P.D., 2015. Simultaneous quantification of Aroclor mixtures in soil
 samples by gas chromatography/mass spectrometry with solid phase microextraction using
 partial least-squares regression. Chemosphere 118, 187-193.




                                                47



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 809
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14293 Page 50 of 72


                                  CURRICULUM VITAE

                          LISA ANN RODENBURG
                                      formerly Totten
                                        Professor
Department of Environmental Sciences                  Tele: (848) 932-5774
14 College Farm Road, Room 231                        Fax: (732) 932-8644
Rutgers University, New Brunswick, NJ 08901-8551      email: rodenburg@envsci.rutgers.edu
Web of Knowledge/ResearcherID: L-6882-2015            Google Scholar Profile
EDUCATION
       Ph.D. 1999, The Johns Hopkins University, Department of Geography and
       Environmental Engineering
       B.A. 1991, Wittenberg University, Springfield, OH, Chemistry
PROFESSIONAL EXPERIENCE
2017-present Professor, Rutgers University, Department of Environmental Sciences
2018-present Graduate program director, Environmental Science
2012-2018 Undergraduate Program Director, Environmental Science (~140 students)
2010-2017 Associate Professor, Rutgers University, Department of Environmental Sciences
2004-2010 Assistant Professor, Rutgers University, Department of Environmental Sciences
2002-2004 Assistant Research Professor, Rutgers University, Department of Environmental
             Sciences
2001-2002 Laboratory Researcher I, Rutgers University, Department of Environmental Sciences
1998-2001 Camille and Henry Dreyfus Post-Doctoral Fellow in Environmental Chemistry, Rutgers
             University, Department of Environmental Sciences
1991-1993 Quality Assurance Chemist, Hoechst-Roussel Pharmaceuticals Inc., Somerville, NJ
RESEARCH INTERESTS
Fate of anthropogenic chemicals, particularly PCBs and other semivolatile organic contaminants
(SOCs), in water, air, sediments, and biota. Source apportionment of contaminants, management
and analysis of large data sets.

HONORS AND AWARDS
Excellence in Review Award from Environmental Science and Technology 2014
Camille and Henry Dreyfus Foundation Post-Doctoral Fellowship in Environmental Chemistry
ACS Environmental Division Graduate Student Paper Award 1998
ACS Environmental Division Graduate Student Award 1998
Graduate Student Fellowship, National Science Foundation, 1994-1997
Dean’s Fellowship, Johns Hopkins University, Whiting School of Engineering, 1993, 1998
National Merit Scholar, 1987-1991
Graduated Summa Cum Laude from Wittenberg University




                                                                                             1


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 810
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14294 Page 51 of 72


PROFESSIONAL AFFILIATIONS
American Chemical Society, Environmental Chemistry Division (ACS)
Society of Environmental Toxicology and Chemistry (SETAC)
Association of Environmental Engineering and Science Professors (AEESP)
Association for Women in Science (AWIS)
Environmental Sciences Affiliate of the New York Academy of Sciences

EDUCATIONAL ACTIVITIES
Primary teaching
2015-present 11:375:197 Environmental Science Literacy (house course for     Instructor
               the Environmental Science LLC, Douglass Project for women
               in STEM)
2011- present 11:375:340 Environmental Applications of Organic Chemistry     Instructor
2001- 2013     11:375:310 Analytical Environmental Chemistry Laboratory      Instructor
2000 - present 16:375:522 Environmental Organic Chemistry                    Instructor

Other teaching
2010-present 01:556:130 Introduction to Scientific Research (ISR)            Research mentor
2012           11:015:103 Portals to Academic Study Success                  Instructor
2010-2011      11:375:432 Readings in Environmental Science (house course    Co-instructor (50%)
               for the Douglass Project for women in STEM)
2009           16:375:540 Atmospheric Chemistry                              Instructor
2007           11:375:423/523 Environmental Fate And Transport               Co-instructor (50%)
2006           375:454 Soil Biological Processes, cross-listed               Co-instructor (40%)
               with 375:573 Soil Ecosystem Processes
2005 – 2006 01:160:200 Introduction to Research in Chemistry                 Research mentor
1998           Chemistry of Environmental Issues (John Hopkins University)   Teaching assistant

MEDIA COVERAGE
ABC News Good Morning America: Is the Color Yellow Dangerous? (interview about PCBs in
        pigments). 2/23/2014
Scientific American: “Yellow Pigments in Clothing and Paper Contain Long-Banned Chemical”
        2/20/2014
Yahoo.com: “PCBs banned for decades but still lurking in some yellow products” 2/25/2014
Newsmax.com “Many Yellow Items Still Contain Banned PCB Chemical, Study Says.”
        2/21/2014
Environmental Health News: “Yellow pigments in clothing, paper contain long-banned PCB.”
        2/20/2014
Food Packaging Forum: “PCB-11 detected in clothing and paper samples.” 2/21/2014
Environmental Health Perspectives: “Nonlegacy PCBs: Pigment Manufacturing By-Products
        Get a Second Look.” Volume 121, Issue 3, Pages A87-A93. March 2013.




                                                                                             2


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 811
Case 2:15-cv-00201-SMJ         ECF No. 373-4      filed 01/28/20    PageID.14295 Page 52 of 72


IMPACTS
The State of Washington in 2013 passed legislation (bill 6086) that requires the state to purchase
only products that do not contain PCBs. This legislation is aimed in large part at PCBs in
pigments, and my work in this area raised awareness and indirectly led to this legislation.

SERVICE
Mentoring
Mentoring committee member for Benjamin Lintner (Assistant Professor) and Jeffra Schaefer
      (Assistant Research Professor) in the Department of Environmental Science, Rutgers
Founder, Beautiful Untenured Female Faculty (BUFF), a peer-to-peer networking group for
      female faculty at SEBS
Working with High School students on various projects for science fairs, including the Partners
      in Science program (Liberty Science Center); North Jersey Regional Science Fair; a
      competition at Monmouth University; and the Young Science Achievers Program.
      Eleven students mentored so far (2006-present)
Mentored more than 50 undergraduate interns

Professional Societies
Session Chair (with Nicole Fahrenfeld). “Advances in Understanding PPCP Fate in Wastewater
       Collection & Treatment Systems.” American Chemical Society 252nd National Meeting,
       August 21-25, 2016, Philadelphia, PA.
Member of the 2005 SETAC North America Annual Meeting Program Committee
Session Chair (with Miriam Diamond). “Urban Contaminants: Sources, Composition, Fate from
       a Multimedia Perspective.” SETAC North America 28th Annual Meeting, November 11-
       15, 2007, Milwaukee, WI.
Session Chair (with DE Fennell) “Fate of Persistent Organic Pollutants in Urban Systems.”
       Division of Environmental Chemistry, 234th American Chemical Society (ACS) National
       Meeting, August 19-23, 2007, Boston, MA.

University
Search committee, TT appointment in Environmental Microbiology, 2015-2016
Strategic Planning Committee for Douglass Residential College, 2015
Douglass Project STEM Summer Stipend selection committee, 2015
Undergraduate Program Director, Environmental Sciences, 2012-present
Department of Environmental Sciences, Equipment Committee, 2014-2017
Graduate Program in Environmental Sciences, Admissions Committee, 2012-2015
New Brunswick Faculty Council, 2009-2012
Search committee, broad faculty announcement in Environmental Sciences, 2008-2010
Chair, Environmental Sciences Graduate Program Curriculum Committee, 2006-2009
Department of Environmental Sciences Space Committee, 2006-2009
Dean’s Ad-Hoc Committee on Childcare, 2005

National Panels
Member, Science and Technical Advisory Committee (STAC), New York/New Jersey Harbor &
      Estuary Program. 2017-present



                                                                                                  3


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 812
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20   PageID.14296 Page 53 of 72


Science Advisor, Made Safe (http://madesafe.org/), formerly Non-Toxic Certified, 2015-present
Reviewer - Green-Duwamish River Watershed PCB Congener Study: Phase 1, 2015
Advisor to the Spokane River Regional Toxics Taskforce, Spokane, WA, 2012-present
Served as an expert witness for the State of Washington (Department of Ecology) at the August
       2012 meeting of the Environmental Council of States. I presented a short lecture on the
       problem of inadvertent production of PCBs in pigments.
Member of Expert Panel advising the Delaware River Basin Commission on establishment of a
       TMDL for PCBs in the Delaware River 2001-2009

Other
Proposal reviewer for the Hudson River Foundation: Hudson River Fund and Mark Bain
        Graduate Fellowships
Reviewer for the Arctic Monitoring and Assessment Programme (AMAP) review of Non-
        Aroclor and Byproduct PCBs 2016
Faculty Advisor, Futurology Club, 2015-2016
Author of Wikipedia entry on Diarylide Pigment
Proposal reviewer, National Science Foundation, Petroleum Research Fund, and U.S. Civilian
        Research and Development Foundation (CRDF).
Reviewer for Environmental Science and Technology, Atmospheric Environment, Environmental
        Engineering and Science, Journal of the Air & Waste Management Association,
        Industrial and Engineering Chemistry Research, Water Air and Soil Pollution, and
        Science of the Total Environment.
Poster session organizer, Gordon Conference on Environmental Sciences: Water, 2000.


PUBLICATIONS
Peer-Reviewed (* - author is a current or former student of mine; § work performed as an
      undergraduate intern)

1. Rodenburg, LA; Winstanley, I; Wallin JM. Source Apportionment of Polychlorinated
   Biphenyls in Atmospheric Deposition in the Seattle, WA, USA area measured with Method
   1668. Archives of Environmental Contamination and Toxicology. 2019, 77, 188–196.
2. Rodenburg, LA; Delistraty, DA. Alterations in Fingerprints of Polychlorinated Biphenyls in
   Benthic Biota at the Portland Harbor Superfund Site (Oregon, USA) Suggest Metabolism.
   Chemosphere. 2019, 223, 74-82.
3. Capozzi, SL*; Jing, R; Rodenburg, LA; Kjellerup, BV. Positive Matrix Factorization
   analysis shows dechlorination of polychlorinated biphenyls during domestic wastewater
   collection and treatment. Chemosphere. 2019, 216, 289-296.
4. Krumins, V; Sun, W; Guo, J*; Capozzi, S*; Fennell, DE; Rodenburg LA. Sewer Sediment
   Bacterial Communities Suggest Potential to Transform Persistent Organic Pollutants. Water
   Environ. Res. 2018, 90(12), 2022-2029.
5. Capozzi, SL*; Rodenburg, LA; Krumins, V; Fennell, DE; Mack, EE. Using positive matrix
   factorization to investigate microbial dehalogenation of chlorinated benzenes in groundwater
   at a historically contaminated site. Chemosphere 2018, 211, 515-523.



                                                                                                 4


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 813
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20   PageID.14297 Page 54 of 72


6. Rodenburg, LA; Dewani, Y*; Haggblom, MM; Kerkhof, LJ; Fennell, DE. Forensic Analysis
    of Polychlorinated Dibenzo-p-Dioxin and –Furan Fingerprints to Elucidate Dechlorination
    Pathways. Environ. Sci. Technol. 2017, 51, 10485-10493.
7. Praipipat, P*; Meng, QY; Miskewitz, RJ; Rodenburg, LA. Source Apportionment of
    Atmospheric Polychlorinated Biphenyls in New Jersey 1997- 2011. Environ. Sci. Technol.
    2017, 51, 1195-1202.
8. Rodenburg, LA; Ralston, DK. Historical sources of polychlorinated biphenyls to the
    sediment of the New York/New Jersey Harbor. Chemosphere. 2017, 169, 450-459.
9. Rodenburg, LA; Krumins, V; Curran, JC. Microbial dechlorination of polychlorinated
    biphenyls, dibenzo-p-dioxins, and -furans at the Portland Harbor superfund site, Oregon,
    USA. Environ. Sci. Technol. 2015 49, 7227−7235.
10. Rodenburg, LA; Guo J*; Christie, RM. Polychlorinated biphenyls (PCBs) in pigments:
    inadvertent production and environmental significance. Coloration Technology. 2015, 131,
    353–369. Feature Article
11. Rodenburg, LA; Delistraty, D; Meng, Q. Polychlorinated biphenyl congener patterns in fish
    near the Hanford Site (Washington State, USA). Environ. Sci. Technol. 2015, 49, 2767–
    2775.
12. Japhe, T., Zhdanova, K., Rodenburg, L., Roberson, L., Navarro, AE. Factors affecting the
    Biosorption of 2-Chlorophenol using spent tea leaf wastes as adsorbents. J. J Environ. Sci.,
    2015, 1 (2): 010.
13. Xiong, Y; Krogmann, U; Mainelis, G; Rodenburg, LA; Andrews, CJ. Indoor air quality in
    green buildings: A case-study in a residential high-rise building in the northeastern United
    States. Journal Of Environmental Science And Health, Part A. 2014, 50(3), 225-242.
14. Guo, J*; Capozzi, SL*; Kraeutler, TM*§; Rodenburg, LA. Global distribution and local
    impacts of inadvertently generated polychlorinated biphenyls in pigments. Environ. Sci.
    Technol. 2014, 48, 8573-8580.
15. Zhen, H.; Du, S*; Rodenburg, L.A.; Mainelis, G.; Fennel, D.E. Reductive Dechlorination
    of 1,2,3,7,8-Pentachlorodibenzo-p-dioxin and Aroclor 1260, 1254 and 1242 by a Mixed
    Culture Containing Dehalococcoides mccartyi strain 195. Water Research. 2014, 52, 51-62.
16. Rodenburg, LA; Meng, Q; Yee, D.; Greenfield, BK. Evidence for photolytic and microbial
    debromination of brominated diphenyl ether flame retardants in San Francisco Bay sediment.
    Chemosphere. 2014, 106, 36-43.
17. Praipipat, P.*; Rodenburg, L.A.; Cavallo, G.J. Source Apportionment of Polychlorinated
    Biphenyls in the sediments of the Delaware River. Environ. Sci. Technol. 2013, 47 (9),
    4277–4283.
18. Rodenburg, L.A.; Meng, Q. Source Apportionment of Polychlorinated Biphenyls in
    Chicago Air from 1996-2007. Environ. Sci. Technol. 2013, 47 (8), 3774–3780.
19. Liu, H.; Park, J-W.; Fennell, D. E.; Rodenburg, L. A.; Verta, M.; Häggblom, M.M.
    Microbial Reductive Dechlorination of Weathered Polychlorinated Dibenzofurans in
    Kymijoki Sediment Mesocosms. Chemosphere. 2013, 92(2), 212-221.
20. Sandy, A.L.*; Guo, J.*; Miskewitz, R.J.; McGillis, W.R.; Rodenburg, L.A. Mass transfer
    coefficients for volatilization of polychlorinated biphenyls from the Hudson River, New York
    measured using micrometeorological approaches. Chemosphere. 2012, 90(5), 1637-1643.
21. Rodenburg, L.A.; Du, S.*; Lui, H.; Guo, J.*; Oseagulu, N.* §; and Fennell, D. E. Evidence
    for dechlorination of polychlorinated biphenyls and polychlorinated dibenzo-p-dioxins and –


                                                                                               5


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 814
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14298 Page 55 of 72


    furans in wastewater collection systems in the New York metropolitan area. Environ. Sci.
    Technol. 2012, 46, 6612–6620.
22. Sandy, A.L.*; Guo, J.*; Miskewitz, R.J.; McGillis, W.R.; Rodenburg, L.A. Fluxes of
    polychlorinated biphenyls volatilizing from the Hudson River, New York measured using
    micrometeorological approaches. Environ. Sci. Technol. 2012, 46, 885-891.
23. Rodenburg, L.A.; Du, S.*; Xiao, B.; Fennell, D.E. Source Apportionment of
    Polychlorinated Biphenyls in the New York/New Jersey Harbor. Chemosphere. 2011, 83,
    792–798.
24. Park, J-W.; Krumins, V.; Kjellerup, B.V.; Fennell, D. E.; Rodenburg, L.A.; Sowers, K.R.;
    Kerkhof, L.J.; Häggblom, M. M. The effect of co-substrate activation on indigenous and
    bioaugmented PCB dechlorinating bacterial communities in sediment microcosms. Appl.
    Microbiol. Biotechnol. 2011, 89, 2005-2017.
25. Rodenburg, L.A.; Fennell, D.E.; Du, S.*; Cavallo, G.J. Evidence for Widespread
    Dechlorination of Polychlorinated Biphenyls in Groundwater, Landfills, And Wastewater
    Collection Systems. Environ. Sci. Technol. 2010, 44, 7534-7540.
26. Cwiertny, D.; Arnold, W.A.; Kohn, T.; Rodenburg, L.A.; Roberts, A.L. Reactivity of Alkyl
    Polyhalides toward Granular Iron: Development of QSARs and Reactivity Cross Correlations
    for Reductive Dehalogenation. Environ. Sci. Technol. 2010, 44, 7928–7936.
27. Rodenburg, L.A.; Valle, S. N.; Panero, M. A.; Munoz, G. R.; Shor, L. M. Mass Balances on
    Selected Polycyclic Aromatic Hydrocarbons (PAHs) in the New York/New Jersey Harbor.
    Journal of Environmental Quality. 2010, 39, 642-653.
28. Rodenburg, L.A.; Guo*, J.; Du*, S.; Cavallo, G.J. Evidence for Unique and Ubiquitous
    Environmental Sources of 3,3’-dichlorobiphenyl (PCB 11). Environ. Sci. Technol. 2010, 44,
    2816–2821. DOI: 10.1021/es901155h
29. Krumins, V.; Park, J.W.; Son, E.K.; Rodenburg, L.A.; Kerkhof, L.J.; Haggblom, M.M.;
    Fennell, D.E. PCB Dechlorination Enhancement in Anacostia River Sediment. Water
    Research. 2009, 43 (18), 4549-4558.
30. Du*, S; Wall*, SJ; Cacia*§, D; Rodenburg, LA. Passive Air Sampling for Polychlorinated
    Biphenyls in the Philadelphia, USA Metropolitan Area. Environ. Sci. Technol. 2009, 43,
    1287-1292.
31. Du*, S; Belton, T. J.; Rodenburg, L.A. Source Apportionment of PCBs in the Tidal
    Delaware River. Environ. Sci. Technol. 2008, 42, 4044–4051.
32. Zarnadze*, A.; Rodenburg, L.A. Water Column Concentrations and Partitioning of
    Polybrominated Diphenyl Ethers in the New York/New Jersey Harbor, USA. Environmental
    Toxicology and Chemistry. 2008, 27 (8), 1636–1642. DOI: 10.1897/07-619
33. Polidori, A.; Turpin, B. J.; Davidson, C. I.; Rodenburg, L. A.; Maimone, F. Organic PM2.5:
    Fractionation By Polarity, FTIR Spectroscopy, And OM/OC Ratio For The Pittsburgh
    Aerosol. Aerosol Science and Technology. 2008, 42(3), 233-246.
34. Yan, S.; Rodenburg, L. A.; Dachs, J.; Eisenreich, S. J. Seasonal air-water exchange fluxes
    of polychlorinated biphenyls in the Hudson River Estuary. Environmental Pollution. 2008,
    152, 443-451. doi:10.1016/j.envpol.2007.06.074
35. Du*, S.; Rodenburg, L. A. Source Identification of Atmospheric PCBs in
    Philadelphia/Camden Using Positive Matrix Factorization Followed by the Potential Source
    Contribution Function. Atmospheric Environment. 2007, 41, 8596–8608.



                                                                                             6


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 815
Case 2:15-cv-00201-SMJ         ECF No. 373-4       filed 01/28/20     PageID.14299 Page 56 of 72


36. Asher, B. J.; Wong, C. S.; Rodenburg, L. A. Chiral Source Apportionment of
    Polychlorinated Biphenyls To The Hudson River Estuary Atmosphere And Food Web.
    Environ. Sci. Technol. 2007, 41, 6163-6169.
37. Rowe*, A. A.; Totten, L. A.; Cavallo, G. J.; Yagecic, J. R. Watershed Processing of
    Atmospheric Polychlorinated Biphenyl Inputs. Environ. Sci. Technol. 2007, 41, 2331-2337.
38. Rowe*, A. A.; Totten, L. A.; Xie, M.; Fikslin, T. J.; Eisenreich, S. J. Air-water exchange of
    polychlorinated biphenyls in the Delaware River. Environ. Sci. Technol. 2007, 41, 1152-
    1158.
39. Totten, L. A.; Stenchikov, G. L.; Gigliotti, C. L.; Lahoti, N.; Eisenreich, SJ. Measurement
    and Modeling of Urban Atmospheric PCB Concentrations On A Small (8 km) Spatial Scale.
    Atmospheric Environment. 2006, 40 (40), 7940-7952.
40. Yi, S-M; Totten, L.A.; Thota*, S.; Yan, S.; Offenberg, J. H.; Eisenreich, S.J.; Graney, J;
    Holsen, T.M. Atmospheric Dry Deposition of Trace Elements Measured Around the Urban
    and Industrially Impacted NY-NJ Harbor. Atmospheric Environment. 2006, 40, 6626–6637.
41. Totten, L.A.; Panangadan*, M.; Eisenreich, S.J.; Cavallo, G.J.; Fikslin, T.J. Direct and
    Indirect Atmospheric Deposition of PCBs to the Delaware River Watershed. Environ. Sci.
    Technol. 2006, 40 (7), 2171-2176.
42. Gigliotti, C.L.; Totten, L.A.; Offenberg, J.H.; Dachs, J.; Reinfelder, J.R.; Nelson, E.D.;
    Glenn, T.R. IV; Eisenreich, S.J. Atmospheric Concentrations and Deposition of PAHs to the
    Hudson River Estuary. Environ. Sci. Technol. 2005, 39, 5550-5559.
43. Gioia, R.; Offenberg, J. H.; Gigliotti, C.L.; Totten, L.A.; Du*, S.; Eisenreich, S.J.
    Atmospheric Concentrations and Deposition of Organochlorine Pesticides in the US Mid-
    Atlantic Region. Atmospheric Environment. 2005, 39 (12), 2309-2322.
44. Totten, L. A.; Gigliotti, C. L.; VanRy, D. A.; Offenberg, J. H.; Nelson, E. D.; Dachs, J.;
    Reinfelder, J. R.; Eisenreich, S. J. Atmospheric Concentrations and Deposition of PCBs to
    the Hudson River Estuary. Environ. Sci. Technol. 2004, 38, 2568-2573.
45. Koelliker, Y.; Totten, L. A.; Gigliotti, C. L.; Offenberg, J. H.; Reinfelder, J. R.; Zhuang, Y.;
    Eisenreich, S. J. Atmospheric Wet Deposition of Total Phosphorus in New Jersey. Water,
    Air, and Soil Pollution. 2004, 154 (1-4), 139-150.
46. Totten, L. A.; Gigliotti, C. L.; Offenberg, J. H.; Baker, J. E.; Eisenreich, S. J. Re-evaluation
    of Air-Water Exchange Fluxes of PCBs in Green Bay and Southern Lake Michigan. Environ.
    Sci. Technol. 2003, 37, 1739-1743.
47. Van Ry, D. A.; Gigliotti, C. L.; Glenn, T. R. IV; Nelson, E. D.; Totten, L. A.; Eisenreich, S.
    J. Wet Deposition of Polychlorinated Biphenyls in Urban and Background Areas of the Mid-
    Atlantic States. Environ. Sci. Technol. 2002, 36, 3201-3209.
48. Dachs, J.; Glenn, T. R.; Gigliotti, C. L.; Brunciak, P.; Totten, L. A.; Nelson, E. D.; Franz, T.
    P.; Eisenreich, S. J. Processes driving the short-term variability of polycyclic aromatic
    hydrocarbons in the Baltimore and northern Chesapeake Bay atmosphere, USA. Atmospheric
    Environment 2002, 36, 2281-2295.
49. Naumova, Y. Y.; Eisenreich, S. J.; Turpin, B. J.; Weisel, C. P.; Morandi, M. T.; Colome, S.
    D.; Totten, L. A.; Stock, T. H.; Winer, A. M.; Alimokhtari, S.; Kwon, J.; Shendell, D.;
    Jones, J.; Maberti, S.; Wall, S. J. Polycyclic aromatic hydrocarbons in the indoor and outdoor
    air of three cities in the US. Environ. Sci. Technol. 2002, 36, 2552-2559.
50. Totten, L. A.; Eisenreich, S. J.; Brunciak, P. Evidence for destruction of PCBs by the OH
    radical in urban atmospheres. Chemosphere 2002, 47, 735-746.


                                                                                                   7


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 816
Case 2:15-cv-00201-SMJ         ECF No. 373-4      filed 01/28/20    PageID.14300 Page 57 of 72


51. Gigliotti, C. L.; Brunciak, P. A.; Dachs, J.; IV, G. T. R.; Nelson, E. D.; Totten, L. A.;
    Eisenreich, S. J. Air-Water Exchange of Polycyclic Aromatic Hydrocarbons in the NY-NJ
    Harbor Estuary. Environ. Toxicol. Chem. 2001, 21, 235-244.
52. Totten, L. A.; Brunciak, P. A.; Gigliotti, C. L.; Dachs, J.; Glenn. T. R., IV; Nelson, E. D.;
    Eisenreich, S. J. Dynamic Air-Water Exchange of Polychlorinated Biphenyls in the NY-NJ
    Harbor Estuary. Environ. Sci. Technol. 2001, 35, 3834-3840.
53. Totten, L. A.; Roberts, A. L. Calculated one- and two-electron reduction potentials and
    related molecular descriptors for reduction of alkyl and vinyl halides in water. Crit. Rev.
    Environ. Sci. Technol. 2001, 31, 175-221.
54. Totten, L. A.; Roberts, A. L.; Jans, U. Alkyl bromides as probes of reductive
    dehalogenation: Reactions of stereochemical probes with zero-valent metals. Environ. Sci.
    Technol. 2001, 35, 2268-2274.
55. Roberts, A. L.; Totten, L. A.; Arnold, W. A.; Burris, D. R.; Campbell, T. J. Reductive
    elimination of chlorinated ethylenes by zero-valent metals. Environ. Sci. Technol. 1996, 30,
    2654-2659.

Other
1. Rodenburg, LA and Leidos. Green-Duwamish River Watershed Addendum to PCB
   Congener Study: Phase 2 Source Evaluation Report. Prepared for State of Washington
   Department of Ecology Toxics Cleanup Program. 2018.
2. Rodenburg, LA and Leidos. Green-Duwamish River Watershed PCB Congener Study:
   Phase 2 Initial Data Assessment. Prepared for State of Washington Department of Ecology
   Toxics Cleanup Program. 2017.
3. Rodenburg, LA and Leidos. Green-Duwamish River Watershed PCB Congener Study:
   Phase 2 Source Evaluation. Prepared for State of Washington Department of Ecology Toxics
   Cleanup Program. 2017.
4. Du*, S.; Rodenburg, LA. “Measurement and Modeling of Semivolatile Organic
   Compounds in Local Atmospheres.” In: Biophysico-Chemical Processes of Anthropogenic
   Organic Compounds in Environmental Systems. Baoshan Xing, Ed. Pp. 149-184, 2010.
5. Totten, LA. “The Importance of Atmospheric Interactions to PCB cycling in the Hudson
   and Delaware River Estuaries.” In: PCBs: Human and Environmental Disposition and
   Toxicology. LG Hansen and LW Robertson, Eds. University of Illinois Press, Chicago, IL,
   pp. 51-59, 2008.
6. Rodenburg, LA. “Appendix B: Summary Of Mass Balances On Selected Polycyclic
   Aromatic Hydrocarbons (PAHs) In The NY/NJ Harbor Estuary.” In: Pollution Prevention
   And Management Strategies For Polycyclic Aromatic Hydrocarbons In The New York/New
   Jersey Harbor. Report by the New York Academy of Sciences, pp. 139-141, 2007.
   Available at: http://www.nyas.org/programs/harbor.asp
7. Totten, L. A. “Present-Day Sources and Sinks for Polychlorinated Biphenyls (PCBs) in the
   Lower Hudson River Estuary,” In: Pollution Prevention And Management Strategies For
   Polychlorinated Biphenyls In The New York/New Jersey Harbor. Report by the New York
   Academy of Sciences, pp. 84-96, 2005. Available at:
   http://www.nyas.org/programs/harbor.asp
8. Totten, L. A.; Eisenreich, S.J.; Gigliotti, C. L.; Dachs, J.; VanRy, D.A.; Yan, S.; Aucott, M.
   “Atmosphere Deposition of PCBs and PAHs to the New York/New Jersey Harbor Estuary.”


                                                                                                    8


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 817
Case 2:15-cv-00201-SMJ         ECF No. 373-4       filed 01/28/20    PageID.14301 Page 58 of 72


    In: The Hudson River Estuary. J. Levinton and J. R. Waldman, Eds. Cambridge University
    Press, New York, pp. 398-412, 2006.
9. Baker, J. E.; Totten, L. A.; Gigliotti, C. L.; Offenberg, J. H.; Eisenreich, S. J.; Bamford, H.
    A.; Huie, R. E.; Poster, D. L. Response to Comment on "Reevaluation of Air-Water
    Exchange Fluxes of PCBs in Green Bay and Southern Lake Michigan." Environ. Sci.
    Technol. 2004, 38, 1629-1632.
10. Totten, L. A.; Assaf-Anid, N. M. "Abiotic Dehalogenation by Metals." In: Dehalogenation:
    Microbial Processes and Environmental Application. Haggblom, M.M.; Bossert, I. D., Eds.
    Kluwer: New York, 2002.
11. Eisenreich, S. J.; Gigliotti, C.L.; Brunciak, P. A.; Dachs, J.; Glenn IV, T. R.; Nelson, E. D.;
    Totten, L. A.; VanRy, D.A. "Persistent Organic Pollutants in the Coastal Atmosphere of the
    Mid-Atlantic States-USA.” In: Persistent Bioaccumulative Toxic Organic Compounds. R.
    Lipnick, Ed. American Chemical Society Symposium Series: Washington, D. C., 2000.


PRESENTATIONS

Invited lectures
Rodenburg, LA. PCBs: An Update. Webinar presented September 25, 2017 for the Office of
       Continuing Professional Education. Available online at: youtube.com
Rodenburg, LA. Why are PCBs and PCDD/Fs dechlorinated by bacteria in some places but not
       others? Oral presentation. SETAC 38th Annual Meeting in North America, Minneapolis,
       MN, November 12-16, 2017.
Rodenburg, LA. Green-Duwamish River Watershed PCB Congener Study: Phase 2 Initial Data
       Assessment. Webinar for the Spokane River Toxics Taskforce. April 26, 2017.
Rodenburg, LA. Green-Duwamish River Watershed PCB Congener Study: Phase 2 Initial Data
       Assessment. Green-Duwamish Watershed Pollutant Loading Assessment Technical
       Advisory Committee. Tukwila, WA. March 15, 2017.
Rodenburg, LA. Green-Duwamish River Watershed PCB Congener Study: Phase 2 Initial Data
       Assessment. US EPA Region 10 and Washington State Department of Ecology. Seattle,
       WA. March 14, 2017.
Rodenburg, LA. Environmental Data Mining, or How to do Research with No Money. Special
       seminar, University of Maryland College Park, Department of Civil and Environmental
       Engineering. December 7, 2015.
Rodenburg, LA. Environmental Data Mining, or How to do Research with No Money. Special
       seminar, The Johns Hopkins University, Department of Geography and Environmental
       Engineering. December 8, 2015.
Rodenburg, LA. Microbial Dechlorination of PCBs—it’s not just for sediments any more.
       250th ACS National Meeting, Boston, MA, August 16-20, 2015.
Rodenburg, LA. Identifying non-Aroclor PCB sources through fingerprinting. Spokane River
       Regional Toxics Taskforce PCB Workshop. January 12-13, 2015, Spokane, WA.
Rodenburg, LA. Fingerprinting And Source Apportionment Of PCBs And BDEs. Eighth
       International Conference on Remediation and Management of Contaminated Sediments
       (Battelle), January 12-15, 2015, New Orleans, LA.




                                                                                                  9


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 818
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14302 Page 59 of 72


Rodenburg, LA., Krumins, V.; Crowe-Curran, J. Dechlorination of PCBs in the groundwater
       of the Portland Harbor. Teleconference presentation to Region 10 EPA. January 5, 2015.
Rodenburg, LA. Identifying non-Aroclor PCB sources through fingerprinting. 8th International
       PCB Workshop, October 5-9, 2014, Woods Hole, MA.
Guo, J.*; Praipipat, P.*; Rodenburg, LA. PCBs in pigments, inks, and dyes: Documenting the
       problem. 17th Annual Green Chemistry & Engineering Conference (American Chemical
       Society Green Chemistry Institute). June 19, 2013.
Rodenburg, LA. PCBs in consumer products, or how to do research with no money. Oral
       presentation, Department of Civil and Environmental Engineering, Temple University.
       March 22, 2013. Philadelphia, PA.
Rodenburg, LA. Stormwater PCBs: Tales from two urban estuaries. Oral presentation at
       Spokane River Regional Toxics Task Force. June 5-6, 2012. Spokane, WA.
Rodenburg, LA. Microbial dechlorination of persistent organic pollutants in sewers. Oral
       presentation, Department of Civil and Environmental Engineering, University of
       Houston. July 9, 2012. Houston, TX.
Rodenburg, LA. Dechlorination of PCBs and dioxins in sewers: Applications to the Passaic
       River. Special seminar, Montclair State University. March 21, 2012. Montclair, NJ.
Rodenburg, LA; Cacia, DM. Are urban atmospheric PCB concentrations going down? Oral
       presentation at the 242nd ACS National Meeting, August 28-September 1, 2011, Denver,
       CO.
Rodenburg, LA; Du, S; Oseagulu, NU; Guo, J; Fennell, DE. Evidence for dechlorination of
       PCBs and PCDD/Fs in sewers. Oral presentation at the 242nd ACS National Meeting,
       August 28-September 1, 2011, Denver, CO.
Rodenburg, LA. Water Quality Management in New Jersey’s Waterways. Invited seminar,
       Fermentation Club, Rutgers University, April 3, 2009.
Rodenburg, LA. Diurnal Cycling of Persistent Organic Pollutants in the Atmosphere. Invited
       seminar, workshop on “Diurnal (Diel) Cycling of Chemical Constituents in Surface
       Water and Related Media—Scientific and Regulatory Considerations.” New Jersey
       Department of Environmental Protection, December 12, 2008. Trenton, NJ.
Rodenburg, LA. History of contamination in the Hudson River. Invited seminar, Guangzhou
       Institute of Geochemistry-South China University of Technology Collaborative
       Workshop. November 13-15, 2008, Guangzhou, PRC.
Rodenburg, LA. PCBs in the Delaware River. Invited seminar, Guangzhou Institute of
       Geochemistry-South China University of Technology Collaborative Workshop.
       November 13-15, 2008, Guangzhou, PRC.
Rodenburg, LA. Water Quality Management in New Jersey’s Waterways. Invited seminar,
       School of Environmental Science and Public Health, Wenzhou Medical College.
       November 18, 2008, Wenzhou, PRC.
Rodenburg, LA. Investigating Atmospheric PCB Source Types, Locations, And Magnitudes In
       Urban Areas Of New Jersey. Invited presentation, Fifth PCB Workshop: New
       Knowledge Gained From Old Pollutants. May 18-22, 2008, Iowa City, Iowa.
Rodenburg, LA. The TMDL for PCBs in the Delaware River. Invited seminar, University of
       Minnesota, Department of Civil and Environmental Engineering, Minneapolis, MN.
       April 24, 2008.



                                                                                           10


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 819
Case 2:15-cv-00201-SMJ        ECF No. 373-4     filed 01/28/20    PageID.14303 Page 60 of 72


Rodenburg, LA. The TMDL for PCBs in the Delaware River. Invited seminar, Kettering
       College of Medical Arts, Kettering, OH. March 27, 2008.
Rodenburg, LA. Atmospheric deposition to the Hudson River. Invited lecture, New York
       University, November 6, 2007.
Rodenburg, LA; Du, S.; Xiao, B.; Belton, T.; Fennell, D. E. Source Apportionment of Urban
       PCBs. Platform presentation SETAC 28th Annual Meeting in North America, November
       11-15, 2007, Milwaukee, WI.
Totten, LA. PBDEs in the air and water of the NY/NJ Harbor. NJDEP, Trenton, NJ. June 27,
       2007.
Totten, LA. Atmospheric Deposition of PCBs to the NY/NJ Harbor and Delaware River.
       Plenary Presentation, Hudson-Delaware Chapter, SETAC Annual Meeting, Stockton , NJ.
       April 27-28, 2007.
Totten, LA. PBDEs in the air and water of the NY/NJ Harbor. Hudson River Foundation. May
       3, 2006.
Totten, LA. Invited seminar at City College of New York Chemistry Department. September
       26, 2005.
Totten, LA. Sampling for semivolatile organic contaminants in environmental compartments.
       City College of New York, May 5, 2005.
Totten, LA. Invited seminar, NOAA, Ecosystem Processes Division, Howard Laboratories,
       Highlands, NJ. October 18, 2004.
Totten, LA, AA Rowe, S Yan. Importance of atmospheric interactions to PCB cycling in the
       Hudson and Delaware River estuaries. Invited oral presentation, American Chemical
       Society National Meeting, Philadelphia, August 2004.
Totten, LA, AA Rowe, S Yan, SJ Eisenreich. “Importance of atmospheric interactions to PCB
       cycling in the Hudson and Delaware River Estuaries.” 3rd PCB Workshop on Recent
       Advances in the Environmental Toxicology and Health Effects of PCBs. Champaign, IL,
       June 13-15, 2004.
Totten, LA. Invited seminar at Swarthmore College, Swarthmore, PA. April 20, 2004.
Totten, LA. “Present-Day Sources and Sinks for Polychlorinated Biphenyls (PCBs) in the
       Lower Hudson River Estuary.” New York Academy of Sciences, New York City, June
       2003.
Totten, LA, CL Gigliotti, DA VanRy, ED Nelson, J Dachs, S Yan, JR Reinfelder, and SJ
       Eisenreich. “PCBs in the Hudson River Estuary: Atmospheric Inputs and Air-water
       Exchange.” New York Academy of Sciences, New York City, November 2002.
Totten, LA, SJ Eisenreich, PA Brunciak. Evidence for Reactions of PCBs with OH Radical In
       Urban Atmospheres. 3rd SETAC World Congress, Brighton, United Kingdom, 2000.
Totten, LA, AL Roberts. Alkyl Bromides as Mechanistic Probes of Reductive Dehalogenation:
       Reactions with Zero-Valent Metals. Graduate Student Paper Award Presentation given at
       the American Chemical Society Annual Meeting, Boston, MA, August 1998.


Presentations at conferences
Capozzi, SL*; Ran, J; Rodenburg, LA; Kjellerup, BV; Wilson, EK. Source apportionment of
      polychlorinated biphenyls in District of Columbia wastewater. Poster. SETAC 38th
      Annual Meeting in North America, Minneapolis, MN, November 12-16, 2017.


                                                                                          11


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 820
Case 2:15-cv-00201-SMJ        ECF No. 373-4      filed 01/28/20   PageID.14304 Page 61 of 72


Rodenburg, LA. Opportunities and Challenges of Environmental Data Mining. Oral
       Presentation. SETAC 38th Annual Meeting in North America, Minneapolis, MN,
       November 12-16, 2017.
Chitsaz MM*; Rodenburg, LA. PCB cycling in stormwater in an urban high desert: Santa Fe,
       NM. Poster. SETAC 38th Annual Meeting in North America, Minneapolis, MN,
       November 12-16, 2017.
Capozzi, SL*; Rodenburg, LA; Krumins, V; Fennell, DE; Mack, EE. Using Positive Matrix
       Factorization to Investigate Microbial Dehalogenation of Contaminants in Groundwater.
       Fourth International Symposium on Bioremediation and Sustainable Environmental
       Technologies (Battelle). Miami, FL, May 22-25, 2017.
Capozzi, SL*; Ran, J; Rodenburg, LA; Kjellerup, BV; Wilson, EK. Source apportionment of
       polychlorinated biphenyls in District of Columbia wastewater. Poster presentation at the
       2017 Chesapeake Potomac Regional Chapter of the Society of Environmental Toxicology
       and Chemistry, Annapolis, MD, 2017.
Capozzi, SL*; Ran, J; Rodenburg, LA; Kjellerup, BV; Wilson, EK. Source apportionment of
       polychlorinated biphenyls in District of Columbia wastewater. Oral presentation at the
       254th American Chemical Society Fall National Meeting & Exposition, Washington, DC,
       2017.
Rodenburg LA, and Du, S*. Data Mining and Source Apportionment to Understand Sources and
       Fate of PCBs. Poster presentation, 9th International PCB Workshop, October 9-13, 2016
       Kobe, Japan.
Rodenburg LA, Capozzi, SL*. Data Mining To Answer Complex Environmental Questions.
       Platform presentation SETAC 37th Annual Meeting in North America, Orlando, FL,
       November 6-10, 2016.
Rodenburg, LA; Fahrenfeld, N; Blackburne, B§. Factors controlling antibiotics levels in
       biosolids. Poster presentation SETAC 37th Annual Meeting in North America, Orlando,
       FL, November 6-10, 2016.
Blackburne, B; Fahrenfeld, N; Rodenburg, LA; Factors controlling antibiotics levels in
       biosolids. American Chemical Society, 252nd National Meeting, August 21-25, 2016,
       Philadelphia, PA.
Williams, L; Klein A; Milne M; Rodenburg L; Fuchs V; Lindsay R. Analyzing Toxics At Parts
       Per Quadrillion Levels In The Collection System And Treatment Plant Effluent.
       WEFTEC 2015, September 26-30, 2015, Chicago, IL.
Uram, A§; Guo, J*; Rodenburg LA, Capozzi, SL*. Linking contaminated buildings to
       atmospheric levels of polychlorinated biphenyls. 8th International PCB Workshop,
       October 5-9, 2014, Woods Hole, MA.
Capozzi, S*; Rodenburg, LA; Guo, J*; Murphy, A§; Fennell, DE. Degradation of PCBs by
       anaerobic bacteria in sewers. 8th International PCB Workshop, October 5-9, 2014,
       Woods Hole, MA.
Capozzi, S; Rodenburg, LA; Guo, J; Murphy, A; Fennell, DE. Degradation of halogenated
       pollutants by anaerobic bacteria in sewers. Oral presentation, 2013 North America
       meeting of the Society for Environmental Toxicology and Chemistry (SETAC).
       November, 2013.




                                                                                            12


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 821
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14305 Page 62 of 72


Rodenburg, LA; Guo, J; Capozzi, S; Murphy, A; Fennell, DE. Degradation of flame retardants
       by anaerobic bacteria in sewers. Poster presentation, 2013 North America meeting of the
       Society for Environmental Toxicology and Chemistry (SETAC). November, 2013.
Rodenburg, LA; Guo, J; Praipipat, P; Capozzi, S; Murphy, A; Kraeutler, T. PCBs from
       pigments in children’s clothing, crayons, and paper. Poster presentation, 2013 North
       America meeting of the Society for Environmental Toxicology and Chemistry (SETAC).
       November, 2013.
Rodenburg, LA; Guo, J; Praipipat, P. PCBs in pigments, inks, and dyes. Oral presentation at
       the Hudson-Delaware Chapter of SETAC. May 2, 2013, Edison, NJ.
Rodenburg, LA. PCBs in consumer products, or how to do research with no money. Oral
       presentation, Department of Environmental Science, Rutgers University. April 12, 2013.
       New Brunswick, NJ.
Rodenburg, LA; Greenfield, BK; Klosterhaus, SL; Yee, D. Photolytic and microbial
       debromination of BDEs in San Francisco Bay. Oral presentation at the SETAC North
       America 33nd Annual Meeting, November 2012, Long Beach, CA.
Rodenburg, LA; Guo, J; Du, S; Fikslin, TJ; Cavallo, GJ. Atmospheric deposition of PCBs to the
       Delaware River. Oral presentation at the SETAC North America 33nd Annual Meeting,
       November 2012, Long Beach, CA.
Sandy, AL; Rodenburg, LA; Miskewitz, RJ; McGillis, WR; Guo, J. Air-water Exchange Fluxes
       and Mass Transfer Coefficients for PCBs on the Hudson River. Oral presentation at the
       SETAC North America 32nd Annual Meeting, November 13-17, 2011, Boston, MA.
Rodenburg, LA; Guo, J; Du, S; Oseagulu, NU; Fennell, DE. Are Dioxins Dechlorinated in
       Sewers? Oral presentation at the SETAC North America 32nd Annual Meeting,
       November 13-17, 2011, Boston, MA.
Sandy, AL; Rodenburg, LA; Guo, J; Miskewitz, RJ; McGillis, WR. Air-water exchange fluxes
       and mass transfer coefficients for PCBs on the Hudson River. Oral presentation at the
       242nd ACS National Meeting, August 28-September 1, 2011, Denver, CO.
Rodenburg, LA; Du, S; Fennell, DE; Cavallo, GJ. Evidence For Extensive Dechlorination Of
       PCBs In Sewers, Landfills, And Contaminated Groundwater. Oral presentation at Dioxin
       2010, 30th International Symposium on Halogenated Persistent Organic Pollutants
       (POPs), September 12-17, 2010, San Antonio, TX.
Rodenburg, LA; Du, S; Fennell, DE; Cavallo, GJ. Evidence For Extensive Dechlorination Of
       PCBs In Sewers, Landfills, And Contaminated Groundwater. Oral presentation, 6th
       International PCB Workshop, May 20-June 2, 2010, Visby, Sweden.
Sandy, AL; Miskewitz, RJ; Rodenburg, LA. Direct Measurement of Air/Water Exchange Mass
       Transfer Coefficients for Polychlorinated Biphenyls using the Micrometeorological
       Technique. Poster presentation SETAC 30th Annual Meeting in North America,
       November 19-23, 2009, New Orleans, LA.
Guo, J; Du, S; Rodenburg, LA; Cavallo, GJ. Sources of the non-Aroclor congener PCB 11
       (3,3’-dichlorobiphenyl) in urban waterways. Poster presentation SETAC 30th Annual
       Meeting in North America, November 19-23, 2009, New Orleans, LA.
Guo, J; Du, S; Rodenburg, LA; Cavallo, GJ. PCB 11 (3,3'-dichlorobiphenyl) in Urban
       Waterways From Non-Aroclor Sources. Oral presentation American Chemical Society
       Northeastern Regional Meeting; October 7, 2009; Hartford, CT.



                                                                                            13


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 822
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14306 Page 63 of 72


Park, J-W; Krumins, V; Kjellerup, BV; Gillespie, KM; Fennell, DE; Kerkhof, LJ; Rodenburg,
        LA; Sowers, KR; Häggblom, MM. Anaerobic PCB dechlorination by
        pentachloronitrobenzene-activated Dehalococcoides spp. American Society for
        Microbiology 2009 General Meeting; May 17 -21, 2009; Philadelphia, PA.
Krumins, V; Park, J-W; Du, S; Rodenburg, LA; Häggblom, MM; Kerhkof, LJ; Fennell DE.
        Reductive Dechlorination of PCBs in Biostimulated Contaminated Sediment. American
        Society for Microbiology 2009 General Meeting; May 17 -21, 2009; Philadelphia, PA.
Liu, H; Park, J-W; Rodenburg, LA; Fennell, DE; Haggblom, MM. Microbial Community
        Analysis after Dechlorination Stimulating Treatments of Polychlorinated Dibenzo-p-
        dioxin and Dibenzofuran Contaminated Sediment. American Society for Microbiology
        2009 General Meeting; May 17 -21, 2009; Philadelphia, PA.
Rodenburg, LA; Belton, TJ; Du, S; Sandy, AL; Rowe, AA. Atmospheric deposition, source
        apportionment, and the TMDL for PCBs in the Delaware River, USA. Oral presentation
        at the 5th SETAC World Congress, 3 - 7 August 2008, Sydney, Australia.
Rodenburg, LA; Krumins, V; Park, J-W; Haggblom, MM; Kerhkof, LJ; Fennell, DE.
        Stimulation of PCB Dechlorination and Dechlorinators in Contaminanted Sediments.
        Oral presentation at the 5th SETAC World Congress, 3 - 7 August 2008, Sydney,
        Australia.
Asher, BJ; Wong, CS; Rodenburg, LA. Chiral signatures as a tool for source apportionment of
        PCBs in the Hudson River Estuary. Platform presentation SETAC 28th Annual Meeting
        in North America, November 11-15, 2007, Milwaukee, WI.
Rodenburg, LA. PCB sources and fate in New Jersey. Platform presentation SETAC 28th
        Annual Meeting in North America, November 11-15, 2007, Milwaukee, WI.
Rodenburg, LA; Zarnadze, A. Water column partitioning of BDEs in the New York/New
        Jersey Harbor. Platform presentation SETAC 28th Annual Meeting in North America,
        November 11-15, 2007, Milwaukee, WI.
Asher, BJ; Wong, CS; Totten, LA. Chiral signatures as a tool for source apportionment of PCBs
        in the Hudson River Estuary. Oral presentation, American Chemical Society National
        Meeting, Boston, MA, August 19-23, 2007.
Fennell, DE; Krumins, V; Ravit, B; Totten, LA. Bioremediation approaches for PCB- and
        PCDD/F-contaminated sediments. Oral presentation, American Chemical Society
        National Meeting, Boston, MA, August 19-23, 2007.
Du, S.; Xiao, B.; Belton, T.; Fennell, D. E.; Totten, LA. Source apportionment of PCBs in the
        Delaware River and NY/NJ Harbor. Oral presentation, American Chemical Society
        National Meeting, Boston, MA, August 19-23, 2007.
Sandy, A. L.; Du, S.; Kaczorowski, D. M.; Totten, LA. Atmospheric PCB sources to the
        Delaware River. Oral presentation, American Chemical Society National Meeting,
        Boston, MA, August 19-23, 2007.
Totten, LA; Du, S; Stenchikov, G. Modeling atmospheric POP dynamics in urban systems.
        Oral presentation, American Chemical Society National Meeting, Boston, MA, August
        19-23, 2007.
Xiao, B.; Du, S.; Fennell, D. E.; Totten, L. A. Source apportionment of POPs in the NY/NJ
        Harbor. Oral presentation, American Chemical Society National Meeting, Boston, MA,
        August 19-23, 2007.



                                                                                           14


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 823
Case 2:15-cv-00201-SMJ        ECF No. 373-4     filed 01/28/20    PageID.14307 Page 64 of 72


Zarnadze, A.; Totten, L. A. Brominated diphenyl ethers in the New York/New Jersey Harbor.
       Oral presentation, American Chemical Society National Meeting, Boston, MA, August
       19-23, 2007.
Kaczorowski, DM; Sandy, AL; Wall, SJ; Totten, LA. Investigating the correlation of
       atmospheric polychlorinated biphenyl concentrations with several variables in Camden,
       NJ. Poster presented at the Hudson-Delaware Chapter of SETAC Annual Meeting. April
       26-27, 2007.
Du, S; Totten, LA. Source Apportionment of PCBs in the Delaware River Estuary. Oral
       presentation at the Hudson-Delaware Chapter of SETAC Annual Meeting. April 26-27,
       2007.
Sandy, AL; Du, S; Totten, LA. Atmospheric deposition sources of PCBs to the Delaware River.
       Oral presentation at the Hudson-Delaware Chapter of SETAC Annual Meeting. April 26-
       27, 2007.
Häggblom, M.M.; Fennell, D.E.; Kerkhof, L.J.; Totten, L.A.; Sowers, K.R.; Ahn, Y.-B.; Liu, F.;
       Liu, H.; Park, J.-W.; Krumins, V. 2006. Quantifying Enhanced Microbial Dehalogenation
       of Organohalide Mixtures in Contaminated Sediments. Partners in Environmental
       Technology Technical Symposium & Workshop sponsored by SERDP and ESTCP.
       November 28-30, 2006. Washington, D.C.
Pagnout C.; Ní Chadhain, S. M.; Totten, L. A.; Zylstra, G. J.; Kukor, J. J. Molecular
       characterization of microbial community shifts occurring in Passaic River sediments
       during enrichment on biphenyl and monochlorobiphenyls. 5th Tripartite Workshop in
       Biotechnology and Bioenergy (NJ, USA), April 2007.
Pagnout, C.; Ní Chadhain, S. M.; Totten, L. A.; Zylstra, G. J.; Kukor, J.J. Microbial Diversity
       Shifts in Sediment Enrichment Cultures during the Aerobic Degradation of Biphenyl and
       Mono-Chlorinated Biphenyls. American Society for Microbiology, General Meeting,
       Toronto, Canada, May 21-25, 2007.
Fennell, D.E., Liu, F., Son, E.-K., Zarnadze, A., Krogmann, U., Totten, L.A. Fate of
       Brominated Flame Retardants in New Jersey Wastewater Treatment Facilities. Oral
       presentation at the USDA NEC 1010 Meeting, Ithaca, NY, October 18-19, 2006.
Zarnadze, A.; Totten, LA. BDEs in the New York/New Jersey Harbor, USA. Poster
       presentation at the SETAC 27th Annual Meeting in North America, 5-9 November 2006,
       Montreal, Canada.
Du, S; Totten, LA. PCB sources to the Delaware River, USA. Oral presentation at the SETAC
       27th Annual Meeting in North America, 5-9 November 2006, Montreal, Canada.
Totten, LA; Rowe, AA; Panangadan, M. Atmospheric Deposition and Volatilization of PCBs in
       the tidal Delaware River. Oral presentation at SETAC 26th Annual Meeting in North
       America, 13-17 November 2005, Baltimore, Maryland, USA.
Du, S; Totten, LA. Attempts to Identify Atmospheric PCB sources in the Philadelphia Metro
       Area. Oral presentation at SETAC 26th Annual Meeting in North America, 13-17
       November 2005, Baltimore, Maryland, USA.
Totten, LA. A Mass Balance On PCBs and PAHs in the NY/NJ Harbor Estuary. Oral
       presentation at SETAC 26th Annual Meeting in North America, 13-17 November 2005,
       Baltimore, Maryland, USA.
Fennell, DE; Liu, F; Son, E-K; Zarnadze, A; Krogmann, U; Totten, LA. Biotransformation of
       Halogenated Contaminants in Sludges and Enrichments from Municipal Anaerobic


                                                                                             15


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 824
Case 2:15-cv-00201-SMJ        ECF No. 373-4     filed 01/28/20    PageID.14308 Page 65 of 72


       Digesters. Oral presentation at SETAC 26th Annual Meeting in North America, 13-17
       November 2005, Baltimore, Maryland, USA.
Asher, B; Wong, C; Totten, LA. Source apportionment of chiral PCBs in the Hudson River
       Estuary. Poster presentation at SETAC 26th Annual Meeting in North America, 13-17
       November 2005, Baltimore, Maryland, USA.
Totten, LA; Du, S. Atmospheric PCB Sources in the Philadelphia Metro Area. SETAC
       Hudson-Delaware Chapter Regional Meeting, April 28, 2005.
Du, S; Totten, LA Identifying source areas of PCBs to the Camden/Philadelphia atmosphere.
       Poster presentation, SETAC 25th Annual Meeting, Portland, OR, November 14-18, 2004.
Rowe, AA; Totten, LA; Offenberg, JH; Reinfelder, JR; Eisenreich, SJ. Air-water exchange of
       polychlorinated biphenyls in the Delaware River Basin. Poster presentation, SETAC 25th
       Annual Meeting, Portland, OR, November 14-18, 2004.
Rowe, AA; Totten, LA; Offenberg, JH; Sommerfield, CK; Du, S; Reinfelder, JR; Eisenreich, SJ.
       Accumulation of PCBs in sediments of the Delaware River Estuary. Poster presentation,
       SETAC 25th Annual Meeting, Portland, OR, November 14-18, 2004.
Wall, SJ; Totten, LA. A Mobile Platform for Air Toxics Monitoring in New Jersey, USA.
       Poster presentation, SETAC 25th Annual Meeting, Portland, OR, November 14-18, 2004.
Zarnadze, A; Totten, LA; Eisenreich, SJ. Measurements of Polybrominated Diphenyl Ethers
       (PBDEs) in the air and water of NY/NJ Harbor Estuary. Poster presentation, SETAC
       25th Annual Meeting, Portland, OR, November 14-18, 2004.
Totten, LA. Importance of atmospheric interactions to PCB cycling in the Hudson and
       Delaware River Estuaries. Poster presentation, SETAC 25th Annual Meeting, Portland,
       OR, November 14-18, 2004.
Totten, LA; Litten, SP. Mass Balance On PCBs and PAHs in the NY/NJ Harbor Estuary.
       Poster presentation, SETAC 25th Annual Meeting, Portland, OR, November 14-18, 2004.
Zarnadze, A, LA Totten. Levels of Polybrominated Diphenyl Ethers (PBDEs) in the
       Atmosphere of New Jersey, USA. Oral Presentation, Dioxin 2004, Berlin, Germany,
       September 2004.
Polidori, A, BJ Turpin, HJ Lim, LA Totten, C Davidson. Characterization Of The Organic
       Fraction Of Atmospheric Aerosols. Annual Meeting of the American Association for
       Aerosol Research, Atlanta, GA, October 2004.
Totten, LA, S Litten. Mass Balances On PCBs and PAHs in the NY/NJ Harbor Estuary. Oral
       presentation at the 36th Mid-Atlantic Industrial and Hazardous Waste Conference,
       University of Connecticut, Storrs, CT, October 8-10, 2004.
Zarnadze, A, LA Totten, DE Fennell, MP Giacalone, U Krogmann. PBDEs in the NY/NJ
       Harbor estuary. Poster presentation, American Chemical Society National Meeting,
       Philadelphia, August 2004.
Rowe, AA, S Du, SJ Eisenreich, JH Offenberg, LA Totten, A Zarnadze. Accumulation of PCBs
       in sediments of the Delaware River Estuary. Oral presentation, American Chemical
       Society National Meeting, Philadelphia, August 2004.
Rowe, AA.; Eisenreich, SJ.; Offenberg, JH.; Totten, LA. “Accumulation of PCBs in sediments
       of the Delaware River Estuary.” Oral Presentation, Society of Toxicology and Chemistry
       24th Annual Meeting in North America, Austin, Texas, November 2003.
Yan, S, LA Totten, CL Gigliotti, JH Offenberg, SJ Eisenreich, J Dachs, JR Reinfelder. “Air-
       water exchange controls phytoplankton PCB concentrations in impacted estuaries.”


                                                                                           16


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 825
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14309 Page 66 of 72


        Society of Toxicology and Chemistry 24th Annual Meeting in North America, Austin,
        Texas, November 2003.
Zhuang, Y, KM Ellickson, SJ Eisenreich, LA Totten, JR Reinfelder. “Atmospheric deposition
        and impacts of trace metals and mercury in the New Jersey Atmospheric Deposition
        Network (NJADN).” Poster, Society of Toxicology and Chemistry 24th Annual Meeting
        in North America, Austin, Texas, November 2003.
Zarnadze, A, LA Totten, JH Offenberg, CL Gigliotti, SJ Eisenreich. “Measurements of Poly-
        brominated Diphenyl Ethers (PBDE) in the air and water of Hudson River Estuary.”
        Poster, Society of Toxicology and Chemistry 24th Annual Meeting in North America,
        Austin, Texas, November 2003.
Ellickson, KM, Y Zhuang, BJ Turpin, SJ Eisenreich, LA Totten, JR Reinfelder. “Source
        identification of mercury and other trace metals in New Jersey fine particulate matter
        (PM2.5) and rain.” Poster, Society of Toxicology and Chemistry 24th Annual Meeting in
        North America, Austin, Texas, November 2003.
Cardona-Marek, T, KM Ellickson, LA Totten, JR Reinfelder. “Mercury Cycling in the
        Estuarine Zones of the Delaware River.” Poster, Society of Toxicology and Chemistry
        24th Annual Meeting in North America, Austin, Texas, November 2003.
Totten, LA, JR Reinfelder, CL Gigliotti, DA Van Ry, J Dachs, JH Offenberg, Y Koelliker, M
        Panangadan, S Yan, Y Zhuang, SM Goodrow, KM Ellickson, R Gioia, and SJ Eisenreich.
        “Atmospheric Deposition of Organic and Inorganic Contaminants to the New Jersey
        Meadowlands.” Oral presentation, Meadowlands Symposium, New Jersey Meadowlands
        Commission, Lyndhurst, NJ, October 9 and 10, 2003.
Totten, LA, S Yan, and CL Gigliotti. “PCBs: The Lower Hudson River Estuary and the New
        Jersey Atmospheric Deposition Network.” Oral presentation, American Chemical
        Society National Meeting, New York City, September 2003.
Assaf-Anid, NM, M Blenner, LA Totten, Y-B Ahn, DE Fennell, and M Haggblom. “Agreement
        of computational chemistry predictions of reductive dechlorination pathways with
        experimental microcosm studies.” Poster, American Chemical Society National Meeting,
        New York City, September 2003.
Rowe, AA, SJ Eisenreich, CL Gigliotti, JH Offenberg, and LA Totten. “Interactions of
        atmospheric polychlorinated biphenyls with the Delaware River Estuary.” Oral
        presentation, American Chemical Society National Meeting, New York City, 2003.
Gigliotti, CL. LA Totten, DA VanRy, PA Brunciak, TR Glenn, J Dachs, SJ Eisenreich.
        "Atmospheric Deposition and Air-Water Exchange of PAHs in the NY/NJ Harbor
        Estuary." Oral presentation, Society of Environmental Toxicology and Chemistry, 22nd
        Annual Meeting, Baltimore, Maryland, 2001.
Totten, LA, CL Gigliotti, DA VanRy, TR Glenn, SJ Eisenreich. "Atmospheric Deposition and
        Air-water Exchange of Heptachlor in the NY/NJ Harbor Estuary." Oral presentation,
        Society of Environmental Toxicology and Chemistry, 22nd Annual Meeting, Baltimore,
        Maryland, 2001.
Totten, LA, X Liu,DJ Braun, Assaf-Anid, NM. “Use Of Computational Chemistry To Predict
        Reduction Potentials Of Polychlorinated Biphenyls.” Poster, American Chemical Society
        Annual Meeting, San Diego, CA, April 2001.
Assaf-Anid, N. Robert Ambrosini, Xuefeng Liu, Lisa Totten. "A Comparison of Computational
        Chemistry and Bond Contribution Calculations as Tools for Two-electron Redox


                                                                                            17


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 826
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14310 Page 67 of 72


       Determinations of PCBs." Poster, Society of Environmental Toxicology and Chemistry,
       22nd Annual Meeting, Baltimore, Maryland, 2001.
Totten, LA, CL Gigliotti, DA VanRy, PA Brunciak, TR Glenn, SJ Eisenreich. Atmospheric
       Deposition and Air-Water Exchange of PCBs in the NY/NJ Harbor Estuary. Poster,
       Society of Environmental Toxicology and Chemistry, 22nd Annual Meeting, Baltimore,
       Maryland, 2001.
Totten, LA, X Liu, DJ Braun, NM Assaf-Anid. “Use Of Computational Chemistry To Predict
       Reduction Potentials Of Polychlorinated Biphenyls.” Poster, American Chemical Society
       Annual Meeting, San Diego, CA, April 2001.
Van Ry, DA, TR Glenn, C Schauffele, R Gioia, CL Gigliotti, LA Totten, SJ Eisenreich.
       "Atmospheric PCBs and PAHs from an Urban to a Forested Area in the Mid-Atlantic
       States." Oral presentation, Society of Environmental Toxicology and Chemistry, 22nd
       Annual Meeting, Baltimore, Maryland, 2001.
Assaf-Anid, NM, LA Totten, SJ Braun. “Computational chemistry calculations of
       thermodynamic descriptors for chlorinated aliphatic compounds and PCBs.” Poster,
       Society of Environmental Toxicology and Chemistry National Meeting, Nashville , TN,
       2000.
Braun, DJ, NM Assaf-Anid, LA Totten, "Computational Chemistry: A Novel Approach for
       Redox Potential Calculations." Oral Presentation, The 32nd Annual Mid-Atlantic
       Industrial and Hazardous Waste Conference, Rensselaer Polytechnic Institute, 2000.
Cummings, DA, LA Totten, T Lectka, AL Roberts. “Computational Methods For Predicting
       Heats Of Formation Of Halogenated Methyl And Ethyl Radicals.” Oral presentation,
       American Chemical Society Annual Meeting, Anaheim, CA, April 2000.
Totten, LA, AL Roberts. “Kinetics of inner-sphere reduction reactions of polyhalogenated
       methanes.” Poster, American Chemical Society Annual Meeting, San Francisco, CA,
       1997.
Totten, LA, AL Roberts. “Stereospecificity of vicinal dehalogenation reactions promoted by
       abiotic reductants.” Poster, Environmental Sciences: Water Gordon Research
       Conference, New Hampton, NH, June 1996.
Roberts, AL, DR Burris, TJ Campbell, JA Specht, WA Arnold, LA Totten. “Influence of
       electron transfer pathway on products resulting from metal-promoted reduction of
       chlorinated ethenes.” Oral presentation, IBC International Symposium on Biological
       Dehalogenation, Annapolis, MD, October 18-19, 1995.
Totten, LA, AL Roberts. “Investigating electron transfer pathways during reductive
       dehalogenation reactions promoted by zero-valent metals.” Oral presentation, American
       Chemical Society Annual Meeting, Anaheim, CA, April 1995.


PAST AND CURRENT SUPPORT

NY/NJ Harbor Contamination Assessment and Reduction Project: CARP II. NJDOT. 7/1/2016-
  6/30-2018. LA Rodenburg and RJ Miskewitz. Subcontract to Rutgers: $190,000. Full grant:
  $4,000,000 to Monmouth U.
Rutgers University Raritan River Initiative. EPA. 7/1/2012-6/30/2015. CC Obropta, B Ravit,
  LA Rodenburg. $100,000


                                                                                          18


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 827
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14311 Page 68 of 72


Using Sewage to Treat Contaminated Sediment. Rutgers Office of Technology
   Commercialization. 9/1/2012-8/30/2014. LA Rodenburg, RJ Miskewitz. $50,000.
Where is microbial dehalogenation occurring in the groundwater at Chambers Works? DuPont
   Corporation. 1/1/2012-12/31/2014. LA Rodenburg, V Krumins. $300,000.
Baseline Assessment of Water and Sediment Quality in the Lower Raritan River. Edison
   Wetlands Association. 1/1/2011 – 12/31/2012. LA Rodenburg, LJ Kerkhof. $50,000.
Talking Creativity: Conversations between Scientists and Artists. RU FAIR mini-grant proposal.
   1/1/2011-6/30/2011. F Olin, LA Rodenburg. $4400.
Continuation of the New Jersey Atmospheric Deposition Network (NJADN). Delaware River
   Basin Commission. 1/1/2010-6/30/2012. Approx. $100,000 per year. LA Rodenburg.
Quantifying Enhanced Microbial Dehalogenation Impacting the Fate and Transport of
   Organohalide Mixtures in Contaminated Sediments. SERDP. 3/1/2006-2/28/2010.
   $1,880,000. MM Haggbloom, DE Fennell, LA Totten, LJ Kerkhof, and K Sowers (UMd).
Measuring Indoor Air Quality in “Green” Hotel Rooms. Hartz Mountain Industries. 1/2009-
   6/2009. $10,000. LA Rodenburg and J Senick (RU Center for Green Building).
A Gas Chromatograph-Mass Spectrometer (GCMS) for the Analysis of Organic Compounds in
   Marine and Environmental Samples. Cook/NJAES Intramural Awards Program, Research
   Infrastructure Awards. 3/10/09-6/30/09. $25,500 EL Sikes, P Falkowski, DE Fennell, W
   Huang, LA Rodenburg and N Yee.
Measuring Indoor Air Quality in “Green” vs. Conventional Residential Construction. BASF
   Corporation. 9/2008-3/2009. $3,000. LA Rodenburg and J Senick (RU Center for Green
   Building).
Graduate student fellowship to Andy L. Sandy. Hudson River Foundation. 9/1/08-8/31/09.
   $16,000. AL Sandy and LA Rodenburg.
Assessing the Status of Women in Engineering at Rutgers University. Office of the Associate
   VP for Promotion of Women in Science, Engineering and Mathematics, Rutgers University.
   7/1/2008-3/31/2009. $7,950. M Baykal-Gursoy, J Bennett, HM Buettner, L Klein, U
   Krogmann, M Pelegri, LA Rodenburg, PA Roos.
Volatilization of PCBs from the Tappan Zee region of the Hudson River. NJWRRI. 3/1/2008-
   2/28/2009. $30,000. LA Rodenburg and RJ Miskewitz.
Continued Air Monitoring for PCBs in the Delaware River Estuary via the NJADN. Delaware
   River Basin Commission. 6/1/08-12/31/09. $70,000. LA Rodenburg
Passive Air Sampling for PCBs in the Philadelphia Area. Delaware River Basin Commission.
   10/1/06-12/31/07. $24,000. LA Totten
Continued Air Monitoring for PCBs in the Delaware River Estuary via the NJADN. Delaware
   River Basin Commission. 10/1/06-12/31/07. $88,000. LA Totten
Insights into the Cycling of PCBs in the NY/NJ Harbor Estuary from Chiral Analysis. NJDEP.
   7/1/2006-6/30/2007. $50,000. LA Totten.
Construction of a Flux Chamber to Determine Air–Water Exchange Mass Transfer Coefficients
   of Hydrophobic Organic Contaminants. Cook/NJAES Intramural Awards Program, Pre-
   Tenure Faculty Career Development Awards. 3/10/06-6/30/06. $29,540. LA Totten.
An Accelerated Solvent Extraction (ASE) System for Analysis of Anthropogenic and Natural
   Chemicals in Environmental Samples and Biota. Cook/NJAES Intramural Awards Program,
   Research Infrastructure Awards. 3/10/06-6/30/06. $34,620. LA Totten, DE Fennell, MM
   Haggblom, W Huang, L Kerkhof, C Obropta, EL Sikes, LA White.


                                                                                            19


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 828
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14312 Page 69 of 72


Source apportionment of organic contaminants in the NY/NJ Harbor Estuary. Hudson River
   Foundation. 7/1/2005-12/31/2007. $95,300. LA Totten and DE Fennell.
Source Apportionment of PCBs in the Delaware River Estuary. NJDEP. 7/1/2005-6/30/2006.
   $65,000. LA Totten.
Impacts of Organic Matter Heterogeneity on Desorption and Availability of Sediment-Bound
   PCBs. NJWRRI. 3/1/2005-2/28/2006. $30,000. W Huang and LA Totten.
Triple Quadrupole GC/MS For Analysis of Trace Organics in Environmental Matrixes.
   (Instrumentation Grant). Academic Excellence Fund, Rutgers University. 2004-2005.
   $175,000. LA Totten, DE Fennell, JR Reinfelder, W Huang, BJ Turpin, RM Sherrell, EL
   Sikes, LA White.
Graduate Student Fellowship to Archil Zarnadze. Hudson River Foundation. 9/1/04-
   8/31/05. $16,000. A Zarnadze and LA Totten.
Fate of Brominated Flame Retardants in New Jersey Wastewater Treatment Facilities.
   NJWRRI. 3/1/2004-2/28/2005. $30,000. DE Fennell, LA Totten and U Krogmann.
Continued Measurement and Modeling of Atmospheric PCBs in the Delaware River Basin.
 Delaware River Basin Commission, $95,000, 2003-2005
Community Based Air Toxics Monitoring Studies. NJDEP, $272,000, 1/1/2003-12/31/2004. LA
 Totten.
Emissions And Atmospheric Transport Of PCBs And Hg From Stabilized Harbor Sediments. NJ
 Marine Sciences Consortium, $219,000, 4/3/2003-6/60/2004. JR Reinfelder, LA Totten, G
 Stenchikov, GP Korfiatis, RI Hires.
Measurement of Atmospheric PCBs in the Delaware River Basin. Delaware River Basin
 Commission, $316,000, 2001-2005. LA Totten, JR Reinfelder, SJ Eisenreich.
Measurement of PBDEs in the Air and Water of the Hudson River Estuary. Hudson River
 Foundation, $176,000, 7/1/2002-6/30/2004. LA Totten, SJ Eisenreich.
Characterizing Organic Fine Particulate Matter (PM2.5) for the Pittsburgh Supersite. Electric
 Power Research Institute, $50,000, 2002. BJ Turpin, LA Totten.
Atmospheric Dry Particle Deposition of POPs and Trace Metals in an Urban- and Industrially-
 Impacted Mid-Atlantic Estuary. US EPA, $230,000, 2000-2004. LA Totten, SJ Eisenreich, T
 Holsen.

Consulting projects
Baron and Budd Law Firm (2017-present): Expert witness in various lawsuits including City of
   Spokane and State of Washington versus Monsanto.
Washington State Department of Ecology and EPA under subcontract to Leidos (2016):
   Evaluate And Conduct Factor Analysis On PCB Data From The Green/Duwamish River
County of Spokane, WA under subcontract to Brown and Caldwell (2014): Source
   apportionment of PCBs and BDEs in the wastewater of Spokane.
New York Academy of Science (2010): Evaluation of on-going sources of organic contaminants
   to the lower Passaic River.




                                                                                           20


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 829
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14313 Page 70 of 72


New York Academy of Science (2005): Mass balance on PAHs in the New York/New Jersey
  Harbor
New York Academy of Science (2004): Mass balance on PCBs in the New York/New Jersey
  Harbor

STUDENT ADVISING
PhD students (primary advisor):
Amy A. Rowe, PhD completed 2006. Interactions Of Polychlorinated Biphenyls With The Air,
        Water, And Sediments Of The Delaware River Estuary. Amy is tenured as the
        Cooperative Extension Agent in Passaic County for the Rutgers New Jersey Agricultural
        Experiment Station.
Songyan Du, PhD completed 2008. Source Apportionment and Measurement of PCBs and POPs
        in NY/NJ Area. Songyan works for the NJ Department of Health measuring PCBs in
        human blood and other samples.
Archil Zarnadze, PhD completed 2010. Poly-Brominated Diphenyl Ethers (PBDEs) in the Air
        and Water of the NY/NJ Harbor and in the Air of Philadelphia/Camden Area.
Andy L. Sandy, PhD completed 2010. The Application of a Micrometeorological Technique to
        Measure Air-Water Exchange of Polychlorinated Biphenyls.
Jia Guo, PhD completed 2013. Fate and Transport of Polychlorinated Biphenyls in the Air,
        Water, and Sewers of the Delaware River Basin.
Pornsawai Praipipat, PhD 2014. Source Apportionment of Polychlorinated Biphenyls in New
        Jersey air and Delaware River sediments.
Staci L. Capozzi, PhD completed 2016. Using Positive Matrix Factorization to Investigate
        Microbial Dechlorination of Contaminants in Groundwater.


MS students (primary advisor):
Dawn Cacia, MS completed 2010. Statistical Analysis of Atmospheric Polychlorinated Biphenyl
       Concentrations at Two Urban Locations.
Gerald Rustic, MS completed 2011. PAH contamination in the sediments of the Arthur Kill.
Yashika Dewani, MS completed 2016. Dechlorination of Polychlorinated Dibenzo-p-Dioxins in
       the Watershed of The New York/New Jersey Harbor.

Non-thesis MS students (primary advisor):
Maya Panangadan (MS completed 2004)
Steven J. Wall (MS completed 2006)
Hye-Nah Yoo (MS completed 2015)
Nicholas Morgan (MS completed 2015)

Thesis/Dissertation committees:
Dana Armstrong (PhD expected 2018 in Civil and Environmental Engineering, UMd College
 Park)
Kelly Francisco (PhD 2016)
Hang Dam (PhD 2016)
Lauren Weisel (MS Marine Science, 2015)


                                                                                           21


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 830
Case 2:15-cv-00201-SMJ       ECF No. 373-4      filed 01/28/20   PageID.14314 Page 71 of 72


Rouzbeh Tehrani (PhD in Civil and Environmental Engineering 2013, Temple University)
Nathan Howell (PhD in Civil and Environmental Engineering 2012, University of Houston)
Il Kim (PhD 2009)
Derek Wright (PhD 2008)
Lora Smith (PhD 2008)
Samriti Sharma (PhD 2007)
Andrea Polidori (PhD 2005)
Sathyapriya Thota (MS in Civil and Environmental Engineering 2004)
Yan Zhuang (PhD 2004)
Dan Salvito (PhD 2003)
Rosalinda Gioia (MS 2003)
Shu Yan (MS 2003)
Cheng-Wei Fan (PhD 2002)

Undergraduate interns (partial list)
GHC = George H. Cook Honors Thesis
ISR = Intro to Scientific Research course part of the Douglass Project for Women in STEM

Ady Miretsky                     Brittney Blackburne (ISR          Lea Perez (GHC)
Alden Adrion                      and GHC)                         Masrur Alam
Alex Anderson (ISR)              Chris Schauffele                  Matt Columbo
Alexis Uram (ISR)                Daniel Frier                      Mindaugus Rimkus
Anthony Murphy                   Dawn Cacia                        Nicole Oseagulu
 (ARESTY and GHC)                Erin Mayfield                     Rebekka Reider
Anthony DeCristofano             Farah Mahmud                      Robert Pawle
Anton Woronczuk                  Harini Sadeeshkumar               Sabah Mahmud
 (ARESTY)                        Huibin Luo (GHC)                  Shiqi Wu
Ashtyn Greenstein (ISR)          Hye Na Yoo                        Steve Wall
Athina Ramadanis                 John Lisowski (ARESTY)            Zachary Bakhtin
                                 Kerry Jade Manzano

High school students (science fair projects and other research):
Thomas Kreisel – triclosan in drinking water – Thomas won the New Jersey Stockholm Junior
 Water Prize for this research.
William Zupko – trace metals in sediment samples from Woodbridge Creek
Bryan Schwab - brominated flame retardants in indoor and outdoor air
Sarah Tanner – source apportionment of PCBs in the sediment of the NY/NJ Harbor
Mitchell Booth – VOCs emitted from crumb rubber mulch (Liberty Science Center Partners in
 Science program)
Rachel Ruben – designing a drinking water treatment system for developing countries
Andrew Baskharon – phytoremediation of malathion
Mikel Byers (Nixon-Smiley High School, Nixon, TX) – water quality impacts of hydraulic
 fracturing
Ricardo Rivera – Biodegradation of BDEs (Liberty Science Center Partners in Science program)
 2014


                                                                                           22


 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 831
Case 2:15-cv-00201-SMJ       ECF No. 373-4     filed 01/28/20    PageID.14315 Page 72 of 72


Kartik Bhardwaj – Source apportionment of PCBs in San Francisco Bay (Liberty Science
 Center Partners in Science program) 2015
Nishita Sinha – migration of fecal coliform out of a novel sand pit toilet in India 2015.
   This research has earned multiple awards:
   • Recipient of the National Stockholm Junior Water Prize (after winning the State
     competition). The award includes $10,000 and an all-expenses paid trip to the World
     competition in Stockholm, Sweden.
   • Ms. Sinha was selected for the 2016 MIT summer Research Science Academy, a highly
     selective program
   • Arizona State University Walton Sustainability Award
   • Theobald Smith Society Award in Microbiology
   • National Oceanic and Atmospheric Administration (NOAA) Pulse of the Planet Award
   • NJ Water Environment Association Award
   • International Sustainable World (Energy, Engineering, and Environment) Project
     (ISWEEEP) Sustainable World Award
   • Honorable mention at the International Sustainable World (Energy, Engineering, and
     Environment) Project Olympiad in Houston, Texas
   • Fourth Place Oral Presenter at the regional Junior Sciences and Humanities Symposium at
     Rutgers (JSHS)




                                                                                           23

 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 832
